Exhibit 10.1





REVOLVING CREDIT
AND
SECURITY AGREEMENT
PNC BANK, NATIONAL ASSOCIATION
(AS AGENT),


THE LENDERS FROM TIME TO TIME PARTY HERETO
(AS LENDERS)


AND


PNC CAPITAL MARKETS LLC
(AS SOLE LEAD ARRANGER AND BOOKRUNNER)


WITH
ION GEOPHYSICAL CORPORATION,
ION EXPLORATION PRODUCTS (U.S.A.) INC.,
I/O MARINE SYSTEMS INC.
AND
GX TECHNOLOGY CORPORATION
(AS BORROWERS)
August 22, 2014










--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
I.
DEFINITIONS.
1.1.    Accounting Terms
1.2.    General Terms
1.3.    Uniform Commercial Code Term
1.4.    Certain Matters of Construction
1
II.
ADVANCES, PAYMENTS.
2.1.    Revolving Advances
2.2.    Procedures for Requesting Revolving Advances; Procedures for Selection
of Applicable Interest Rates for All Advances
2.3.    Reserved
2.4.    Swing Loans
2.5.    Disbursement of Advance Proceeds
2.6.    Making and Settlement of Advances
2.7.    Maximum Advances
2.8.    Manner and Repayment of Advances
2.9.    Repayment of Excess Advances
2.10.    Statement of Account
2.11.    Letters of Credit
2.12.    Issuance of Letters of Credit
2.13.    Requirements for Issuance of Letters of Credit
2.14.    Disbursements, Reimbursement
2.15.    Repayment of Participation Advances
2.16.    Documentation
2.17.    Determination to Honor Drawing Request
2.18.    Nature of Participation and Reimbursement Obligations
2.19.    Liability for Acts and Omissions
2.20.    Mandatory Prepayments; Voluntary Reductions of Revolving Commitments
2.21.    Use of Proceeds
2.22.    Defaulting Lender
2.23.    Payment of Obligations
2.24.    Increase in Maximum Revolving Advance Amount.
39
III.
INTEREST AND FEES
3.1.    Interest
3.2.    Letter of Credit Fees
3.3.    Facility Fee
3.4.    Fee Letter; Appraisals
3.5.    Computation of Interest and Fees
3.6.    Maximum Charges
3.7.    Increased Costs
3.8.    Basis For Determining Interest Rate Inadequate or Unfair
3.9.    Capital Adequacy
3.10.    Taxes
3.11.    Replacement of Lenders
60


i

--------------------------------------------------------------------------------




 
 
Page
IV.
COLLATERAL: GENERAL TERMS
4.1.    Security Interest in the Collateral
4.2.    Perfection of Security Interest
4.3.    Preservation of Collateral
4.4.    Ownership and Location of Collateral
4.5.    Defense of Agent’s and Lenders’ Interests
4.6.    Inspection of Premises; Field Examinations
4.7.    Appraisals
4.8.    Receivables; Deposit Accounts and Securities Accounts
4.9.    Inventory
4.10.    Maintenance of Equipment
4.11.    Exculpation of Liability
4.12.    Financing Statements
67
V.
REPRESENTATIONS AND WARRANTIES.
5.1.    Authority
5.2.    Formation and Qualification
5.3.    Survival of Representations and Warranties
5.4.    Tax Returns
5.5.    Financial Statements
5.6.    Entity Names
5.7.    O.S.H.A. Environmental Compliance; Flood Insurance
5.8.    Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance
5.9.    Patents, Trademarks, Copyrights and Licenses
5.10.    Licenses and Permits
5.11.    Default of Indebtedness
5.12.    No Default
5.13.    No Burdensome Restrictions
5.14.    No Labor Disputes
5.15.    Margin Regulations
5.16.    Investment Company Act
5.17.    Disclosure
5.18.    Delivery of Second Priority Notes Documents
5.19.    [Reserved]
5.20.    Swaps
5.21.    Business and Property of Loan Parties
5.22.    Ineligible Securities
5.23.    [Reserved]
5.24.    Equity Interests
5.25.    Commercial Tort Claims
5.26.    Letter of Credit Rights
5.27.    Material Contracts
74


ii

--------------------------------------------------------------------------------




 
 
Page
VI.
AFFIRMATIVE COVENANTS.
6.1.    Compliance with Laws
6.2.    Conduct of Business and Maintenance of Existence and Assets
6.3.    Books and Records
6.4.    Payment of Taxes
6.5.    Financial Covenants
6.6.    Insurance
6.7.    Payment of Indebtedness and Leasehold Obligations
6.8.    Environmental Matters
6.9.    Standards of Financial Statements
6.10.    Additional Loan Parties
6.11.    Execution of Supplemental Instruments
6.12.    [Reserved]
6.13.    Government Receivables
6.14.    [Reserved]
6.15.    Keepwell
80
VII.
NEGATIVE COVENANTS.
7.1.    Merger, Consolidation, Acquisition and Sale of Assets
7.2.    Creation of Liens
7.3.    Guarantees
7.4.    Investments
7.5.    Loans
7.6.    Capital Expenditures
7.7.    Restricted Payments
7.8.    Indebtedness
7.9.    Nature of Business
7.10.    Transactions with Affiliates
7.11.    [Reserved]
7.12.    [Reserved]
7.13.    Fiscal Year and Accounting Changes
7.14.    Pledge of Credit
7.15.    Amendment of Organizational Documents
7.16.    Compliance with ERISA
7.17.    Prepayment of Indebtedness
7.18.    Second Priority Notes
7.19.    Other Agreements
7.20.    Membership / Partnership Interests
7.21.    Limitation on Restrictions on Subsidiary Distributions
85
VIII.
CONDITIONS PRECEDENT.
8.1.    Conditions to Initial Advances
8.2.    Conditions to Each Advance
90


iii

--------------------------------------------------------------------------------




 
 
Page
IX.
INFORMATION AS TO BORROWERS.
9.1.    Disclosure of Material Matters
9.2.    Schedules
9.3.    Environmental Reports
9.4.    Litigation
9.5.    Material Occurrences
9.6.    Government Receivables
9.7.    Annual Financial Statements
9.8.    Quarterly Financial Statements
9.9.    Royalty Obligation Reports
9.10.    Other Reports
9.11.    Additional Information
9.12.    Projected Operating Budget
9.13.    [Reserved].
9.14.    Notice of Suits, Adverse Events
9.15.    ERISA Notices and Requests
9.16.    Additional Documents
9.17.    Updates to Certain Schedules
9.18.    Financial Disclosure
93
X.
EVENTS OF DEFAULT.
10.1.    Nonpayment
10.2.    Breach of Representation
10.3.    Financial Information
10.4.    Judicial Actions
10.5.    Noncompliance
10.6.    Judgments
10.7.    Bankruptcy
10.8.    [Reserved]
10.9.    Lien Priority
10.10.    Second Priority Notes Default
10.11.    Cross Default
10.12.    Breach of Guaranty or Pledge Agreement
10.13.    Change of Control
10.14.    Invalidity
10.15.    Seizures
10.16.    [Reserved]
10.17.    Pension Plans
10.18.    Anti-Money Laundering/International Trade Law Compliance
98
XI.
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
11.1.    Rights and Remedies
11.2.    Agent’s Discretion
11.3.    Setoff
11.4.    Rights and Remedies not Exclusive
11.5.    Allocation of Payments After Event of Default
100
XII.
WAIVERS AND JUDICIAL PROCEEDINGS.
12.1.    Waiver of Notice
12.2.    Delay
12.3.    Jury Waiver
104


iv

--------------------------------------------------------------------------------




 
 
Page
XIII.
EFFECTIVE DATE AND TERMINATION.
13.1.    Term
13.2.    Termination
104
XIV.
REGARDING AGENT.
14.1.    Appointment
14.2.    Nature of Duties
14.3.    Lack of Reliance on Agent
14.4.    Resignation of Agent; Successor Agent
14.5.    Certain Rights of Agent
14.6.    Reliance
14.7.    Notice of Default
14.8.    Indemnification
14.9.    Agent in its Individual Capacity
14.10.    Delivery of Documents
14.11.    Borrowers’ Undertaking to Agent
14.12.    No Reliance on Agent’s Customer Identification Program
14.13.    Other Agreements
105
XV.
BORROWING AGENCY.
15.1.    Borrowing Agency Provisions
15.2.    Waiver of Subrogation
109
XVI.
MISCELLANEOUS.
16.1.    Governing Law
16.2.    Entire Understanding
16.3.    Successors and Assigns; Participations; New Lenders
16.4.    Application of Payments
16.5.    Indemnity
16.6.    Notice
16.7.    Survival
16.8.    Severability
16.9.    Expenses
16.10.    Injunctive Relief
16.11.    Consequential Damages
16.12.    Captions
16.13.    Counterparts; Facsimile Signatures
16.14.    Construction
16.15.    Confidentiality; Sharing Information
16.16.    [Reserved]
16.17.    Certifications From Banks and Participants; USA PATRIOT Act
16.18.    Anti-Terrorism Laws
16.19.    Intercreditor Agreements
110




v

--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES
Exhibits


Exhibit 1.2    Borrowing Base Certificate
Exhibit 1.2(a)    Compliance Certificate
Exhibit 2.1(a)     Revolving Credit Note
Exhibit 2.4(a)    Swing Loan Note
Exhibit 5.5(b)    Financial Projections
Exhibit 8.1(d)    Financial Condition Certificate
Exhibit 16.3     Commitment Transfer Supplement
Exhibit 2.24(a)    Lender Joinder Agreement




Schedules


Schedule 1.2(a)    Eligible Receivable Affiliates
Schedule 1.2(b)    Excluded Accounts
Schedule 1.2(c)    Ineligible Persons
Schedule 1.2(d)     Permitted Encumbrances
Schedule 4.4     Equipment and Inventory Locations; Place of Business, Chief
Executive
    Office, Real Property
Schedule 4.8(j)    Deposit and Investment Accounts
Schedule 5.1    Consents
Schedule 5.2(a)     States of Qualification and Good Standing
Schedule 5.2(b)     Subsidiaries
Schedule 5.4    Federal Tax Identification Number
Schedule 5.6     Prior Names
Schedule 5.7     Environmental
Schedule 5.8(b)(i)     Litigation
Schedule 5.8(b)(ii)    Indebtedness
Schedule 5.8(d)    Plans
Schedule 5.9     Intellectual Property
Schedule 5.10     Licenses and Permits
Schedule 5.14     Labor Disputes
Schedule 5.24    Equity Interests
Schedule 5.25    Commercial Tort Claims
Schedule 5.26    Letter of Credit Rights
Schedule 5.27    Material Contracts
Schedule 7.3     Guarantees
Schedule 7.8        Existing Letters of Credit





vi

--------------------------------------------------------------------------------






REVOLVING CREDIT
AND
SECURITY AGREEMENT


Revolving Credit and Security Agreement dated as of August 22, 2014 among ION
GEOPHYSICAL CORPORATION, a Delaware corporation (“Geophysical”), ION EXPLORATION
PRODUCTS (U.S.A.) INC., a Delaware corporation (“Exploration”), I/O MARINE
SYSTEMS INC., a Louisiana corporation (“Marine”), and GX TECHNOLOGY CORPORATION,
a Texas corporation (“GXT” and, together with Geophysical, Exploration, Marine
and each Person joined hereto as a borrower from time to time, collectively, the
“Borrowers”, and each a “Borrower”), the financial institutions which are now or
which hereafter become a party hereto (collectively, the “Lenders” and each
individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent
for Lenders (PNC, in such capacity, “Agent”).
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:
I.DEFINITIONS.
1.1.    Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement shall have the respective meanings given to them under GAAP; provided,
however, that whenever such accounting terms are used for the purposes of
determining compliance with the financial covenants in this Agreement, such
accounting terms shall be defined in accordance with GAAP as applied in
preparation of the audited financial statements of Borrowers for the fiscal year
ended December 31, 2013. If there occurs after the Closing Date any change in
GAAP that affects in any respect the calculation of any covenant contained in
this Agreement or the definition of any term defined under GAAP used in such
calculations, Agent, Lenders and Borrowers shall negotiate in good faith to
amend the provisions of this Agreement that relate to the calculation of such
covenants with the intent of having the respective positions of Agent, Lenders
and Borrowers after such change in GAAP conform as nearly as possible to their
respective positions as of the Closing Date, provided, that, until any such
amendments have been agreed upon, the covenants in this Agreement shall be
calculated as if no such change in GAAP had occurred and Borrowers shall provide
additional financial statements or supplements thereto, attachments to
Compliance Certificates and/or calculations regarding financial covenants as
Agent may reasonably require in order to provide the appropriate financial
information required hereunder with respect to Borrowers both reflecting any
applicable changes in GAAP and as necessary to demonstrate compliance with the
financial covenants before giving effect to the applicable changes in GAAP.
1.2.    General Terms. For purposes of this Agreement the following terms shall
have the following meanings:
“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(v) hereof.




--------------------------------------------------------------------------------




“Advances” shall mean and include the Revolving Advances, Letters of Credit and
the Swing Loans.
“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.
“Affiliate” of any Person shall mean any Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with such Person.
For purposes of this definition, control of a Person shall mean the power,
direct or indirect, (x) to vote 10% or more of the Equity Interests having
ordinary voting power for the election of directors of such Person or other
Persons performing similar functions for any such Person, or (y) to direct or
cause the direction of the management and policies of such Person whether by
ownership of Equity Interests, contract or otherwise.
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.
“Alternate Source” shall have the meaning set forth in the definition of Federal
Funds Open Rate.
“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.
“Applicable Margin” shall mean (a) an amount equal to 1.50% for (i) Revolving
Advances consisting of Domestic Rate Loans and (ii) Swing Loans and (b) an
amount equal to 2.50% for Revolving Advances consisting of LIBOR Rate Loans.
“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.
“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the StuckyNet System©, or any
other equivalent electronic service agreed to by Agent, whether owned, operated
or hosted by Agent, any Lender, any of their Affiliates or any other

2

--------------------------------------------------------------------------------




Person, that any party is obligated to, or otherwise chooses to, provide to
Agent pursuant to this Agreement or any Other Document, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that Approved Electronic Communications shall not
include any notice, demand, communication, information, document or other
material that Agent specifically instructs a Person to deliver in physical form.
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.
“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.
“Borrower” and “Borrowers” shall have the meanings set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of Borrowers and their respective
Subsidiaries.
“Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.
“Borrowing Agent” shall mean Geophysical.
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 hereto duly executed by the President, Chief Executive Officer,
Chief Financial Officer, Treasurer or Controller of Borrowing Agent and
delivered to the Agent, appropriately completed, by which such officer shall
certify to Agent the Formula Amount and calculation thereof as of the date of
such certificate.
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures. Capital Expenditures shall include the total principal portion of
Capitalized Lease Obligations.
“Capitalized Lease Obligation” shall mean any Indebtedness represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

3

--------------------------------------------------------------------------------




“Cash Dominion Trigger Event” shall mean (a) the occurrence and continuance of
an Event of Default or (b) Excess Availability is less than (i) 12.5% of the
Maximum Revolving Advance Amount for five (5) consecutive Business Days or (ii)
10% of the Maximum Revolving Advance Amount on any given Business Day; provided
that a Cash Dominion Trigger Event shall cease to exist, with respect to clause
(a) above, upon the waiver of the applicable Event of Default, and with respect
to clause (b) above, when Borrowers have Excess Availability, for sixty (60)
consecutive days, exceeding 15% of the Maximum Revolving Advance Amount.
“Cash Management Products and Services” shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides any of the following products or services to any Borrower:
(a) credit cards; (b) credit card processing services; (c) debit cards and
stored value cards; (d) commercial cards; (e) ACH transactions; and (f) cash
management and treasury management services and products, including without
limitation controlled disbursement accounts or services, lockboxes, automated
clearinghouse transactions, overdrafts, interstate depository network services.
The indebtedness, obligations and liabilities of any Borrower to the provider of
any Cash Management Products and Services (including all obligations and
liabilities owing to such provider in respect of any returned items deposited
with such provider) (the “Cash Management Liabilities”) shall be “Obligations”
hereunder, guaranteed obligations under the Guaranty and secured obligations
under any Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Cash Management Products and Services shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5.
“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”
“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.
“CFTC” shall mean the Commodity Futures Trading Commission.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

4

--------------------------------------------------------------------------------




“Change of Control” shall mean: (a) any person or group of persons (within the
meaning of Section 13(d) or 14(a) of the Exchange Act) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Exchange Act) of 25% or more of the voting Equity Interests of
Geophysical; (b) during any period of 12 consecutive months, a majority of the
members of the board of directors of Geophysical cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board
was approved by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of that board, or (iii)
whose election or nomination to that board was approved by individuals referred
to in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board; (c) any merger, consolidation or
sale of substantially all of the property or assets of Geophysical; and (d) the
occurrence of a “change of control” under any of the Second Priority Notes
Documents.
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments of any kind whatsoever, together with any interest and any
penalties, additions to tax or additional amounts, imposed by any taxing or
other authority, domestic or foreign (including the Pension Benefit Guaranty
Corporation or any environmental agency or superfund), upon the Collateral or
any Loan Party.
“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.
“Closing Date” shall mean August 22, 2014 or such other date as may be agreed to
in writing by the parties hereto.
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
“Collateral” shall mean and include all right, title and interest of each Loan
Party in, to and under all of the following property and assets of such Loan
Party, in each case whether now existing or hereafter arising or created and
whether now owned or hereafter acquired and wherever located:
(a)    all Receivables;
(b)    all equipment and fixtures;
(c)    all general intangibles (including all payment intangibles and all
software) and all supporting obligations related thereto;
(d)    all Inventory;
(e)    all Subsidiary Stock, securities, investment property, and financial
assets;
(f)    all contract rights, rights of payment which have been earned under a
contract rights, chattel paper (including electronic chattel paper and tangible
chattel paper), commercial tort

5

--------------------------------------------------------------------------------




claims (whether now existing or hereafter arising); documents (including all
warehouse receipts and bills of lading), deposit accounts, goods, instruments
(including promissory notes), letters of credit (whether or not the respective
letter of credit is evidenced by a writing) and letter-of-credit rights, cash,
certificates of deposit, insurance proceeds (including hazard, flood and credit
insurance), security agreements, eminent domain proceeds, condemnation proceeds,
tort claim proceeds and all supporting obligations;
(g)    all ledger sheets, ledger cards, files, correspondence, records, books of
account, business papers, computers, computer software (owned by any Loan Party
or in which it has an interest), computer programs, tapes, disks and documents,
including all of such property relating to the property described in clauses (a)
through (h) of this definition; and
(h)    all proceeds and products of the property described in clauses (a)
through (i) of this definition, in whatever form.
(i)    It is the intention of the parties that if Agent shall fail to have a
perfected Lien in any particular property or assets of any Loan Party for any
reason whatsoever, but the provisions of this Agreement and/or of the Other
Documents, together with all financing statements and other public filings
relating to Liens filed or recorded by Agent against any of the Loan Parties,
would be sufficient to create a perfected Lien in any property or assets that
such Loan Party may receive upon the sale, lease, license, exchange, transfer or
disposition of such particular property or assets, then all such “proceeds” of
such particular property or assets shall be included in the Collateral as
original collateral that is the subject of a direct and original grant of a
security interest as provided for herein and in the Other Documents (and not
merely as proceeds (as defined in Article 9 of the Uniform Commercial Code) in
which a security interest is created or arises solely pursuant to Section 9-315
of the Uniform Commercial Code).
Notwithstanding the forgoing, Collateral shall not include any Excluded
Property, any Excluded Equity and any Excluded Account.
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.
“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) hereto to be signed by the Chief Executive Officer,
Chief Financial Officer, Treasurer or Controller of Borrowing Agent.
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement and the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.
“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

6

--------------------------------------------------------------------------------




“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.
“Control Account Bank” shall have the meaning set forth in Section 4.8(h)
hereof.
“Controlled Group” shall mean any trade or business (whether or not
incorporated) that, together with any Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“Covenant Testing Trigger Event” shall mean (a) the occurrence and continuance
of an Event of Default or (b) Liquidity is less than (i) 12.5% of the Maximum
Revolving Advance Amount for five (5) consecutive Business Days or (ii) 10% of
the Maximum Revolving Advance Amount on any given Business Day; provided that a
Covenant Testing Trigger Event shall cease to exist, with respect to clause (a)
above, upon the waiver of the applicable Event of Default, and with respect to
clause (b) above, when Borrowers have Liquidity, for sixty (60) consecutive
days, exceeding 15% of the Maximum Revolving Advance Amount.
“Covered Entity” shall mean (a) each Borrower, each other Loan Party and each
Borrower’s and each other Loan Party’s respective Subsidiaries, all Guarantors
and all pledgors of Collateral and (b) each Person that, directly or indirectly,
is in control of a Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the direct or indirect (x) ownership
of, or power to vote, 25% or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person, or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
“Customs” shall have the meaning set forth in Section 2.13(b) hereof.
“Daily LIBOR Rate” shall mean for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage.
“Debt Payments” shall mean for any period, in each case, all cash actually
expended by any Borrower to make: (a) interest payments on any Advances
hereunder, plus (b) payments for all fees, commissions and charges set forth
herein, plus (c) payments on Capitalized Lease Obligations, plus (d) payments
with respect to any other Indebtedness for borrowed money, including Second
Priority Debt.
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

7

--------------------------------------------------------------------------------




“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
“Defaulting Lender” shall mean any Lender that: (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Commitment Percentage, as applicable, of Advances, (ii) if
applicable, fund any portion of its Participation Commitment in Letters of
Credit or Swing Loans or (iii) pay over to Agent, Issuer, Swing Loan Lender or
any Lender any other amount required to be paid by it hereunder, unless, in the
case of clause (i) above, such Lender notifies Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including a particular Default
or Event of Default, if any) has not been satisfied; (b) has notified Borrowers
or Agent in writing, or has made a public statement to the effect, that it does
not intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including a particular Default or Event of Default,
if any) to funding a loan under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit; (c) has failed,
within two (2) Business Days after request by Agent or Borrowing Agent, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Advances and, if applicable,
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon Agent’s receipt of such certification in form
and substance satisfactory to the Agent; (d) has become the subject of an
Insolvency Event; or (e) has failed at any time to comply with the provisions of
Section 2.6(e) with respect to purchasing participations from the other Lenders,
whereby such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of the Lenders.
“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.
“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.
“Disqualified Equity Interest” shall mean, with respect to any Person, any
Equity Interest of such Person that, by its terms, or by the terms of any Equity
Interest into which it is convertible or for which it is putable or
exchangeable, or upon the happening of any event, matures or is mandatorily
redeemable (other than solely for Equity Interests that are not Disqualified
Equity Interests), other than as a result of a change of control or asset sale,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (other than as a result of a change of control or
asset sale to the extent the terms of such Equity Interests provide that such
Equity Interests shall not be required to be repurchased or redeemed until the
Maturity Date has occurred or such repurchase or redemption is otherwise
permitted by this Agreement (including as a result of a waiver hereunder)), in
whole or in part, in each case prior to the date that is ninety-one (91) days
after the Maturity Date hereunder; provided that, if such Equity Interests are
issued to any plan for the benefit of employees of any Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by any Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations; provided, further, that any
Equity Interests held by any future, present or former employee, director,
manager or consultant of any Borrower, any of its Subsidiaries or any Parent or
any other entity in which any Borrower or Subsidiary has an

8

--------------------------------------------------------------------------------




Investment and is designated in good faith as an “affiliate” by the board of
directors or managers of the Borrowing Agent, in each case pursuant to any
equity holders’ agreement, management equity plan or stock incentive plan or any
other management or employee benefit plan or agreement, shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by a Borrower or any of its Subsidiaries.
“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
“Domestic Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.
“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.
“EBITDA” shall mean for any period with respect to Borrowers on a Consolidated
Basis, the sum of (a) net income (or loss) for such period (excluding
extraordinary gains and losses), plus (b) to the extent deducted from net income
for such period, without duplication, (i) all interest expense for such period,
plus (ii) all charges against income for such period for federal, state and
local taxes, plus (iii) depreciation expenses for such period, plus
(iv) amortization expenses for such period, plus (v) all non-cash charges for
such period; provided, that, EBITDA in respect of Borrowers shall not include
EBITDA of the Permitted Joint Venture except to the extent the Permitted Joint
Venture has positive EBITDA and only to the extent cash is actually distributed
by the Permitted Joint Venture to a Borrower or Loan Party. EBITDA of any Person
acquired in a Permitted Acquisition subsequent to the Closing Date shall be, as
of the date of acquisition, without duplication, such Person’s consolidated
EBITDA calculated for the most recently completed twelve month period ended
prior to such acquisition and, thereafter, its consolidated EBITDA calculated on
a rolling four (4) quarter basis.
“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.
“Eligibility Date” shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Other
Document(s) to which such Borrower or Guarantor is a party).
“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
“Eligible Domestic Receivables” shall mean and include, each Receivable of a
Borrower arising in the Ordinary Course of Business and which Agent, in its
Permitted Discretion, shall deem

9

--------------------------------------------------------------------------------




to be an Eligible Domestic Receivable. A Receivable shall not be deemed eligible
unless such Receivable is subject to Agent’s first priority perfected security
interest and no other Lien (other than Permitted Encumbrances), and is evidenced
by an invoice or other documentary evidence satisfactory to Agent. In addition,
no Receivable shall be an Eligible Domestic Receivable if:
(a)    it arises out of a sale made by any Borrower to an Affiliate of any
Borrower (other than an Affiliate listed on Schedule 1.2(a) as in effect on the
Closing Date and as may be supplemented from time to time thereafter with the
prior consent of the Agent (such consent not to be unreasonably conditioned,
withheld or delayed));
(b)    it is due or unpaid more than ninety (90) days after the original invoice
date or sixty (60) days after the original due date;
(c)    fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Domestic Receivables under the foregoing clause (b);
(d)    any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached in any material respect;
(e)    an Insolvency Event shall have occurred with respect to such Customer;
(f)    the sale is to a Customer having its chief executive office or corporate
headquarters outside the continental United States of America, unless the sale
is on letter of credit, guaranty or acceptance terms, in each case acceptable to
Agent in its Permitted Discretion;
(g)    the sale to the Customer is (i) on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper or (ii) made in connection with a Joint
Data Acquisition Program (unless, in the case of this clause (ii), Agent in its
sole discretion agrees that the Receivable arising therefrom shall be an
Eligible Domestic Receivable);
(h)    Agent believes, in its Permitted Discretion, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;
(i)    the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;
(j)    the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;
(k)    the aggregate amount of Receivables owing by the Customer constitutes:
(i) if such Customer has an Investment Grade Rating, more than 30% of the
aggregate amount of all otherwise Eligible Domestic Receivables, Eligible
Foreign Receivables and Eligible Unbilled

10

--------------------------------------------------------------------------------




Receivables; and (ii) if such Customer does not have an Investment Grade Rating,
more than 20% of the aggregate amount of all otherwise Eligible Domestic
Receivables, Eligible Foreign Receivables and Eligible Unbilled Receivables;
provided that, in each case, the portion of the Receivables of any Customer not
in excess of the applicable percentage for such Customer that otherwise
satisfies the criteria set forth herein will be deemed Eligible Domestic
Receivables, Eligible Foreign Receivables or Eligible Unbilled Receivables, as
the case may be;
(l)    (i) the Receivable is subject to any offset, deduction, defense, dispute,
credits or counterclaim, but only to the extent of such offset, deduction,
defense, dispute, credits or counterclaim, (ii) the Customer is also a creditor
or supplier of a Borrower and such Borrower then owes such Customer any amount
in respect of an account payable, but only to the extent of the amount of such
account payable or (iii) the Receivable is contingent (as determined in
accordance with GAAP consistent with such Borrowers’ past practices) in any
respect or for any reason;
(m)    the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;
(n)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed in any material respect; or
(o)    such Receivable is not payable to a Borrower.
“Eligible Foreign Receivables” shall mean Receivables that satisfy the
requirements of Eligible Domestic Receivables, except for one or more of clauses
(b), (c) and (f) of such definition, provided that such Receivable is (a) not
due or unpaid more than one hundred twenty (120) days after the original invoice
date or ninety (90) days after the original due date, (b) owing by any Customer,
fifty percent (50%) or more of the Receivables from which Customer are deemed
ineligible under the foregoing clause (a), and (c) credit insured (the insurance
carrier, amount and terms of such insurance shall be acceptable to Agent in its
Permitted Discretion and shall name Agent as beneficiary or loss payee, as
applicable). For the avoidance of doubt, Agent may in its Permitted Discretion
establish reserves in respect of any co-insurance or deductible amount under any
credit insurance policy.
“Eligible Unbilled Receivables” shall mean Receivables that satisfy the
requirements of Eligible Domestic Receivables or Eligible Foreign Receivables,
as applicable, except that an invoice for such Receivable has not been issued,
provided that: (a) such Receivable is credit insured (the insurance carrier,
amount and terms of such insurance shall be acceptable to Agent in its Permitted
Discretion and shall name Agent as beneficiary or loss payee, as applicable),
(b) with respect to licenses of completed multi-client data library projects,
(i) a signed final master geophysical data license agreement and accompanying
supplemental license agreement or letter of commitment have been returned by the
customer, (ii) the purchase price for the license has been fixed, (iii) delivery
or performance has occurred, and (iv) no significant uncertainty exists as to
the customer’s obligation, willingness or ability to pay; (c) with respect to
multi-client data acquisition projects in process, proprietary data acquisition
projects in process, data processing projects, data imaging services and other
related services, (i) persuasive evidence of an arrangement exists, (ii) the
price has been fixed, and (iii) collectibility is reasonably assured; (d) with
respect to sales of seismic data

11

--------------------------------------------------------------------------------




acquisition systems and other seismic equipment, (i) evidence of an arrangement
exists, (ii) the price to the customer has been fixed, (iii) collectibility is
reasonably assured, and (iv) the acquisition system or other seismic equipment
has been delivered to the customer and risk of ownership has passed to the
customer, or, in the case in which a substantive customer-specified acceptance
clause exists in the contract, if later, the customer-specified acceptance has
been obtained; and (e) with respect to sales of navigation, survey and quality
control software systems, (i) evidence of an arrangement exists, (ii) the price
to the customer has been fixed, (iii) collectibility is reasonably assured, and
(iv) the software has been delivered to the customer and risk of ownership has
passed to the customer, or, in the case in which a substantive
customer-specified acceptance clause exists in the contract, if later, the
customer-specified acceptance has been obtained. For the avoidance of doubt,
Agent may in its Permitted Discretion establish reserves in respect of any
co-insurance or deductible amount under any credit insurance policy.
“Eligible Inventory” shall mean and include Inventory, excluding work in process
(for the avoidance of doubt, raw materials and finished goods in the possession,
under the control or located at the premises of a third party processor shall be
deemed “work in process” for the purposes hereof), valued at the lower of cost
or market value, determined by the Borrowing Agent in accordance with its
customary accounting procedures, and which Agent, in its Permitted Discretion,
shall deem to be Eligible Inventory. Inventory shall not be deemed eligible
unless such Inventory is subject to Agent’s first priority perfected security
interest and no other Lien (other than Permitted Encumbrances). In addition,
Inventory shall not be Eligible Inventory if it: (a) does not conform to all
applicable standards imposed by any Governmental Body which has regulatory
authority over such goods or the use or sale thereof; (b) is in-transit from a
location outside the United States to any location within the United States or
is in-transit within the United States (other than between locations of
Borrowers); (c) is located outside the continental United States; (d)
constitutes Consigned Inventory; (e) is the subject of an Intellectual Property
Claim; (f) is subject to a License Agreement that limits, conditions or
restricts the applicable Borrower’s or Agent’s right to sell or otherwise
dispose of such Inventory, unless Agent is a party to a Licensor/Agent Agreement
with the Licensor under such License Agreement (or Agent shall agree otherwise
in its Permitted Discretion after establishing reserves against the Formula
Amount with respect thereto as Agent shall deem appropriate in its Permitted
Discretion); (g) is situated at a location not owned by a Borrower unless such
location is listed on Schedule 4.4 and the owner or occupier of such location
has executed in favor of Agent a Lien Waiver Agreement (provided that if a
Borrower has not obtained a Lien Waiver Agreement after using commercially
reasonable efforts to do so, Agent shall establish a reserve against the Formula
Amount with respect to Inventory held at such location as Agent shall deem
appropriate in its Permitted Discretion); or (h) or if the sale of such
Inventory would result in an ineligible Receivable.
“Environmental Complaint” shall have the meaning set forth in Section 9.3(b)
hereof.
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes as well as common laws, relating to the protection of the
environment, human health and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials and the rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of federal, state,
international and local governmental agencies and authorities with respect
thereto.

12

--------------------------------------------------------------------------------




“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act), including in each case all of the following rights relating to
such Equity Interests, whether arising under the Organizational Documents of the
Person issuing such Equity Interests (the “issuer”) or under the applicable laws
of such issuer’s jurisdiction of organization relating to the formation,
existence and governance of corporations, limited liability companies or
partnerships or business trusts or other legal entities, as the case may be: (i)
all economic rights (including all rights to receive dividends and
distributions) relating to such Equity Interests; (ii) all voting rights and
rights to consent to any particular action(s) by the applicable issuer; (iii)
all management rights with respect to such issuer; (iv) in the case of any
Equity Interests consisting of a general partner interest in a partnership, all
powers and rights as a general partner with respect to the management,
operations and control of the business and affairs of the applicable issuer; (v)
in the case of any Equity Interests consisting of the membership/limited
liability company interests of a managing member in a limited liability company,
all powers and rights as a managing member with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(vi) all rights to designate or appoint or vote for or remove any officers,
directors, manager(s), general partner(s) or managing member(s) of such issuer
and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its Organizational Documents as in effect from time to
time or under Applicable Law; (vii) all rights to amend the Organizational
Documents of such issuer; (viii) in the case of any Equity Interests in a
partnership or limited liability company, the status of the holder of such
Equity Interests as a “partner”, general or limited, or “member” (as applicable)
under the applicable Organizational Documents and/or Applicable Law; and (ix)
all certificates evidencing such Equity Interests.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time and the rules and
regulations promulgated thereunder.
“Event of Default” shall have the meaning set forth in Article X hereof.
“Excess Availability” at a particular date shall mean an amount equal to (a) the
Maximum Borrowing Amount, minus (b) the sum of (i) the outstanding amount of
Advances plus (ii) fees and expenses incurred in connection with the
Transactions for which Borrowers are liable but which have not been paid or
charged to Borrowers’ Account.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Accounts” shall mean (a) each deposit account or securities account
listed on Schedule 1.2(b), (b) each Joint Data Acquisition Program Account and
(c) each other deposit account or securities account securing reimbursement
obligations with respect to any letter of credit permitted by clause (i) of the
definition of “Permitted Indebtedness”.
“Excluded Equity” shall mean all Equity Interests owned by a Borrower that do
not constitute Subsidiary Stock, including any Equity Interests in the Permitted
Joint Venture.

13

--------------------------------------------------------------------------------




“Excluded Hedge Liability or Liabilities” shall mean, with respect to each
Borrower and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Other Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Borrower’s and/or
Guarantor’s failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Other Document, the foregoing is subject to the following provisos: (a) if a
Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Borrower or Guarantor for any reason to qualify
as an Eligible Contract Participant on the Eligibility Date for such Swap; (b)
if a guarantee of a Swap Obligation would cause such obligation to be an
Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Borrower or Guarantor executing this Agreement or the Other Documents and a
Swap Obligation would be an Excluded Hedge Liability with respect to one or more
of such Persons, but not all of them, the definition of Excluded Hedge Liability
or Liabilities with respect to each such Person shall only be deemed applicable
to (i) the particular Swap Obligations that constitute Excluded Hedge
Liabilities with respect to such Person, and (ii) the particular Person with
respect to which such Swap Obligations constitute Excluded Hedge Liabilities.
“Excluded Property” shall mean each of the following: (a) any asset or property
right of any Borrower or Guarantor of any nature: (i) if the grant of a security
interest shall constitute or result in (A) the abandonment, invalidation or
unenforceability of such asset or property right or such Borrower’s or
Guarantor’s loss of use of such asset or property right or (B) a breach,
termination or default under any lease, license, contract or agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9‑409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the United States Bankruptcy Code) or principles of equity) to which such
Borrower or Guarantor is party; and (ii) to the extent that any Applicable Law
prohibits the creation of a security interest thereon (other than to the extent
that any such term would be rendered ineffective pursuant to any Applicable Law
or principles of equity); (b) Equity Interests of any Foreign Subsidiary that is
directly owned by any Borrower or Guarantor, and any disregarded entity owner
(direct or indirect through one or more other disregarded entities) of such
Foreign Subsidiary, other than Voting Stock in ION International Holdings L.P.
solely to the extent representing in excess of 65% of the total voting power of
all outstanding Voting Stock of such Foreign Subsidiary or such disregarded
entity owner and all Capital Stock of Foreign Subsidiaries not directly owned by
any Person that is the Company or a Guarantor; (c) any applications for
trademarks or service marks filed in the United States Patent and Trademark
Office (the “PTO”) pursuant to 15 U.S.C. § 1051 Section 1(b) unless and until
evidence of use of the mark in interstate commerce is submitted to the PTO
pursuant to 15 U.S.C. § 1051 Section 1(c) or Section 1(d); (d) fixed or capital
assets owned by any Borrower or Guarantor that is subject to a capital lease or
purchase money obligations, in each case permitted to be incurred pursuant to
Sections 7.2 and 7.8 hereof if the contract or other agreement in which such
Lien is granted prohibits the creation of any other Lien on such fixed or
capital assets, but only for so long as such prohibition is in effect and only
with respect to the portion of such fixed or

14

--------------------------------------------------------------------------------




capital assets as to which such other Lien attaches and such prohibition
applies; (e) motor vehicles; (f) any Equity Interest of any Subsidiary to the
extent (and only to the extent) that in the reasonable judgment of Borrowing
Agent, if such Equity Interest were not excluded from the Collateral then Rule
3-16 or Rule 3-10 of Regulation S-X under the Securities Act would require the
filing of separate financial statements of such Subsidiary with the SEC (or any
other governmental agency) in connection with a registration of the Second
Priority Notes under the Securities Act; (g) de minimis or immaterial assets for
which perfection of the security could not be obtained without unreasonable cost
and expense or under Applicable Law; (h) unless such real property and fixtures
(1) secure the Second Priority Notes and (2) have a fair market value in excess
of $10.0 million, real property and any fixtures owned or leased by any Borrower
or Guarantor; (i) unless such Equity Interests secure the Second Priority Notes,
Equity Interests in any Person other than (2) a Guarantor, to the extent such
Person is at such time a Guarantor, and (2) as provided in clause (b) of this
definition; (j) any deposit account or securities account (and any cash or cash
equivalents or other investments deposited therein) securing Indebtedness
described in clause 4.09(b)(xx) of the Second Priority Notes Indenture (but only
if and to the extent any such Indebtedness is permitted to be incurred
hereunder); and (k) any property not subject to a Second Priority Lien.
“Excluded Taxes” shall mean, with respect to Agent, any Lender, Participant,
Swing Loan Lender, Issuer or any other recipient of any payment to be made by or
on account of any Obligations (other than Hedge Liabilities and Cash Management
Liabilities), (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes (i) imposed by the jurisdiction (or
any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office or applicable lending office is
located or, in the case of any Lender, Participant, Swing Loan Lender or Issuer,
in which its applicable lending office is located, or (ii) that are Other
Connection Taxes (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which any
Borrower is located, (c) in the case of a Lender, any withholding tax that is
imposed on amounts payable to such Lender at the time such Lender becomes a
party hereto (or designates a new lending office) or is attributable to such
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.10(e), except to the extent that such Lender or
Participant (or its assignor or seller of a participation, if any) was entitled,
at the time of designation of a new lending office (or assignment or sale of a
participation), to receive additional amounts from Borrowers with respect to
such withholding tax pursuant to Section 3.10(a), or (d) any Taxes imposed under
FATCA.
“Exploration” shall have the meaning set forth in the preamble to this Agreement
and shall include its successors and assigns.
“Facility Fee” shall have the meaning set forth in Section 3.3 hereof.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
published intergovernmental agreement entered into in connection with the
implementation of such sections of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to such published
intergovernmental agreement.

15

--------------------------------------------------------------------------------




“Federal Funds Effective Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
“Federal Funds Open Rate” shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to Borrowers, effective on the date of any such change.
“Fee Letter” shall mean the fee letter dated May 29, 2014 among Borrowing Agent,
PNC and PNC Capital Markets LLC.
“Fitch” means Fitch Ratings Inc. and any successor thereto.
“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period, the
ratio of (a) EBITDA, minus Unfunded Capital Expenditures made during such
period, minus distributions (including tax distributions) and dividends made
during such period, minus cash taxes paid during such period, to (b) all Debt
Payments made during such period.
“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.
“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Borrower, Guarantor and/or any of their respective Subsidiaries.

16

--------------------------------------------------------------------------------




“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Foreign Currency Hedge.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Borrowers are resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” shall mean any Subsidiary of any Person that is not
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia.
“Foreign Unbilled Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(iv) hereof
“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.
“Funding Rules” shall mean the requirements relating to the minimum required
contributions (including any installment payments) to Pension Benefit Plans and
Multiemployer Plans, as applicable, and set forth in Sections 412, 430, 431, 432
and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
“Geophysical” shall have the meaning set forth in the preamble to this Agreement
and shall include its successors and assigns.
“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).
“Guarantor” shall mean each direct or indirect Material Subsidiary of a Borrower
that executes and delivers a Guaranty in favor of the Agent pursuant to Section
6.10 hereof, and any other Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations; “Guarantors” means
collectively all such Persons.
“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance satisfactory to Agent.

17

--------------------------------------------------------------------------------




“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.
“GXT” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
“Hazardous Discharge” shall have the meaning set forth in Section 9.3(b) hereof.
“Hazardous Materials” shall mean any flammable explosives, radon, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum and petroleum products, methane, hazardous materials,
Hazardous Wastes, hazardous or Toxic Substances or related materials as defined
in or subject to regulation under Environmental Laws.
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
“Hedge Liabilities” shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.
“Increasing Lender” shall have the meaning set forth in Section 2.24(a) hereof.
“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (a) borrowed money; (b) amounts
received under or liabilities in respect of any note purchase or acceptance
credit facility, and all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) all Capitalized Lease
Obligations; (d) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (e) net obligations under any Interest Rate Hedge, Foreign Currency
Hedge, or other interest rate management device, foreign currency exchange
agreement, currency swap agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement;
(f) any other advances of credit made to or on behalf of such Person or other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements including to finance the purchase price of property or services and
all obligations of such Person to pay the deferred purchase price of property or
services (but not including (x) accrued royalty payables or (y) trade payables
and accrued expenses incurred in the Ordinary Course of Business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past due); (g) all Disqualified Equity Interests;
(h) all indebtedness, obligations or liabilities secured by a Lien on any asset
of such Person, whether or not such indebtedness, obligations or liabilities are
otherwise an obligation of such Person (provided that if such Person is not
personally liable for such obligations, then the amount of such indebtedness,
obligations or liabilities that constitutes Indebtedness shall not exceed the
fair market value of the asset encumbered by such Lien); (i) all obligations of
such Person for “earnouts”, purchase price adjustments, profit sharing
arrangements, deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature of such

18

--------------------------------------------------------------------------------




Person arising out of purchase and sale contracts; (j) off-balance sheet
liabilities and/or pension plan liabilities of such Person; (k) obligations
arising under bonus, deferred compensation, incentive compensation or similar
arrangements, other than those arising in the Ordinary Course of Business; and
(l) any guaranty of any indebtedness, obligations or liabilities of a type
described in the foregoing clauses (a) through (k).
“Indemnified Taxes” shall mean Taxes other than (a) Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under this Agreement and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.
“Ineligible Person” shall mean (a) any Person identified on Schedule 1.2(c) or
any reasonably identifiable Affiliate thereof and (b) any Borrower and any
Affiliate of any Borrower.
“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
“Initial First Lien Representative” shall mean China Merchants Bank Co., Ltd.,
New York Branch, as administrative agent, as first lien representative for the
First Lien Secured Parties (as defined in the Intercreditor Agreement) and
collateral agent (or the equivalent) for the First Lien Secured Parties.
“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in
the good faith determination of Agent, has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clauses (a) or (b), provided
that an Insolvency Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Governmental Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Body or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
“Intellectual Property” shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark,
copyright, copyright application, trade name, mask work, trade secret, design
right, assumed name or license or other right to use any of the foregoing under
Applicable Law.
“Intellectual Property Claim” shall mean the commencement of any litigation or
other legal proceeding by any Person of a claim that any Borrower’s ownership,
use, marketing, sale or

19

--------------------------------------------------------------------------------




distribution of any Inventory, equipment, Intellectual Property or other
property or asset is violative of any ownership of or right to use any
Intellectual Property of such Person.
“Intercreditor Agreement” shall mean that certain Second Lien Intercreditor
Agreement dated as of May 13, 2013 among the Initial First Lien Representative,
the Second Priority Indenture Trustee, the Second Priority Notes Collateral
Agent, Borrowers and the other parties thereto, as the same may be amended,
supplemented and otherwise modified from time to time.
“Intercreditor Agreement Joinder” shall mean a Joinder Agreement, substantially
in the form of Exhibit II to the Intercreditor Agreement, pursuant to which
Agent shall be designated the “Replacement First Lien Representative” and
“Replacement First Lien Collateral Agent” under the Intercreditor Agreement and
this Agreement shall be designated the “Replacement First Lien Credit Agreement”
under the Intercreditor Agreement.
“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower, Guarantor and/or their
respective Subsidiaries in order to provide protection to, or minimize the
impact upon, such Borrower, Guarantor and/or their respective Subsidiaries of
increasing floating rates of interest applicable to Indebtedness.
“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Interest Rate Hedge.
“Inventory” shall mean and include as to each Borrower all of such Borrower’s
inventory (as defined in Article 9 of the Uniform Commercial Code) and all of
such Borrower’s goods, merchandise and other personal property, wherever
located, to be furnished under any consignment arrangement, contract of service
or held for sale or lease, all raw materials, work in process, finished goods
and materials and supplies of any kind, nature or description which are or might
be used or consumed in such Borrower’s business or used in selling or furnishing
such goods, merchandise and other personal property, and all Documents.
“Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(iv) hereof.
“Inventory NOLV Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(iv) hereof.
“Investment Grade Rating” means a Credit Rating of BBB-/Baa3/BBB- (or the
equivalent) or higher from a Rating Agency.
“Issuer” shall mean (i) Agent in its capacity as the issuer of Letters of Credit
under this Agreement and (ii) any other Lender which Agent in its discretion
shall designate as the issuer of and cause to issue any particular Letter of
Credit under this Agreement in place of Agent as issuer.
“Joint Data Acquisition Program” shall mean a joint data acquisition program
between a Borrower and BGP Inc. (a subsidiary of China National Petroleum
Corporation) or any of its Subsidiaries.

20

--------------------------------------------------------------------------------




“Joint Data Acquisition Program Account” shall mean each deposit account to
which a Customer is directed to make payments in respect of a Joint Data
Acquisition Program.
“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender. For the purpose of any provision
of this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to the Agent for the benefit of Lenders as
security for the Obligations, “Lenders” shall include any Affiliate of a Lender
to which such Obligation (specifically including any Hedge Liabilities and any
Cash Management Liabilities) is owed; provided that notwithstanding the
foregoing: (a) the Obligations of the Borrowers or any other Loan Parties with
respect to any Hedge Liabilities or any Cash Management Liabilities shall be
secured and guaranteed pursuant to this Agreement and the Other Documents only
to the extent that, and for so long as, the other Obligations are so secured and
guaranteed, and (b) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement or any Other Document shall not require the
consent of the holders of any Hedge Liabilities or the holders of any Cash
Management Liabilities, except, in each case, in their respective capacities as
“Lenders” without giving effect to the second sentence of this definition.
“Lender-Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender or any Affiliate of a Lender and for which such
Lender or Affiliate (as applicable) confirms to Agent in writing within 30 days
after the execution thereof that it: (a) is documented in a standard
International Swap Dealers Association, Inc. Master Agreement or another
reasonable and customary manner; (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner; and (c) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender-Provided Foreign
Currency Hedge (the “Foreign Currency Hedge Liabilities”) by any Borrower,
Guarantor, or any of their respective Subsidiaries that is party to such
Lender-Provided Foreign Currency Hedge shall, for purposes of this Agreement and
all Other Documents be “Obligations” of such Person and of each other Borrower
and Guarantor, be guaranteed obligations under any Guaranty and secured
obligations under any Guarantor Security Agreement, as applicable, and otherwise
treated as Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5 hereof.
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender or any Affiliate of a Lender and for which such Lender or
Affiliate (as applicable) confirms to Agent in writing within 30 days after the
execution thereof that it: (a) is documented in a standard International Swap
Dealers Association, Inc. Master Agreement or another reasonable and customary
manner; (b) provides for the method of calculating the reimbursable amount of
the provider’s credit exposure in a reasonable and customary manner; and (c) is
entered into for hedging (rather than speculative) purposes. The liabilities
owing to the provider of any Lender-Provided

21

--------------------------------------------------------------------------------




Interest Rate Hedge (the “Interest Rate Hedge Liabilities”) by any Borrower,
Guarantor, or any of their respective Subsidiaries that is party to such
Lender-Provided Interest Rate Hedge shall, for purposes of this Agreement and
all Other Documents be “Obligations” of such Person and of each other Borrower
and Guarantor, be guaranteed obligations under any Guaranty and secured
obligations under any Guarantor Security Agreement, as applicable, and otherwise
treated as Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents, subject to the express
provisions of Section 11.5 hereof.
“Letter of Credit Application” shall have the meaning set forth in Section
2.12(a) hereof.
“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.14(d)
hereof.
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof
“Letter of Credit Sublimit” shall mean $15,000,000.
“Letters of Credit” shall have the meaning set forth in Section 2.11 hereof.
“LIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.
“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (a “LIBOR Alternate Source”), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
LIBOR Rate Loan and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate Source, a
comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)), by (b) a number equal
to 1.00 minus the Reserve Percentage.
The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.
“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.
“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.

22

--------------------------------------------------------------------------------




“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and substance satisfactory to Agent, by which Agent is given the right,
vis-á-vis such Licensor, to enforce Agent’s Liens with respect to and to dispose
of any Borrower’s Inventory with the benefit of any Intellectual Property
applicable thereto, irrespective of such Borrower’s default under any License
Agreement with such Licensor.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance or other security agreement held or asserted in respect of
any asset of any kind or nature whatsoever including any conditional sale or
other title retention agreement, and any lease having substantially the same
economic effect as any of the foregoing.
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time in form and substance satisfactory to Agent in its
Permitted Discretion.
“Liquidity” shall mean, as of any date, the sum of (a) Excess Availability as of
such date, plus (b) the aggregate amount of unrestricted cash held by the Loan
Parties and their domestic Subsidiaries, minus (c) the amount of Qualified Cash
included in the Formula Amount.
“Loan Parties” shall mean, collectively, Borrowers and Guarantors.
“Marine” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business or
properties of the Loan Parties taken as a whole, (b) any Loan Party’s ability to
duly and punctually pay or perform the Obligations (other than Hedge Liabilities
and Cash Management Liabilities) in accordance with the terms thereof, (c) the
value of the Collateral, or Agent’s Liens on the Collateral or the priority of
any such Lien or (d) the practical realization of the benefits of the rights and
remedies of Agent and the Lenders under this Agreement and the Other Documents.
“Material Contract” shall mean any contract or agreement, written or oral, to
which a Borrower is a party (other than this Agreement or any Other Document)
that is listed as a “Material Contract” in the most recently filed Annual Report
of Geophysical on Form 10-K, or in any Quarterly Report of Geophysical on Form
10-Q or Current Report of Geophysical on Form 8-K filed thereafter (each as may
be amended) until the Form 10-K for the immediately succeeding fiscal year is
filed.
“Material Indebtedness” shall have the meaning set forth in Section 10.11
hereof.
“Material Subsidiary” shall mean any domestic operating Subsidiary of a Borrower
(other than a Subsidiary that is itself a Borrower) acquired or formed after the
Closing Date that holds

23

--------------------------------------------------------------------------------




assets (other than Equity Interests in any other Subsidiary) having an aggregate
book value of $20,000,000 or more.
“Maximum Borrowing Amount” at a particular date shall mean an amount equal to
the lesser of (a) the Formula Amount or (b) Maximum Revolving Advance Amount,
minus the Maximum Undrawn Amount of all outstanding Letters of Credit.
“Maximum Revolving Advance Amount” shall mean, at any time, $80,000,000 plus any
increases in accordance with Section 2.24.
“Maximum Swing Loan Advance Amount” shall mean $10,000,000; provided that, upon
the effective date of each increase in the Maximum Revolving Advance Amount in
accordance with Section 2.24, the Maximum Swing Loan Advance Amount shall
increase by an amount equal to ten percent (10%) of the amount of such increase
in the Maximum Revolving Advance Amount.
“Maximum Undrawn Amount” shall mean, with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit that is or may become
available to be drawn on such date, including all automatic increases provided
for in such Letter of Credit, whether or not any such automatic increase has
become effective.
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multi-Client Data Library” shall mean Borrowers’ multi-client data library
consisting of seismic surveys that are offered for licensing to Customers on a
non-exclusive basis.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which contributions are required or, within the preceding
five plan years were required, by any Borrower or any member of the Controlled
Group.
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.
“Negotiable Document” shall mean a Document that is “negotiable” within the
meaning of Article 7 of the Uniform Commercial Code.
“New Lender” shall have the meaning set forth in Section 2.24(a) hereof.
“NOLV Percentage” shall mean, with respect to any property or asset, the
appraised net orderly liquidation value thereof, expressed as a percentage, as
evidenced by an appraisal satisfactory to Agent in its sole discretion exercised
in good faith.
“Non-Defaulting Lender” shall mean, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.
“Non-Qualifying Party” shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.

24

--------------------------------------------------------------------------------




“Note” shall mean, collectively, the Revolving Credit Note and the Swing Loan
Note.
“Obligations” shall mean and include (i) any and all loans (including all
Advances and Swing Loans), advances, debts, liabilities, obligations (including
all reimbursement obligations and cash collateralization obligations with
respect to Letters of Credit issued hereunder), covenants and duties owing by
any Borrower or Guarantor to Issuer, Swing Loan Lender, Lenders or Agent (or to
any other direct or indirect subsidiary or affiliate of Issuer, Swing Loan
Lender, any Lender or Agent) under this Agreement, any Letter of Credit or any
of the Other Documents, of any kind or nature, present or future (including any
interest or other amounts accruing thereon, any fees accruing under or in
connection therewith, any costs and expenses of any Person payable by any
Borrower and any indemnification obligations payable by any Borrower arising or
payable after maturity, or after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to any Borrower, whether or not a claim for post-filing or post-petition
interest, fees or other amounts is allowable or allowed in such proceeding),
whether or not for the payment of money, (ii) all Hedge Liabilities and (iii)
all Cash Management Liabilities. Notwithstanding anything to the contrary
contained in the foregoing, (x) the Obligations shall not include any Excluded
Hedge Liabilities and (y) the aggregate principal amount of all Obligations
shall not exceed the “Priority Lien Cap” (as such term is defined in the Second
Priority Notes Indenture).
“Ordinary Course of Business” shall mean, with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date and
reasonable extensions thereof.
“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes any certificates of designation for preferred stock or
other forms of preferred equity.
“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any Other Document, or sold or assigned an interest in any Loan,
this Agreement or any Other Document).
“Other Documents” shall mean the Note, the Perfection Certificates, the Fee
Letter, any Guaranty, any Guarantor Security Agreement, any Pledge Agreement,
the Intercreditor Agreement and any and all other agreements, instruments and
documents, including intercreditor agreements, guaranties, pledges, powers of
attorney, consents, interest or currency swap agreements or other similar
agreements and all other writings heretofore, now or hereafter executed by any
Borrower or any Guarantor and/or delivered to Agent or any Lender in respect of
the transactions contemplated by this Agreement, in each case together with all
extensions, renewals, amendments, supplements, modifications, substitutions and
replacements thereto and thereof.
“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or

25

--------------------------------------------------------------------------------




under any Other Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any Other Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment.
“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.
“Overadvance Threshold Amount” shall have the meaning set forth in Section
16.2(e) hereof.
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, 50% or more of the Equity Interests issued by such Person having
ordinary voting power to elect a majority of the directors of such Person, or
other Persons performing similar functions for any such Person.
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
“Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof.
“Participation Commitment” shall mean the obligation hereunder of each Lender
holding a Revolving Commitment to buy a participation equal to its Revolving
Commitment Percentage (subject to any reallocation pursuant to Section
2.22(b)(iii) hereof) in the Swing Loans made by Swing Loan Lender hereunder as
provided for in Section 2.4(c) hereof and in the Letters of Credit issued
hereunder as provided for in Section 2.14(a) hereof.
“Patent Litigation” shall mean the case of Western Geco L.L.C. v. ION
Geophysical Corporation (E.D. Tx.) and any appeal of the judgment entered
therein.
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
“Pension Benefit Plan” shall mean any “employee pension benefit plan” as defined
in Section 3(2) of ERISA (including a Multiple Employer Plan, but not a
Multiemployer Plan) which is covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 or 430 of the Code and is maintained
or to which contributions are required by a Borrower or any member of the
Controlled Group.
“Perfection Certificates” shall mean, collectively, the information
questionnaires and the responses thereto provided by each Borrower and delivered
to Agent.
“Permitted Acquisitions” shall mean acquisitions of the assets or Equity
Interests of another Person (the “target”) so long as: (a) the Borrowing Agent
shall have provided to Agent, within such reasonable time period prior to the
acquisition as may be required by Agent, in each case in form and substance
satisfactory to Agent: (i) detailed projections for the target through the
Scheduled Maturity Date, giving pro forma effect to such acquisition, based on
assumptions satisfactory to

26

--------------------------------------------------------------------------------




Agent and demonstrating pro forma compliance with all financial covenants in
this Agreement, and (ii) current, updated projections of the amount of the
Formula Amount and Excess Availability for the twelve (12) month period after
the date of such acquisition, which projections shall have been prepared on the
basis of the assumptions set forth therein which Borrowing Agent believes are
fair and reasonable as of the date of preparation in light of then current and
reasonably foreseeable business conditions, (b) Agent shall have received a
Compliance Certificate, completed on a pro forma basis giving effect to the
acquisition and showing that Borrowers are in compliance with all financial
covenants in this Agreement, (c) Agent shall have received satisfactory
projections showing that after giving effect to any such acquisition, Excess
Availability will not be less than an amount equal to 20% of the Maximum
Revolving Advance Amount for the twelve (12) month period following such
acquisition, (d) no Default or Event of Default shall exist or have occurred as
of the date of the acquisition or any payment in respect thereof and after
giving effect to the acquisition or such payment, (e) Agent shall have received
true, correct and complete copies of all agreements, documents and instruments
relating to such acquisition, which documents shall be satisfactory to Agent;
and (f) Excess Availability immediately prior to the acquisition is greater than
20% of the Maximum Revolving Advance Amount.
“Permitted Assignees” shall mean: (a) Agent, any Lender or any of their
Affiliates; (b) a federal or state chartered bank, a United States branch of a
foreign bank, an insurance company, or any finance company generally engaged in
the business of making commercial loans; (c) any fund that is administered or
managed by Agent or any Lender, an Affiliate of Agent or any Lender or a related
entity; and (d) any Person to whom Agent or any Lender assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Agent’s or Lender’s rights in and to a material portion of such Agent’s or
Lender’s portfolio of asset-based credit facilities; provided that no Ineligible
Person shall be a Permitted Assignee.
“Permitted Discretion” means a determination made in good faith and in the
exercise (from the perspective of a secured asset-based lender) of commercially
reasonable business judgment.
“Permitted Encumbrances” shall mean: (a) Liens in favor of Agent for the benefit
of Agent and Lenders, including without limitation, Liens securing Hedge
Liabilities and Cash Management Products and Services; (b) Liens for taxes,
assessments or other governmental charges that are either not delinquent or are
being Properly Contested; (c) deposits or pledges to secure obligations under
worker’s compensation, social security or similar laws, or under unemployment
insurance; (d) deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds, performance bonds, bid bonds, return-of-money bonds and other
obligations of like nature arising in the Ordinary Course of Business
(including, for the avoidance of doubt, any surety or appeal bonds or other
obligations of like nature posted or delivered in connection with the Patent
Litigation); (e) Liens arising by virtue of the rendition, entry or issuance
against any Borrower or any Subsidiary, or any property of any Borrower or any
Subsidiary, of any judgment, writ, order, or decree to the extent the rendition,
entry, issuance or continued existence of such judgment, writ, order or decree
(or any event or circumstance relating thereto) has not resulted in the
occurrence of an Event of Default under Section 10.6 hereof; (f) carriers’,
repairmens’, mechanics’, workers’, materialmen’s, or other like Liens arising in
the Ordinary Course of Business with respect to obligations which are either not
due or which are being Properly Contested; (g) Liens in respect of Purchase
Money Indebtedness or Capital Lease Obligations; provided that (i) any such Lien
shall not encumber any other property of any Loan Party (other than assets and
property affixed or appurtenant thereto) and (ii) such Indebtedness is

27

--------------------------------------------------------------------------------




permitted under clause (b) of the definition of Permitted Indebtedness; (h)
Liens securing the Second Priority Obligations, which Liens are subject to the
Intercreditor Agreement; (i) Liens on cash and Permitted Investments arising in
connection with the defeasance, discharge or redemption of Indebtedness under
the Second Priority Notes; and (j) Liens arising under the Second Priority Notes
Indenture in favor of the Second Priority Indenture Trustee for its own benefit;
(k) Liens disclosed on Schedule 1.2(d); (l) Liens that secure Indebtedness
permitted by clause (c) of the definition of “Permitted Loans”; (m) easements,
zoning restrictions, rights-of-way, licenses, restrictions on the use of
property or other minor imperfections in title and similar encumbrances on real
property that do not materially detract from the value of the affected property
or interfere with the Ordinary Course of Business of the Loan Parties;
(n) leases or subleases granted to third parties in accordance with any
applicable terms of this Agreement or the Other Documents and not interfering in
any material respect with the Ordinary Course of Business of the Loan Parties;
(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(p) any zoning or similar law or right reserved to or vested in any Governmental
Body to control or regulate the use of any real property; (q) licenses of
patents, trademarks and other intellectual property rights granted by any Loan
Party in the Ordinary Course of Business and not interfering in any material
respect with the Ordinary Course of Business of the Loan Parties; (r) the prior
rights of consignees and their lenders under consignment arrangements entered
into in the Ordinary Course of Business; (s) any obligations or duties affecting
any of the property of any Person to any municipality or public authority with
respect to any franchise, grant, license or permit which do not materially
impair the use of such property for the purposes for which it is held; (t) Liens
on cash deposits in the nature of a right of setoff, banker’s lien, counterclaim
or netting of cash amounts owed arising in the Ordinary Course of Business on
deposit accounts; (u) Liens on cash collateral or Permitted Investments for the
existing letters of credit and Letters of Credit permitted under clause (i) of
the definition of “Permitted Indebtedness”, not to exceed 105% of the face
amount thereof; (v) Liens reserved in leases for rent and for compliance with
the terms of the lease in the case of leasehold estates; (w) any Lien existing
on any property or asset prior to the acquisition thereof by any Loan Party or
existing on any property or asset of any Person that becomes a Loan Party after
the Closing Date prior to the time such Person becomes a Subsidiary of a
Borrower; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
any Loan Party, and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be; and (x) Liens to secure any Permitted
Refinancing Indebtedness (or successive Permitted Refinancing Indebtedness) as a
whole, or in part, in respect of any Indebtedness secured by any Lien; provided,
however, that: (i) such new Lien shall have the same Lien priority as the
original Lien and be limited to all or part of the same property and assets that
secured or, under the written agreements pursuant to which the original Lien
arose, could secure the original Indebtedness (plus improvements and accessions
to, such property or proceeds or distributions thereof); and (ii) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (A) the outstanding principal amount or, if greater,
committed amount of the Indebtedness at the time the original Lien became a
Permitted Encumbrance and (B) the amount of any discounts, commissions,
premiums, fees and other costs and expenses related to such refinancing,
refunding, extension, renewal or replacement.
“Permitted Indebtedness” shall mean: (a) the Obligations; (b) subject to Section
7.6, Purchase Money Indebtedness and Capitalized Lease Obligations in an
aggregate principal amount not

28

--------------------------------------------------------------------------------




exceeding $33,000,000 at any one time outstanding; (c) any guarantees of
Indebtedness permitted under Section 7.3 hereof; (d) any Indebtedness (other
than Purchase Money Indebtedness) listed on Schedule 5.8(b)(ii) hereof; (e)
Indebtedness due under the Second Priority Notes in an aggregate principal
amount not to exceed $175,000,000, and any other Second Priority Obligations
(including any guaranties thereof); (f) Indebtedness consisting of Permitted
Loans made by a Loan Party to any other Loan Party; (g) intercompany
Indebtedness owing from a Loan Party to any other Loan Party in accordance with
clause (c) of the definition of Permitted Loans; (h) Interest Rate Hedges and
Foreign Currency Hedges that are entered into by Loan Parties to hedge their
risks with respect to outstanding Indebtedness and not for speculative or
investment purposes; (i) the existing letters of credit set forth on
Schedule 7.8 and additional letters of credit and/or bank guarantees issued in
the Ordinary Course of Business by a financial institution other than the Issuer
if the Issuer is not able to issue or the beneficiary thereof will not accept
such letter of credit or bank guaranty, up to a maximum total stated amount for
all such letters of credit of $5,000,000; (j) any financed insurance premiums;
(k) surety bonds and appeal bonds arising in the ordinary course of business;
(l) Indebtedness of any Subsidiary that becomes a Loan Party after the Closing
Date, provided that (i) such Indebtedness exists at the time such Person becomes
a Loan Party and is not created in contemplation of or in connection with such
Person becoming a Loan Party, (ii) none of the properties of Borrowers or any
other Loan Parties is bound with respect to such Indebtedness, and (iii) the
aggregate principal amount of Indebtedness permitted by this clause (l) shall
not exceed $10,000,000; (m) other unsecured Indebtedness of a Loan Party in an
aggregate principal amount not exceeding at any time outstanding $25,000,000;
(n) in the case of clauses (b) through (m) above, Permitted Refinancing
Indebtedness; and (o) to the extent constituting Indebtedness, liabilities in
respect of the Patent Litigation.
“Permitted Investments” shall mean investments in: (a) obligations issued or
guaranteed by the United States of America or any agency thereof; (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating); (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency; (d) U.S. money market funds
that invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof; and (e) Permitted Loans.
“Permitted Joint Venture” shall mean (a) INOVA Geophysical Equipment Limited
(“INOVA”), a limited liability company organized under the laws of the People’s
Republic of China and formed as a Chinese joint venture between Geophysical and
BGP, Inc. (“BGP”), formed or to be formed pursuant to a joint venture agreement
between said parties, and until such time as Geophysical and BGP contribute
their respective equity interests therein to INOVA, any other person formed by
BGP (directly or indirectly) into which BGP shall have contributed assets for
the purpose of consummating the Permitted Joint Venture transaction and (b) any
other joint venture permitted to be formed under this Agreement which is
acceptable to Agent in its Permitted Discretion for purpose of calculating any
financial covenant contained herein.
“Permitted Loans” shall mean: (a) the extension of trade credit by a Loan Party
to its Customer(s), in the Ordinary Course of Business in connection with a sale
of Inventory or rendition of services, in each case on open account terms; (b)
loans to employees in the Ordinary Course of

29

--------------------------------------------------------------------------------




Business not to exceed as to all such loans the aggregate amount of $1,000,000
at any time outstanding; (c) intercompany loans between and among Loan Parties,
so long as, at the request of Agent, each such intercompany loan is evidenced by
a promissory note (including, if applicable, any master intercompany note
executed by Loan Parties) on terms and conditions (including terms subordinating
payment of the indebtedness evidenced by such note to the prior payment in full
of all Obligations (other than Hedge Liabilities and Cash Management
Liabilities)) acceptable to Agent in its Permitted Discretion that has been
delivered to Agent either endorsed in blank or together with an undated
instrument of transfer executed in blank by the applicable Loan Parties that are
the payees on such note; (d) intercompany loans made by the Loan Parties to
Affiliates of the Loan Parties that are not themselves Loan Parties (which
loans, for the avoidance of doubt, may be repaid and reborrowed by such
Affiliates) in an aggregate principal amount at any time outstanding not
exceeding the sum of (x) $25,000,000, plus (y) the lesser of (A) the principal
amount of any such loans existing prior to the Closing Date which has been
repaid on or after the Closing Date and (B) $8,000,000, so long as, at the
request of Agent, each such intercompany loan is evidenced by a promissory note
(including, if applicable, any master intercompany note executed by such
Affiliates) on terms and conditions (including terms subordinating payment of
the indebtedness evidenced by such note to the prior payment in full of all
Obligations (other than Hedge Liabilities and Cash Management Liabilities))
acceptable to Agent in its Permitted Discretion that has been delivered to Agent
either endorsed in blank or together with an undated instrument of transfer
executed in blank by the applicable Loan Parties that are the payees on such
note; and (e) loans or advances set forth on Schedule 7.5 hereto.
“Permitted Refinancing Indebtedness” shall mean in respect of any Indebtedness,
any refinancing, refunding, extension, renewal or replacement thereof; provided
that: (a) (i) the Permitted Refinancing Indebtedness is subordinated to the
Obligations to at least the same extent as the Indebtedness being refunded,
refinanced, extended, renewed or replaced, if such Indebtedness was subordinated
to the Obligations and (ii) the Permitted Refinancing Indebtedness is unsecured
if the Indebtedness being refunded, refinanced or extended was unsecured; (b)
the Permitted Refinancing Indebtedness has a final maturity either (i) no
earlier than the Indebtedness being refunded, refinanced, extended, renewed or
replaced or (ii) at least ninety one (91) days after the end of the Term; (c)
the Permitted Refinancing Indebtedness has a weighted average life to maturity
at the time such Permitted Refinancing Indebtedness is incurred that is equal to
or greater than the weighted average life to maturity of the Indebtedness being
refunded, refinanced, renewed, replaced or extended; (d) such Permitted
Refinancing Indebtedness is in an aggregate principal amount that is less than
or equal to the sum of (i) the aggregate principal amount then outstanding under
the Indebtedness being refunded, refinanced, renewed, replaced or extended,
(ii) the amount of accrued and unpaid interest, if any, and premiums owed, if
any, not in excess of preexisting prepayment provisions on such Indebtedness
being refunded, refinanced, renewed, replaced or extended and (iii) the
aggregate amount of any discounts, commissions, premiums, fees and other costs
and expenses related to the incurrence of such Permitted Refinancing
Indebtedness; and (e) such Permitted Refinancing Indebtedness has the same
obligors or a subset of the obligors (or their successors) as the Indebtedness
being refunded, refinanced, renewed, replaced or extended.
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

30

--------------------------------------------------------------------------------




“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as such
terms are defined herein) maintained by any Borrower or any member of the
Controlled Group or to which any Borrower or any member of the Controlled Group
is required to contribute.
“Pledge Agreement” shall mean that certain Collateral Pledge Agreement executed
by Geophysical in favor of Agent dated as of the Closing Date and any other
pledge agreements executed subsequent to the Closing Date by any other Person to
secure the Obligations.
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.
“Projections” shall have the meaning set forth in Section 5.5(b) hereof.
“Properly Contested” shall mean, in the case of any Indebtedness, Lien, Taxes,
assessments or governmental charges, as applicable, of any Person that are not
paid as and when due or payable by reason of such Person’s bona fide dispute
concerning its liability to pay the same or concerning the amount thereof: (a)
such Indebtedness, Lien, Taxes, assessments or governmental charges, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness, Taxes, assessments or governmental
charges during the period prior to the final resolution or disposition of such
dispute will not have a Material Adverse Effect or will not result in the
forfeiture of any assets of such Person; (d) no Lien is imposed upon any of such
Person’s assets with respect to such Indebtedness, Taxes, assessments or
governmental charges unless enforcement of such Lien is stayed during the period
prior to the final resolution or disposition of such dispute; and (e) if such
Indebtedness or Lien, as applicable, results from, or is determined by the
entry, rendition or issuance against a Person or any of its assets of a
judgment, writ, order or decree, enforcement of such judgment, writ, order or
decree is stayed pending a timely appeal or other judicial review.
“Protective Advances” shall have the meaning set forth in Section 16.2(f)
hereof.
“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by the
Agent).
“Purchase Money Indebtedness” shall mean Indebtedness: (a) incurred to finance
all or any part of the purchase price or cost of construction, purchase or
repairs, improvements or additions to, real property, plant, equipment or other
capital assets of such Person (including Indebtedness incurred to refinance any
such purchase price or costs initially funded by the applicable Borrower or
Restricted Subsidiary within one year prior to such incurrence), and any
renewal, refunding, replacement, refinancing or extension thereof; (b) that is
secured by a Lien on such assets where the lender’s sole security is to the
assets so purchased, constructed or improved and directly related

31

--------------------------------------------------------------------------------




assets such as property fixed or appurtenant thereto and proceeds (including
insurance proceeds), products, replacements, substitutions and accessions
thereto; and (c) that does not exceed 100% of such purchase price or costs
(plus, in the case of any refinancing, the amount of any discounts, commissions,
premiums, fees and other costs and expenses related to such refinancing).
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
“Qualified Cash” shall mean the Loan Parties’ and their domestic Subsidiaries’
unrestricted cash on deposit with the Lenders, in each case subject to a deposit
account control agreement in favor of Agent, in form and substance satisfactory
to Agent.
“Qualified Cash Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(v) hereof.
“Qualified ECP Loan Party” shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a “letter of credit or keepwell, support, or other agreement” for
purposes of Section 1a(18)(A)(v)(II) of the CEA.
“Rating Agency” means S&P, Moody’s or Fitch.
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
“Real Property” shall mean all of the owned and leased premises identified on
Schedule 4.4 hereto or in and to any other premises or real property that are
hereafter owned or leased by any Borrower.
“Receivables” shall mean and include, as to each Borrower, all of such
Borrowers’ Accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Borrower’s contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
contract rights, instruments, documents and chattel paper, and drafts and
acceptances, credit card receivables and all other forms of obligations owing to
such Borrower arising out of or in connection with the sale or lease of
Inventory or the rendition of services, all supporting obligations, guarantees
and other security therefor, whether secured or unsecured, now existing or
hereafter created, and whether or not specifically sold or assigned to Agent
hereunder.
“Register” shall have the meaning set forth in Section 16.3(e) hereof.
“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof.
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

32

--------------------------------------------------------------------------------




“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
“Reportable ERISA Event” shall mean a reportable event described in Section
4043(c) of ERISA or the regulations promulgated thereunder, other than an event
for which the 30-day notice period has been waived.
“Required Lenders” shall mean Lenders (not including Swing Loan Lender (in its
capacity as such Swing Loan Lender) or any Defaulting Lender) holding greater
than sixty-six and two-thirds percent (66 2/3%) of either (a) the aggregate of
the Revolving Commitment Amounts of all Lenders (excluding any Defaulting
Lender) or (b) after the termination of all commitments of Lenders hereunder,
the sum of (x) the outstanding Revolving Advances and Swing Loans, plus the
Maximum Undrawn Amount of all outstanding Letters of Credit; provided, however,
that if there are three (3) Lenders, Required Lenders shall mean at least two
(2) Lenders (excluding any Defaulting Lender) and if there are fewer than three
(3) Lenders, Required Lenders shall mean all Lenders (excluding any Defaulting
Lender).
“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.
“Restricted Subsidiary” shall mean any Subsidiary of a Borrower other than an
Unrestricted Subsidiary.
“Revolving Advances” shall mean Advances other than Letters of Credit and the
Swing Loans.
“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Swing
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the Revolving Commitment Amount (if any) of such Lender.
“Revolving Commitment Amount” shall mean, (a) as to any Lender other than a New
Lender, the Revolving Commitment amount (if any) set forth below such Lender’s
name on the signature page hereto (or, in the case of any Lender that became
party to this Agreement after the Closing Date pursuant to Section 16.3(c) or
(d) hereof, the Revolving Commitment amount (if any) of such Lender as set forth
in the applicable Commitment Transfer Supplement), and (b) as to any Lender that
is a New Lender, the Revolving Commitment amount provided for in the joinder
signed by such New Lender under Section 2.24(a)(x), in each case as the same may
be adjusted upon any increase by such Lender pursuant to Section 2.24 hereof, or
any assignment by or to such Lender pursuant to Section 16.3(c) or (d) hereof.
“Revolving Commitment Percentage” shall mean, (a) as to any Lender other than a
New Lender, the Revolving Commitment Percentage (if any) set forth below such
Lender’s name on the

33

--------------------------------------------------------------------------------




signature page hereof (or, in the case of any Lender that became party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Revolving Commitment Percentage (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement), and (b) as to any Lender that is a
New Lender, the Revolving Commitment Percentage provided for in the joinder
signed by such New Lender under Section 2.24(a)(ix), in each case as the same
may be adjusted upon any increase in the Maximum Revolving Advance Amount
pursuant to Section 2.24 hereof, or any assignment by or to such Lender pursuant
to Section 16.3(c) or (d) hereof.
“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.
“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the
sum of the Applicable Margin plus the Alternate Base Rate and (b) with respect
to LIBOR Rate Loans, the sum of the Applicable Margin plus the LIBOR Rate.
“Royalty Payable Reserve” shall mean a reserve equal to (a) at any time (i)
Liquidity is less than $35,000,000, or (ii) the aggregate amount of collected
but unpaid royalties payable by the Loan Parties exceeds Liquidity at such time,
the aggregate amount of collected but unpaid royalties payable by the Loan
Parties and (b) at all other times, $0.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.
“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
“Scheduled Maturity Date” shall mean August 22, 2019.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Priority Debt” shall have the meaning of “Parity Lien Debt” as set forth
in the Second Priority Notes Indenture.
“Second Priority Indenture Trustee” shall mean Wilmington Trust, National
Association, as the trustee under the Second Priority Notes Indenture, and shall
include its successors and assigns in such capacity.
“Second Priority Liens” shall have the meaning of “Parity Lien” as set forth in
the Second Priority Notes Indenture.
“Second Priority Notes” shall mean the 8.125% Senior Secured Second Priority
Notes due 2018 issued by Geophysical pursuant to the Second Priority Notes
Indenture.

34

--------------------------------------------------------------------------------




“Second Priority Notes Collateral Agent” shall mean U.S. Bank National
Association, as the collateral agent for the holders of the Second Primary
Notes.
“Second Priority Notes Documents” shall mean, collectively, the Second Priority
Notes Indenture, the Second Priority Notes and all agreements (including any
pledge or other security agreement), documents and instruments executed or
delivered in connection with any of the foregoing.
“Second Priority Notes Indenture” shall mean the Indenture dated as of May 13,
2013 among Geophysical, as issuer, the guarantors party thereto, Second Priority
Indenture Trustee, as trustee, and Second Priority Notes Collateral Agent, as
collateral agent, as it may be amended, restated, supplemented or otherwise
modified from time to time.
“Second Priority Obligations” shall have the meaning of “Parity Lien
Obligations” as set forth in the Second Priority Notes Indenture.
“Secured Parties” shall mean, collectively, Agent, Issuer, Swing Loan Lender and
Lenders, together with any Affiliates of Agent or any Lender to whom any Hedge
Liabilities or Cash Management Liabilities are owed and with each other holder
of any of the Obligations, and the respective successors and assigns of each of
them; provided that notwithstanding the foregoing: (a) the Obligations of the
Borrowers or any other Loan Parties with respect to any Hedge Liabilities or any
Cash Management Liabilities shall be secured and guaranteed pursuant to this
Agreement and the Other Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed, and (b) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement or
any Other Document shall not require the consent of the holders of any Hedge
Liabilities or the holders of any Cash Management Liabilities, except, in each
case, in their respective capacities as “Lenders” without giving effect to the
second sentence of the definition of “Lenders”.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Senior Funded Debt” shall mean, as of any date, the sum of the outstanding
Revolving Advances and Swing Loans and the Maximum Undrawn Amount of all
outstanding Letters of Credit on such date.
“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.
“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.
“Subsidiary” shall mean of any Person a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person. Notwithstanding the foregoing (and except for purposes of the definition
of Unrestricted Subsidiaries contained herein), an Unrestricted Subsidiary shall
be deemed not to be a Subsidiary of a Borrower or any of its Subsidiaries for
purposes of this Agreement.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.2.

35

--------------------------------------------------------------------------------




“Subsidiary Stock” shall mean (a) with respect to the Equity Interests issued to
a Borrower by any Subsidiary (other than IPOP Management, Inc., GMG/AXIS, Inc.
or a Foreign Subsidiary), 100% of such issued and outstanding Equity Interests,
and (b) 65% of the issued and outstanding Equity Interests constituting Voting
Stock of ION International Holdings L.P.
“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge, or a Lender-Provided Foreign Currency Hedge.
“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.
“Swing Loan Note” shall mean the promissory note described in Section 2.4(a)
hereof.
“Swing Loans” shall mean the Advances made pursuant to Section 2.4 hereof.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Body, including any interest,
additions to tax or penalties applicable thereto.
“Term” shall have the meaning set forth in Section 13.1 hereof.
“Termination Event” shall mean: means (a) any Reportable Event with respect to a
Pension Benefit Plan; (b) the determination that any Pension Benefit Plan is
considered an at-risk plan or that any Multiemployer Plan is endangered or is in
critical status within the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA, as applicable; (c) the incurrence by any
Borrower or any member of its Controlled Group of any liability under Title IV
of ERISA, other than for PBGC premiums not yet due; (d) the receipt by any
Borrower or any member of its Controlled Group from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Benefit Plan or to appoint a trustee to administer any Pension Benefit Plan or
the occurrence of any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Benefit Plan; (e) the appointment of a trustee to
administer any Pension Benefit Plan; (f) the withdrawal of any Borrower or any
member of its Controlled Group from a Multiple Employer Plan subject to Section
4063 of ERISA during a plan year in which such entity was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or the cessation of operations by
any Borrower or any member of its Controlled Group that would be treated as a
withdrawal from a Pension Benefit Plan under Section 4062(e) of ERISA; (g) the
partial or complete withdrawal by any Borrower or any member of its Controlled
Group from any Multiemployer Plan or a notification that a Multiemployer Plan is
in reorganization; or (h) the taking of any action to terminate any Pension
Benefit Plan under Section 4041A or 4042 of ERISA.
“Toxic Substance” shall mean and include any material present on the Real
Property (including the Leasehold Interests) which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15

36

--------------------------------------------------------------------------------




U.S.C. §§ 2601 et seq., applicable state law, or any other applicable Federal or
state laws now in force or hereafter enacted relating to toxic substances.
“Toxic Substance” includes but is not limited to asbestos, polychlorinated
biphenyls (PCBs) and lead-based paints.
“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
“Unbilled Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(iii) hereof.
“Unfunded Capital Expenditures” shall mean, as to any Borrower, without
duplication, a Capital Expenditure funded (a) from such Borrower’s internally
generated cash flow or (b) with the proceeds of a Revolving Advance or Swing
Loan.
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
“Unrestricted Subsidiary” shall mean any Subsidiary of a Borrower (including any
Subsidiary formed or acquired after the Closing Date to the extent the formation
or acquisition thereof is not otherwise prohibited hereby) designated by
Borrowing Agent as an Unrestricted Subsidiary hereunder by written notice to
Agent; provided, that Borrowing Agent shall only be permitted to designate a
Subsidiary that exists on the Closing Date as an Unrestricted Subsidiary after
the Closing Date so long as (a) no Default or Event of Default has occurred and
is continuing or would result therefrom, (b) immediately after giving effect to
such designation, on a pro forma basis, Borrowers shall be in compliance with
the financial covenants set forth in Section 6.5, and (c) such Subsidiary shall
have been designated an “unrestricted subsidiary” (or otherwise not be subject
to the covenants and defaults) under and in accordance with the Second Priority
Notes Documents. Borrowers may designate any Unrestricted Subsidiary to be a
Subsidiary for purposes of this Agreement (each, a “Subsidiary Redesignation”);
provided, that (i) no Default or Event of Default has occurred and is continuing
or would result therefrom, (ii) immediately after giving effect to such
Subsidiary Redesignation, on a pro forma basis, Borrowers shall be in compliance
with the financial covenants set forth in Section 6.5, (iii) all representations
and warranties contained herein and in the Other Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date and (iv) Borrowers shall have delivered to Agent an officer’s
certificate executed by the President, Chief Executive Officer, Chief Financial
Officer, Treasurer or Controller of Borrowing Agent, certifying to the best of
such Person’s knowledge, compliance with the requirements of preceding clauses
(i) through (iii), inclusive, and containing the calculations and information
required by the preceding clause (ii).
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
“Voting Stock” shall mean, with respect to any Person, Equity Interests of such
Person entitled to volte (including within the meaning of Treas. Reg. Section
1.956-2(c)(2)).

37

--------------------------------------------------------------------------------




1.3.    Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper” (and “electronic chattel paper” and “tangible chattel paper”),
“commercial tort claims”, “deposit accounts”, “documents”, “equipment”,
“financial asset”, “fixtures”, “general intangibles”, “goods”, “instruments”,
“inventory”, “investment property”, “letter-of-credit rights”, “payment
intangibles”, “proceeds”, “promissory note” “securities”, “software” and
“supporting obligations” as and when used in the description of Collateral shall
have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.
1.4.    Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications, supplements or amendments thereto, any and all restatements
or replacements thereof and any and all extensions or renewals thereof. All
references herein to the time of day shall mean the time in New York, New York.
Unless otherwise provided, all financial calculations shall be performed with
Inventory valued at the lower of cost or market value, determined by the
Borrowing Agent in accordance with its customary accounting procedures. Whenever
the words “including” or “include” shall be used, such words shall be understood
to mean “including, without limitation” or “include, without limitation”. A
Default or an Event of Default shall be deemed to exist at all times during the
period commencing on the date that such Default or Event of Default occurs to
the date on which such Default or Event of Default is waived in writing pursuant
to this Agreement or, in the case of a Default, is cured within any period of
cure expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by Required Lenders. Any Lien referred to in this Agreement or any of
the Other Documents as having been created in favor of Agent, any agreement
entered into by Agent pursuant to this Agreement or any of the Other Documents,
any payment made by or to or funds received by Agent pursuant to or as
contemplated by this Agreement or any of the Other Documents, or any act taken
or omitted to be taken by Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of Agent and Lenders. Wherever the phrase “to the best of Borrowers’
knowledge” or words of similar import relating to the knowledge or the awareness
of any Borrower are used in this Agreement or Other Documents, such phrase shall
mean and refer to (i) the actual knowledge of a senior officer of any Borrower
or (ii) the knowledge that a senior officer would have obtained if he/she had
engaged in a good faith and diligent performance of his/her duties, including
the making of such reasonably specific inquiries as may be necessary of the
employees or agents of such Borrower and a good faith attempt to ascertain the
existence or accuracy of the matter to which such phrase relates.

38

--------------------------------------------------------------------------------




II.    ADVANCES, PAYMENTS.
2.1.    Revolving Advances.
(a)    Amount of Revolving Advances. Subject to the terms and conditions set
forth in this Agreement specifically including Section 2.1(b), each Lender,
severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Lender’s Revolving
Commitment Percentage of the lesser of (x) the Maximum Revolving Advance Amount,
less the outstanding amount of Swing Loans, less the aggregate Maximum Undrawn
Amount of all outstanding Letters of Credit or (y) an amount equal to the sum
of:
(i)    up to 85% (the “Domestic Receivables Advance Rate”) of Eligible Domestic
Receivables, plus
(ii)    up to 85% of the value of the Eligible Foreign Receivables (the “Foreign
Receivables Advance Rate”), plus
(iii)    the lesser of (A) up to 85% of Eligible Unbilled Receivables (the
“Unbilled Receivables Advance Rate”), or (B) $45,000,000 in the aggregate at any
one time, plus
(iv)    the least of (A) up to 50% of the value of the Eligible Inventory (the
“Inventory Advance Rate”), (B) up to 85% of NOLV Percentage of the value of
Eligible Inventory (the “Inventory NOLV Advance Rate”), or (C) 20% of the lesser
of (I) the sum of Section 2.1(a)(y)(i), Section 2.1(a)(y)(ii), Section
2.1(a)(y)(iii) and the lesser of Sections 2.1(a)(y)(iv)(A) and (B), and (II) the
Maximum Revolving Advance Amount, in each case in the aggregate at any one time,
plus
(v)    The lesser of (A) 100% of Qualified Cash (the “Qualified Cash Advance
Rate” and, together with the Domestic Receivables Advance Rate, the Foreign
Receivables Advance Rate, the Unbilled Receivables Advance Rate, the Inventory
Advance Rate and the Inventory NOLV Advance Rate, collectively, the “Advance
Rates”), or (B) $20,000,000, minus
(vi)    the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit and the aggregate outstanding amount of Swing Loans, minus
(vii)    the Royalty Payable Reserve, minus
(viii)    such reserves as Agent may in its Permitted Discretion deem proper and
necessary from time to time.
The amount derived from the sum of (x) Sections 2.1(a)(y)(i), (ii), (iii), (iv)
and (v) minus (y) Sections 2.1(a)(y)(vi), (vii) and (viii) at any time and from
time to time shall be referred to as the “Formula Amount”. The Revolving
Advances shall be evidenced by one or more secured promissory notes
(collectively, the “Revolving Credit Note”) substantially in the form attached
hereto as Exhibit 2.1(a). Notwithstanding anything to the contrary contained in
the foregoing or otherwise in this Agreement, the outstanding aggregate
principal amount of Swing Loans and the Revolving Advances at any one time
outstanding shall not exceed an amount equal to the lesser of (i) the Maximum
Revolving Advance Amount less the Maximum Undrawn Amount of all outstanding
Letters of Credit or (ii) the Formula Amount.

39

--------------------------------------------------------------------------------




(b)    Discretionary Rights. The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its Permitted
Discretion, provided that any decrease in the Advance Rates or any other
exercise of Permitted Discretion that has the effect of reducing the Formula
Amount shall not apply until five (5) Business Days after Agent shall have
notified Borrowing Agent thereof in writing. Each Borrower consents to any such
increases or decreases and acknowledges that decreasing the Advance Rates or
increasing or imposing reserves may limit or restrict Advances requested by
Borrowing Agent. The rights of Agent under this subsection are subject to the
provisions of Section 16.2(b).
2.2.    Procedures for Requesting Revolving Advances; Procedures for Selection
of Applicable Interest Rates for All Advances.
(a)    Borrowing Agent on behalf of any Borrower may notify Agent prior to 1:00
p.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder. Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation under
this Agreement, become due, same shall be deemed a request for a Revolving
Advance maintained as a Domestic Rate Loan as of the date such payment is due,
in the amount required to pay in full such interest, fee, charge or Obligation,
and such request shall be irrevocable.
(b)    Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Advance (other than a Swing
Loan), Borrowing Agent shall give Agent written notice by no later than 1:00
p.m. on the day which is three (3) Business Days prior to the date such LIBOR
Rate Loan is to be borrowed, specifying (i) the date of the proposed borrowing
(which shall be a Business Day), (ii) the type of borrowing and the amount of
such Advance to be borrowed, which amount shall be in a minimum amount of
$1,000,000 and in integral multiples of $500,000 thereafter, and (iii) the
duration of the first Interest Period therefor. Interest Periods for LIBOR Rate
Loans shall be for one, two or three months; provided that, if an Interest
Period would end on a day that is not a Business Day, it shall end on the next
succeeding Business Day unless such day falls in the next succeeding calendar
month in which case the Interest Period shall end on the next preceding Business
Day. No LIBOR Rate Loan shall be made available to any Borrower during the
continuance of a Default or an Event of Default. After giving effect to each
requested LIBOR Rate Loan, including those which are converted from a Domestic
Rate Loan under Section 2.2(e), there shall not be outstanding more than six (6)
LIBOR Rate Loans, in the aggregate.
(c)    Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set forth in subsection (b)(iii) above, provided that the exact length of
each Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the last day of the Term.
(d)    Borrowing Agent shall elect the initial Interest Period applicable to a
LIBOR Rate Loan by its notice of borrowing given to Agent pursuant to Section
2.2(b) or by its notice of conversion given to Agent pursuant to Section 2.2(e),
as the case may be. Borrowing Agent shall elect the duration of each succeeding
Interest Period by giving irrevocable written notice to Agent of such duration
not later than 1:00 p.m. on the day which is three (3) Business Days prior to
the last day of the then current Interest Period applicable to such LIBOR Rate
Loan. If Agent does not

40

--------------------------------------------------------------------------------




receive timely notice of the Interest Period elected by Borrowing Agent,
Borrowing Agent shall be deemed to have elected to convert such LIBOR Rate Loan
to a Domestic Rate Loan subject to Section 2.2(e) below.
(e)    Provided that no Default or Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding LIBOR Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a LIBOR Rate Loan shall be made only on the last Business Day of
the then current Interest Period applicable to such LIBOR Rate Loan. If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 1:00 p.m. (i) on the day which is three (3)
Business Days prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a LIBOR Rate Loan, or (ii)
on the day which is one (1) Business Day prior to the date on which such
conversion is to occur (which date shall be the last Business Day of the
Interest Period for the applicable LIBOR Rate Loan) with respect to a conversion
from a LIBOR Rate Loan to a Domestic Rate Loan, specifying, in each case, the
date of such conversion, the loans to be converted and if the conversion is to a
LIBOR Rate Loan, the duration of the first Interest Period therefor.
(f)    At its option and upon written notice given prior to 1:00 p.m. at least
three (3) Business Days prior to the date of such prepayment, any Borrower may,
subject to Section 2.2(g) hereof, prepay the LIBOR Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment. Such Borrower shall specify the date of
prepayment of Advances which are LIBOR Rate Loans and the amount of such
prepayment. In the event that any prepayment of a LIBOR Rate Loan is required or
permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, such Borrower shall indemnify Agent and
Lenders therefor in accordance with Section 2.2(g) hereof.
(g)    Each Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any LIBOR Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a LIBOR Rate Loan after notice thereof has
been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans hereunder. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Agent or any Lender to Borrowing
Agent shall be conclusive absent manifest error.
(h)    Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, including without limitation any Change in Law, shall
make it unlawful for Lenders or any Lender (for purposes of this subsection (h),
the term “Lender” shall include any Lender and the office or branch where any
Lender or any Person controlling such Lender makes or maintains any LIBOR Rate
Loans) to make or maintain its LIBOR Rate Loans, the obligation of Lenders (or
such affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be
cancelled and Borrowers shall, if any affected LIBOR Rate Loans are then
outstanding, promptly upon request from Agent, either pay all such affected
LIBOR Rate Loans or convert such affected LIBOR Rate Loans into loans of another
type. If any such payment or conversion of any LIBOR Rate Loan is made on a day
that is not the last

41

--------------------------------------------------------------------------------




day of the Interest Period applicable to such LIBOR Rate Loan, Borrowers shall
pay Agent, upon Agent’s request, such amount or amounts set forth in clause (g)
above. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.
2.3.    Reserved.
2.4.    Swing Loans.
(a)    Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between Lenders and Agent for
administrative convenience, Agent, Lenders holding Revolving Commitments and
Swing Loan Lender agree that in order to facilitate the administration of this
Agreement, Swing Loan Lender may, at its election and option made in its sole
discretion cancelable at any time for any reason whatsoever, make swing loan
advances (“Swing Loans”) available to Borrowers as provided for in this Section
2.4 at any time or from time to time after the date hereof to, but not
including, the expiration of the Term, in an aggregate principal amount up to
but not in excess of the Maximum Swing Loan Advance Amount, provided that the
outstanding aggregate principal amount of Swing Loans and the Revolving Advances
at any one time outstanding shall not exceed an amount equal to the lesser of
(i) the Maximum Revolving Advance Amount less the Maximum Undrawn Amount of all
outstanding Letters of Credit or (ii) the Formula Amount. All Swing Loans shall
be Domestic Rate Loans only. Borrowers may borrow (at the option and election of
Swing Loan Lender), repay and reborrow (at the option and election of Swing Loan
Lender) Swing Loans and Swing Loan Lender may make Swing Loans as provided in
this Section 2.4 during the period between Settlement Dates.  All Swing Loans
shall be evidenced by a secured promissory note (the “Swing Loan Note”)
substantially in the form attached hereto as Exhibit 2.4(a). Swing Loan Lender’s
agreement to make Swing Loans under this Agreement is cancelable at any time for
any reason whatsoever and the making of Swing Loans by Swing Loan Lender from
time to time shall not create any duty or obligation, or establish any course of
conduct, pursuant to which Swing Loan Lender shall thereafter be obligated to
make Swing Loans in the future.
(b)    Upon either (i) any request by Borrowing Agent for a Revolving Advance
made pursuant to Section 2.2(a) hereof or (ii) the occurrence of any deemed
request by Borrowers for a Revolving Advance pursuant to the provisions of the
last sentence of Section 2.2(a) hereof, Swing Loan Lender may elect, in its sole
discretion, to have such request or deemed request treated as a request for a
Swing Loan, and may advance same day funds to Borrowers as a Swing Loan;
provided that notwithstanding anything to the contrary provided for herein,
Swing Loan Lender may not make Swing Loan Advances if Swing Loan Lender has been
notified by Agent or by Required Lenders that one or more of the applicable
conditions set forth in Section 8.2 of this Agreement have not been satisfied or
the Revolving Commitments have been terminated for any reason.
(c)    Upon the making of a Swing Loan (whether before or after the occurrence
of a Default or an Event of Default and regardless of whether a Settlement has
been requested with respect to such Swing Loan), each Lender holding a Revolving
Commitment shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Swing Loan Lender, without
recourse or warranty, an undivided interest and participation in such Swing Loan
in proportion to its Revolving Commitment Percentage. Swing Loan Lender or Agent

42

--------------------------------------------------------------------------------




may, at any time, require the Lenders holding Revolving Commitments to fund such
participations by means of a Settlement as provided for in Section 2.6(d) below.
From and after the date, if any, on which any Lender holding a Revolving
Commitment is required to fund, and funds, its participation in any Swing Loans
purchased hereunder, Agent shall promptly distribute to such Lender its
Revolving Commitment Percentage of all payments of principal and interest and
all proceeds of Collateral received by Agent in respect of such Swing Loan;
provided that no Lender holding a Revolving Commitment shall be obligated in any
event to make Revolving Advances in an amount in excess of its Revolving
Commitment Amount minus its Participation Commitment (taking into account any
reallocations under Section 2.22) of the Maximum Undrawn Amount of all
outstanding Letters of Credit.
2.5.    Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and shall
be charged to Borrowers’ Account on Agent’s books. The proceeds of each
Revolving Advance or Swing Loan requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Sections 2.2(a),
2.6(b) or 2.14 hereof shall, (i) with respect to requested Revolving Advances,
to the extent Lenders make such Revolving Advances in accordance with Section
2.2(a), 2.6(b) or 2.14 hereof, and with respect to Swing Loans made upon any
request by Borrowing Agent for a Revolving Advance to the extent Swing Loan
Lender makes such Swing Loan in accordance with Section 2.4(b) hereof, be made
available to the applicable Borrower on the day so requested by way of credit to
such Borrower’s operating account at PNC, or such other bank as Borrowing Agent
may designate following notification to Agent, in immediately available federal
funds or other immediately available funds or, (ii) with respect to Revolving
Advances deemed to have been requested by any Borrower or Swing Loans made upon
any deemed request for a Revolving Advance by any Borrower, be disbursed to
Agent to be applied to the outstanding Obligations giving rise to such deemed
request. During the Term, Borrowers may use the Revolving Advances and Swing
Loans by borrowing, prepaying and reborrowing, all in accordance with the terms
and conditions hereof.
2.6.    Making and Settlement of Advances.
(a)    Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of Lenders holding the Revolving
Commitments (subject to any contrary terms of Section 2.22). Each borrowing of
Swing Loans shall be advanced by Swing Loan Lender alone.
(b)    Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a) and, with respect to Revolving
Advances, to the extent Agent elects not to provide a Swing Loan or the making
of a Swing Loan would result in the aggregate amount of all outstanding Swing
Loans exceeding the maximum amount permitted in Section 2.4(a), Agent shall
notify Lenders holding the Revolving Commitments of its receipt of such request
specifying the information provided by Borrowing Agent and the apportionment
among Lenders of the requested Revolving Advance as determined by Agent in
accordance with the terms hereof. Each Lender shall remit the principal amount
of each Revolving Advance to Agent such that Agent is able to, and Agent shall,
to the extent the applicable Lenders have made funds available to it for such
purpose and subject to Section 8.2, fund such Revolving Advance to Borrowers in
U.S. Dollars and immediately available funds at the Payment Office prior to the
close of business, on the applicable borrowing date; provided that if any
applicable Lender fails to remit such funds

43

--------------------------------------------------------------------------------




to Agent in a timely manner, Agent may elect in its sole discretion to fund with
its own funds the Revolving Advance of such Lender on such borrowing date, and
such Lender shall be subject to the repayment obligation in Section 2.6(c)
hereof.
(c)    Unless Agent shall have been notified by telephone, confirmed in writing,
by any Lender holding a Revolving Commitment that such Lender will not make the
amount which would constitute its applicable Revolving Commitment Percentage of
the requested Revolving Advance available to Agent, Agent may (but shall not be
obligated to) assume that such Lender has made such amount available to Agent on
such date in accordance with Section 2.6(b) and may, in reliance upon such
assumption, make available to Borrowers a corresponding amount. In such event,
if a Lender has not in fact made its applicable Revolving Commitment Percentage
of the requested Revolving Advance available to Agent, then the applicable
Lender and Borrowers severally agree to pay to Agent on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrowers through but excluding the date
of payment to Agent, at (i) in the case of a payment to be made by such Lender,
the greater of (A) (x) the daily average Federal Funds Effective Rate (computed
on the basis of a year of 360 days) during such period as quoted by Agent, times
(y) such amount or (B) a rate determined by Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by Borrowers, the Revolving Interest Rate for Revolving Advances that
are Domestic Rate Loans. If such Lender pays its share of the applicable
Revolving Advance to Agent, then the amount so paid shall constitute such
Lender’s Revolving Advance. Any payment by Borrowers shall be without prejudice
to any claim Borrowers may have against a Lender holding a Revolving Commitment
that shall have failed to make such payment to Agent. A certificate of Agent
submitted to any Lender or Borrowers with respect to any amounts owing under
this paragraph (c) shall be conclusive, in the absence of manifest error.
(d)    Agent, on behalf of Swing Loan Lender, shall demand settlement (a
“Settlement”) of all or any Swing Loans with Lenders holding the Revolving
Commitments on at least a weekly basis, or on any more frequent date that Agent
elects or that Swing Loan Lender at its option exercisable for any reason
whatsoever may request, by notifying Lenders holding the Revolving Commitments
of such requested Settlement by facsimile, telephonic or electronic transmission
no later than 3:00 p.m. on the date of such requested Settlement (the
“Settlement Date”). Subject to any contrary provisions of Section 2.22, each
Lender holding a Revolving Commitment shall transfer the amount of such Lender’s
Revolving Commitment Percentage of the outstanding principal amount (plus
interest accrued thereon to the extent requested by Agent) of the applicable
Swing Loan with respect to which Settlement is requested by Agent, to such
account of Agent as Agent may designate not later than 5:00 p.m. on such
Settlement Date if requested by Agent by 3:00 p.m., otherwise not later than
5:00 p.m. on the next Business Day. Settlements may occur at any time
notwithstanding that the conditions precedent to making Revolving Advances set
forth in Section 8.2 have not been satisfied or the Revolving Commitments shall
have otherwise been terminated at such time. All amounts so transferred to Agent
shall be applied against the amount of outstanding Swing Loans and, when so
applied shall constitute Revolving Advances of such Lenders accruing interest as
Domestic Rate Loans. If any such amount is not transferred to Agent by any
Lender holding a Revolving Commitment on such Settlement Date, Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.6(c).

44

--------------------------------------------------------------------------------




(e)    If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender’s Advances may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral.
2.7.    Maximum Advances. The aggregate balance of Revolving Advances plus Swing
Loans outstanding at any time shall not exceed the lesser of (a) the Maximum
Revolving Advance Amount less the aggregate Maximum Undrawn Amount of all issued
and outstanding Letters of Credit or (b) the Formula Amount.
2.8.    Manner and Repayment of Advances.
(a)    The Revolving Advances and Swing Loans shall be due and payable in full
on the last day of the Term subject to earlier prepayment as herein provided.
Notwithstanding the foregoing, all Advances shall be subject to earlier
repayment upon (x) acceleration upon the occurrence of an Event of Default under
this Agreement or (y) termination of this Agreement. Each payment (including
each prepayment) by any Borrower on account of the principal of and interest on
the Advances shall be applied, first to the outstanding Swing Loans and next,
pro rata according to the applicable Revolving Commitment Percentages of
Lenders, to the outstanding Revolving Advances (subject to any contrary
provisions of Section 2.22) with application first to Revolving Advances
comprising Domestic Rate Loans and thereafter to Revolving Advances comprising
LIBOR Rate Loans.
(b)    [Reserved.]
(c)    All payments of principal, interest and other amounts payable hereunder,
or under any of the Other Documents shall be made to Agent without deduction,
setoff or counterclaim and at the Payment Office not later than 1:00 p.m. on the
due date therefor in Dollars in federal funds or other funds immediately
available to Agent. At any time during which a Cash Dominion Trigger Event shall
have occurred and then be continuing, Agent shall have the right to effectuate
payment of any and all Obligations due and owing hereunder by charging
Borrowers’ Account or by making Advances as provided in Section 2.2 hereof.

45

--------------------------------------------------------------------------------




(d)    At any time during which a Cash Dominion Trigger Event shall have
occurred and then be continuing, all proceeds received by Agent shall be applied
to the Obligations (other than Hedge Liabilities and Cash Management
Liabilities) in accordance with Section 4.8(h).
2.9.    Repayment of Excess Advances. If at any time the aggregate balance of
outstanding Revolving Advances, Swing Loans and/or Advances taken as a whole
exceeds the maximum amount of such type of Advances and/or Advances taken as a
whole (as applicable) permitted hereunder, such excess Advances shall be due and
payable promptly, but in any event within three (3) Business Days of demand, at
the Payment Office, whether or not a Default or an Event of Default has
occurred.
2.10.    Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent or Lenders in accordance with this Agreement and the date and amount of
each payment in respect thereof; provided, however, the failure by Agent to
record the date and amount of any Advance shall not adversely affect Agent or
any Lender. Each month, Agent shall send to Borrowing Agent a statement showing
the accounting for the Advances made, payments made or credited in respect
thereof, and other transactions between Agent, Lenders and Borrowers during such
month. The monthly statements shall be deemed correct and binding upon Borrowers
in the absence of manifest error and shall constitute an account stated between
Lenders and Borrowers unless Agent receives a written statement of Borrowers’
specific exceptions thereto within thirty (30) days after such statement is
received by Borrowing Agent. The records of Agent with respect to Borrowers’
Account shall be conclusive evidence absent manifest error of the amounts of
Advances and other charges thereto and of payments applicable thereto.
2.11.    Letters of Credit.
(a)    Subject to the terms and conditions hereof, Issuer shall issue or cause
the issuance of standby and/or trade letters of credit denominated in Dollars
(“Letters of Credit”) for the account of any Borrower (including for the support
of the obligations of any Subsidiary of a Borrower), except to the extent that
the issuance thereof would then cause the sum of (i) the outstanding Revolving
Advances plus (ii) the outstanding Swing Loans, plus (iii) the Maximum Undrawn
Amount of all outstanding Letters of Credit, plus (iv) the Maximum Undrawn
Amount of the Letter of Credit to be issued to exceed the lesser of (x) the
Maximum Revolving Advance Amount or (y) the Formula Amount (calculated without
giving effect to the deductions provided for in Section 2.1(a)(y)(vi)). The
Maximum Undrawn Amount of all outstanding Letters of Credit shall not exceed in
the aggregate at any time the Letter of Credit Sublimit. All disbursements or
payments related to Letters of Credit shall be deemed to be Domestic Rate Loans
consisting of Revolving Advances and shall bear interest at the Revolving
Interest Rate for Domestic Rate Loans. Letters of Credit that have not been
drawn upon shall not bear interest (but fees shall accrue in respect of
outstanding Letters of Credit as provided in Section 3.2 hereof).
(b)    Notwithstanding any provision of this Agreement, Issuer shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain  Issuer from issuing any Letter of Credit, or any Law
applicable to Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over Issuer shall
prohibit, or request that Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon Issuer with
respect to the Letter of Credit any restriction, reserve or capital

46

--------------------------------------------------------------------------------




requirement (for which Issuer is not otherwise compensated hereunder) not in
effect on the date of this Agreement, or shall impose upon Issuer any
unreimbursed loss, cost or expense which was not applicable on the date of this
Agreement, and which Issuer in good faith deems material to it, or (ii) the
issuance of the Letter of Credit would violate one or more policies of Issuer
applicable to letters of credit generally.
2.12.    Issuance of Letters of Credit.
(a)    Borrowing Agent, on behalf of any Borrower, may request Issuer to issue
or cause the issuance of a Letter of Credit by delivering to Issuer, with a copy
to Agent at the Payment Office, prior to 1:00 p.m., at least three (3) Business
Days prior to the proposed date of issuance, such Issuer’s form of Letter of
Credit Application (the “Letter of Credit Application”) completed to the
satisfaction of Agent and Issuer; and, such other certificates, documents and
other papers and information as Agent or Issuer may reasonably request. Issuer
shall not issue any requested Letter of Credit if such Issuer has received
notice from Agent or any Lender that one or more of the applicable conditions
set forth in Section 8.2 of this Agreement have not been satisfied or the
commitments of Lenders to make Revolving Advances hereunder have been terminated
for any reason.
(b)    Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, or other written demands for payment, or acceptances of
usance drafts when presented for honor thereunder in accordance with the terms
thereof and when accompanied by the documents described therein and (ii) have an
expiry date not later than twelve (12) months after such Letter of Credit’s date
of issuance (provided that any Letter of Credit may, if requested by Borrowing
Agent, provide for renewal thereof for additional periods of up to twelve (12)
months), but in no event later than the last day of the Term. Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (International Chamber of Commerce Publication
Number 590) (the “ISP98 Rules”), or any subsequent revision thereof at the time
a standby Letter of Credit is issued, as determined by Issuer, and each trade
Letter of Credit shall be subject to the UCP.
(c)    Agent shall use its reasonable efforts to notify Lenders of the request
by Borrowing Agent for a Letter of Credit hereunder.
2.13.    Requirements for Issuance of Letters of Credit.
(a)    Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit. If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct Issuer to deliver to Agent all instruments,
documents, and other writings and property received by Issuer pursuant to the
Letter of Credit and to accept and rely upon Agent’s instructions and agreements
with respect to all matters arising in connection with the Letter of Credit, the
application therefor.
(b)    In connection with all trade Letters of Credit issued or caused to be
issued by Issuer under this Agreement, each Borrower hereby appoints Issuer, or
its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred and is continuing: (i) to sign and/or endorse such
Borrower’s name upon any warehouse or other receipts, and acceptances;

47

--------------------------------------------------------------------------------




(ii) to sign such Borrower’s name on bills of lading; (iii) to clear Inventory
through the United States of America Customs Department (“Customs”) in the name
of such Borrower or Issuer or Issuer’s designee, and to sign and deliver to
Customs officials powers of attorney in the name of such Borrower for such
purpose; and (iv) to complete in such Borrower’s name or Issuer’s, or in the
name of Issuer’s designee, any order, sale or transaction, obtain the necessary
documents in connection therewith, and collect the proceeds thereof. Neither
Agent, Issuer nor their attorneys will be liable for any acts or omissions nor
for any error of judgment or mistakes of fact or law, except for Agent’s,
Issuer’s or their respective attorney’s gross negligence or willful misconduct.
This power, being coupled with an interest, is irrevocable as long as any
Letters of Credit remain outstanding.
2.14.    Disbursements, Reimbursement.
(a)    Immediately upon the issuance of each Letter of Credit, each Lender
holding a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Issuer a participation in each Letter
of Credit and each drawing thereunder in an amount equal to such Lender’s
Revolving Commitment Percentage of the Maximum Undrawn Amount of such Letter of
Credit (as in effect from time to time) and the amount of such drawing,
respectively.
(b)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Issuer will promptly notify Agent and
Borrowing Agent. Promptly following receipt of such notice, Borrowers shall
reimburse (such obligation to reimburse Issuer shall sometimes be referred to as
a “Reimbursement Obligation”) Issuer prior to 12:00 Noon, on each date that an
amount is paid by Issuer under any Letter of Credit (each such date, a “Drawing
Date”) in an amount equal to the amount so paid by Issuer. In the event
Borrowers fail to reimburse Issuer for the full amount of any drawing under any
Letter of Credit by 12:00 Noon, on the Drawing Date, Issuer will promptly notify
Agent and each Lender holding a Revolving Commitment thereof, and Borrowers
shall be automatically deemed to have requested that a Revolving Advance
maintained as a Domestic Rate Loan be made by Lenders to be disbursed on the
Drawing Date under such Letter of Credit, and Lenders holding the Revolving
Commitments shall be unconditionally obligated to fund such Revolving Advance
(all whether or not the conditions specified in Section 8.2 are then satisfied
or the commitments of Lenders to make Revolving Advances hereunder have been
terminated for any reason) as provided for in Section 2.14(c) immediately below.
Any notice given by Issuer pursuant to this Section 2.14(b) may be oral if
promptly confirmed in writing; provided that the lack of such a confirmation
shall not affect the conclusiveness or binding effect of such notice.
(c)    Each Lender holding a Revolving Commitment shall upon any notice pursuant
to Section 2.14(b) make available to Issuer through Agent at the Payment Office
an amount in immediately available funds equal to its Revolving Commitment
Percentage (subject to any contrary provisions of Section 2.22) of the amount of
the drawing, whereupon the participating Lenders shall (subject to Section
2.14(d)) each be deemed to have made a Revolving Advance maintained as a
Domestic Rate Loan to Borrowers in that amount. If any Lender holding a
Revolving Commitment so notified fails to make available to Agent, for the
benefit of Issuer, the amount of such Lender’s Revolving Commitment Percentage
of such amount by 2:00 p.m. on the Drawing Date, then interest shall accrue on
such Lender’s obligation to make such payment, from the Drawing Date to the date
on which such Lender makes such payment (i) at a rate per annum equal to the

48

--------------------------------------------------------------------------------




Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Advances maintained as a Domestic Rate Loan on and after the fourth
day following the Drawing Date. Agent and Issuer will promptly give notice of
the occurrence of the Drawing Date, but failure of Agent or Issuer to give any
such notice on the Drawing Date or in sufficient time to enable any Lender
holding a Revolving Commitment to effect such payment on such date shall not
relieve such Lender from its obligations under this Section 2.14(c), provided
that such Lender shall not be obligated to pay interest as provided in Section
2.14(c)(i) and (ii) until and commencing from the date of receipt of notice from
Agent or Issuer of a drawing.
(d)    With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.14(b), because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 hereof (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan. Each
applicable Lender’s payment to Agent pursuant to Section 2.14(c) shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a “Participation Advance” from such Lender in
satisfaction of its Participation Commitment in respect of the applicable Letter
of Credit under this Section 2.14.
(e)    Each applicable Lender’s Participation Commitment in respect of the
Letters of Credit shall continue until the last to occur of any of the following
events: (x) Issuer ceases to be obligated to issue or cause to be issued Letters
of Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled; and (z) all Persons (other than Borrowers) have
been fully reimbursed for all payments made under or relating to Letters of
Credit.
2.15.    Repayment of Participation Advances.
(a)    Upon (and only upon) receipt by Agent for the account of Issuer of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by Issuer or Agent under the Letter of Credit with respect to which any
Lender has made a Participation Advance to Agent, or (ii) in payment of interest
on such a payment made by Issuer or Agent under such a Letter of Credit, Agent
will pay to each Lender holding a Revolving Commitment, in the same funds as
those received by Agent, the amount of such Lender’s Revolving Commitment
Percentage of such funds, except Agent shall retain the amount of the Revolving
Commitment Percentage of such funds of any Lender holding a Revolving Commitment
that did not make a Participation Advance in respect of such payment by Agent
(and, to the extent that any of the other Lender(s) holding the Revolving
Commitment have funded any portion such Defaulting Lender’s Participation
Advance in accordance with the provisions of Section 2.22, Agent will pay over
to such Non-Defaulting Lenders a pro rata portion of the funds so withheld from
such Defaulting Lender).
(b)    If Issuer or Agent is required at any time to return to any Borrower, or
to a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Issuer or Agent
pursuant to Section 2.15(a) in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each applicable Lender

49

--------------------------------------------------------------------------------




shall, on demand of Agent, forthwith return to Issuer or Agent the amount of its
Revolving Commitment Percentage of any amounts so returned by Issuer or Agent
plus interest at the Federal Funds Effective Rate.
2.16.    Documentation. Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by Issuer’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Issuer’s written regulations and
customary practices relating to letters of credit, though Issuer’s
interpretations may be different from such Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Issuer shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrowing Agent’s or any Borrower’s instructions or those contained in
the Letters of Credit or any modifications, amendments or supplements thereto.
2.17.    Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
2.18.    Nature of Participation and Reimbursement Obligations. The obligation
of each Lender holding a Revolving Commitment in accordance with this Agreement
to make the Revolving Advances or Participation Advances as a result of a
drawing under a Letter of Credit, and the obligations of Borrowers to reimburse
Issuer upon a draw under a Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.18 under all circumstances, including the following
circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower, as the case may be, may have against Issuer, Agent, any
Borrower or Lender, as the case may be, or any other Person for any reason
whatsoever;
(ii)    the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Lenders to make Participation Advances under Section 2.14;
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Borrower,
Agent, Issuer or any Lender against the beneficiary of a Letter of Credit, or
the existence of any claim, set-off, recoupment, counterclaim, cross-claim,
defense or other right which any Borrower, Agent, Issuer or any Lender may have
at any time against a beneficiary, any successor beneficiary or any transferee
of any Letter of Credit or assignee of the proceeds thereof (or any Persons for
whom any such transferee or assignee may be acting), Issuer, Agent or any Lender
or any other Person, whether in connection with this Agreement, the transactions
contemplated herein or any

50

--------------------------------------------------------------------------------




unrelated transaction (including any underlying transaction between any Borrower
or any Subsidiaries of such Borrower and the beneficiary for which any Letter of
Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if Issuer or any of Issuer’s
Affiliates has been notified thereof;
(vi)    payment by Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with the terms of such Letter of Credit (provided that the foregoing
shall not excuse Issuer from any obligation under the terms of any applicable
Letter of Credit to require the presentation of documents that on their face
appear to satisfy any applicable requirements for drawing under such Letter of
Credit prior to honoring or paying any such draw);
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by Issuer or any of Issuer’s Affiliates to issue any
Letter of Credit in the form requested by Borrowing Agent, unless Agent and
Issuer have each received written notice from Borrowing Agent of such failure
within three (3) Business Days after Issuer shall have furnished Agent and
Borrowing Agent a copy of such Letter of Credit and such error is material and
no drawing has been made thereon prior to receipt of such notice;
(ix)    the occurrence of any Material Adverse Effect;
(x)    any breach of this Agreement or any Other Document by any party thereto;
(xi)    the occurrence or continuance of an insolvency proceeding with respect
to any Borrower or any Guarantor;
(xii)    the fact that a Default or an Event of Default shall have occurred and
be continuing;
(xiii)    the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
2.19.    Liability for Acts and Omissions.
(a)    As between Borrowers and Issuer, Swing Loan Lender, Agent and Lenders,
each Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by,

51

--------------------------------------------------------------------------------




the respective beneficiaries of such Letters of Credit. In furtherance and not
in limitation of the foregoing, Issuer shall not be responsible for: (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if Issuer or any of its Affiliates shall have been notified thereof); (ii)
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, facsimile, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of Issuer, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of Issuer’s rights or powers hereunder. Nothing in the preceding
sentence shall relieve Issuer from liability for Issuer’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment) in connection with actions or omissions described
in such clauses (i) through (viii) of such sentence. In no event shall Issuer or
Issuer’s Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
(b)    Without limiting the generality of the foregoing, Issuer and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Issuer or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a steamship agent or carrier or any document or instrument of like
import (each an “Order”) and honor any drawing in connection with any Letter of
Credit that is the subject of such Order,

52

--------------------------------------------------------------------------------




notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.
(c)    In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Issuer under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Issuer under any resulting liability to
any Borrower, Agent or any Lender.
2.20.    Mandatory Prepayments; Voluntary Reductions of Revolving Commitments.
(a)    Subject to Section 7.1 hereof, when any Loan Party sells or otherwise
disposes of any Collateral other than Inventory in the Ordinary Course of
Business, Borrowers shall repay the Advances (if any are then outstanding) in an
amount equal to the net cash proceeds of such sale (i.e., gross cash proceeds
less the reasonable direct costs of such sales or other dispositions), such
repayments to be made promptly but in no event more than three (3) Business Days
following receipt of such net proceeds, and until the date of payment, such
proceeds shall be held in trust for Agent; provided, however, that no such
repayment shall be required to the extent Borrowers notified Agent that such net
cash proceeds will instead be applied to replace such Collateral with productive
assets of a kind used or useable in the business of the Loan Parties; provided,
further, that if such net cash proceeds constitute proceeds of Collateral other
than Eligible Domestic Receivables, Eligible Foreign Receivables, Eligible
Unbilled Receivables and Eligible Inventory are received or being held by such
Loan Party during a Cash Dominion Trigger Event, Agent shall establish a reserve
in the amount of such net cash proceeds, which reserve shall become permanent to
the extent such net cash proceeds have not been applied to replace such
Collateral with productive assets of a kind used or useable in the business of
the Loan Parties within one hundred eighty (180) days after the applicable Loan
Party’s receipt of such net cash proceeds. The foregoing shall not be deemed to
be implied consent to any such sale otherwise prohibited by the terms and
conditions hereof. Such repayments shall be applied to the Advances (including
cash collateralization of all Obligations relating to any outstanding Letters of
Credit in accordance with the provisions of Section 3.2(b); provided, however,
that if no Default or Event of Default has occurred and is continuing, such
repayments shall be applied to cash collateralize any Obligations related to
outstanding Letters of Credit last) in such order as Agent may determine,
subject to Borrowers’ ability to reborrow Revolving Advances in accordance with
the terms hereof.
(b)    [Reserved.]
(c)    In the event of any issuance or other incurrence of Indebtedness (other
than Permitted Indebtedness) by any Borrower or the issuance of any Equity
Interests by any Borrower, Borrowers shall, no later than three (3) Business
Days after the receipt by the applicable Borrower of (i) the cash proceeds from
any such issuance or incurrence of Indebtedness or (ii) the net cash proceeds of
any issuance of Equity Interests, as applicable, repay the Advances (if any) in
an amount equal to the lesser of (x) one hundred percent (100%) of such cash
proceeds in the case of such incurrence or issuance of Indebtedness and the
amount of such Advances and (y) fifty percent (50%) of such net cash proceeds in
the case of an issuance of Equity Interests and the amount of such Advances.
Such repayments will be applied in the same manner as set forth in Section
2.20(a) hereof.

53

--------------------------------------------------------------------------------




(d)    All proceeds received by Borrowers or Agent (i) under any insurance
policy on account of damage or destruction of any assets or property of any Loan
Party, or (ii) as a result of any taking or condemnation of any assets or
property, shall be applied in accordance with Section 6.6 hereof; provided,
however, that no such repayment shall be required to the extent the Borrowing
Agent has notified Agent that such proceeds will instead be applied to replace
such assets or property with productive assets of a kind used or useable in the
business of the Loan Parties; provided, further, that if such proceeds have not
been applied to replace such assets or property with productive assets of a kind
used or useable in the business of the Loan Parties within one hundred eighty
(180) days after the applicable Loan Party’s receipt of such proceeds, Borrowers
shall repay the Advances in an amount equal to such proceeds of such sale on the
next Business Day.
(e)    Subject to Section 2.2(g) hereof, Borrowers may, at their option from
time to time, permanently reduce the aggregate Revolving Commitments upon at
least five (5) days prior written notice to Agent, which notice shall specify
the amount of the reduction and shall be irrevocable once given, provided that a
notice of reduction of the Revolving Commitments delivered by any Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by such Borrower (by notice
to Agent on or prior to the specified effective date) if such condition is not
satisfied. Each reduction shall be in a minimum amount of $10,000,000 or an
increment of $5,000,000 in excess thereof and shall not reduce the aggregate
Revolving Commitments to an amount less than the aggregate amount of Advances
outstanding at such time.
2.21.    Use of Proceeds.
(a)    Borrowers shall apply the proceeds of Advances to (i) repay existing
indebtedness owed to China Merchants Bank Co., Ltd., New York Branch, (ii) pay
fees and expenses relating to this transaction, and (iii) provide for its
general corporate needs, including its working capital requirements, capital
expenditures, surety deposits and acquisition financing.
(b)    Without limiting the generality of Section 2.21(a) above, neither
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of Applicable Law.
2.22.    Defaulting Lender.
(a)    Notwithstanding anything to the contrary contained herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.
(b)    (c)except as otherwise expressly provided for in this Section 2.22,
Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender or
any pro rata share of any Revolving Advances required to be advanced by any
Lender shall be increased as a result of any Lender being a Defaulting Lender.
Amounts received in respect of principal of any type of Revolving Advances shall
be applied to reduce such type of Revolving Advances of each Lender (other than
any Defaulting

54

--------------------------------------------------------------------------------




Lender) holding a Revolving Commitment in accordance with their Revolving
Commitment Percentages; provided, that, Agent shall not be obligated to transfer
to a Defaulting Lender any payments received by Agent for Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees). Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent. Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.
(i)    fees pursuant to Section 3.3(b) hereof shall cease to accrue in favor of
such Defaulting Lender.
(ii)    if any Swing Loans are outstanding or any Letters of Credit (or drawings
under any Letter of Credit for which Issuer has not been reimbursed) are
outstanding or exist at the time any such Lender holding a Revolving Commitment
becomes a Defaulting Lender, then:
(A)     Defaulting Lender’s Participation Commitment in the outstanding Swing
Loans and of the Maximum Undrawn Amount of all outstanding Letters of Credit
shall be reallocated among Non-Defaulting Lenders holding Revolving Commitments
in proportion to the respective Revolving Commitment Percentages of such
Non-Defaulting Lenders to the extent (but only to the extent) that (x) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender holding a Revolving Commitment plus such
Lender’s reallocated Participation Commitment in the outstanding Swing Loans
plus such Lender’s reallocated Participation Commitment in the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment Amount of any such Non-Defaulting Lender, and (y) no Default or Event
of Default has occurred and is continuing at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one (1) Business Day following
notice by Agent (x) first, prepay any outstanding Swing Loans that cannot be
reallocated, and (y) second, cash collateralize for the benefit of Issuer,
Borrowers’ obligations corresponding to such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (A) above) in accordance
with Section 3.2(b) for so long as such Obligations are outstanding;
(C)    if Borrowers cash collateralize any portion of such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of Maximum Undrawn Amount of
all Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are cash
collateralized;
(D)    if Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated pursuant to clause (A) above,
then the fees payable to Lenders holding Revolving Commitments pursuant to
Section 3.2(a) shall

55

--------------------------------------------------------------------------------




be adjusted and reallocated to Non-Defaulting Lenders holding Revolving
Commitments in accordance with such reallocation; and
(E)    if all or any portion of such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is neither
reallocated nor cash collateralized pursuant to clauses (A) or (B) above, then,
without prejudice to any rights or remedies of Issuer or any other Lender
hereunder, all Letter of Credit Fees payable under Section 3.2(a) with respect
to such Defaulting Lender’s Revolving Commitment Percentage of the Maximum
Undrawn Amount of all Letters of Credit shall be payable to the Issuer (and not
to such Defaulting Lender) until (and then only to the extent that) such
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
is reallocated and/or cash collateralized; and
(iii)    so long as any Lender holding a Revolving Commitment is a Defaulting
Lender, Swing Loan Lender shall not be required to fund any Swing Loans and
Issuer shall not be required to issue, amend or increase any Letter of Credit,
unless such Issuer is satisfied that the related exposure and Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit and all Swing Loans (after giving effect to any such issuance,
amendment, increase or funding) will be fully allocated to Non-Defaulting
Lenders holding Revolving Commitments and/or cash collateral for such Letters of
Credit will be provided by Borrowers in accordance with clause (A) and (B)
above, and participating interests in any newly made Swing Loan or any newly
issued or increased Letter of Credit shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.22(b)(iii)(A) above (and such
Defaulting Lender shall not participate therein).
(d)    A Defaulting Lender shall not be entitled to give instructions to Agent
or to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall not be deemed to be a Lender, to have any
outstanding Advances or a Revolving Commitment Percentage provided, that this
clause (c) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification described in clauses (i) or (ii) of
Section 16.2(b).
(e)    Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this Section
2.22 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
(f)    In the event that Agent, Borrowers, Swing Loan Lender and Issuer agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then Agent will so notify the parties
hereto, and, if such cured Defaulting Lender is a Lender holding a Revolving
Commitment, then Participation Commitments of Lenders holding Revolving
Commitments (including such cured Defaulting Lender) of the Swing Loans and
Maximum Undrawn Amount of all outstanding Letters of Credit shall be reallocated
to reflect the inclusion of such Lender’s Revolving Commitment, and on such date
such Lender shall purchase

56

--------------------------------------------------------------------------------




at par such of the Revolving Advances of the other Lenders as Agent shall
determine may be necessary in order for such Lender to hold such Revolving
Advances in accordance with its Revolving Commitment Percentage.
(g)    So long as any Lender is a Defaulting Lender, Swing Loan Lender shall not
be required to fund any Swing Loans and Issuer shall not be required to issue,
amend or increase any Letter of Credit, unless Swing Loan Lender or Issuer, as
the case may be, shall have entered into arrangements with Borrowers or such
Lender, satisfactory to Swing Loan Lender or Issuer, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
2.23.    Payment of Obligations. Agent may charge to Borrowers’ Account as a
Revolving Advance (or, at the discretion of Swing Loan Lender, as a Swing Loan)
(i) all payments with respect to any of the Obligations required hereunder
(including without limitation principal payments, payments of interest, payments
of Letter of Credit Fees and all other fees provided for hereunder and payments
under Sections 16.5 and 16.9) as and when each such payment shall become due and
payable (whether as regularly scheduled, upon or after acceleration, upon
maturity or otherwise), (ii) without limiting the generality of the foregoing
clause (i), (a) all amounts expended by Agent or any Lender pursuant to Sections
4.2 or 4.3 hereof and (b) all expenses which Agent incurs in connection with the
forwarding of Advance proceeds and the establishment and maintenance of any
Blocked Accounts or Depository Accounts as provided for in Section 4.8(h), and
(iii) any sums expended by Agent or any Lender due to any Borrower’s failure to
perform or comply with its obligations under this Agreement or any Other
Document including any Borrower’s obligations under Sections 3.3, 3.4, 4.4, 4.7,
6.4, 6.6, 6.7 and 6.8 hereof, and all amounts so charged shall be added to the
Obligations and shall be secured by the Collateral. To the extent Revolving
Advances made (or deemed made) pursuant to this Section 2.23 are not actually
funded by the other Lenders in respect of any such amounts so charged, all such
amounts so charged shall be deemed to be Swing Loans made by and owing to Agent
and Agent shall be entitled to all rights (including accrual of interest) and
remedies of a Lender under this Agreement and the Other Documents with respect
to such Revolving Advances.
2.24.    Increase in Maximum Revolving Advance Amount.
(a)    Borrowers may at any time prior to the fourth (4th) anniversary of the
Closing Date request that the Maximum Revolving Advance Amount be increased by
or a last-out term loan be made by (i) one or more of the current Lenders
increasing their Revolving Commitment Amount or making a last-out term loan (any
current Lender which elects to increase its Revolving Commitment Amount or make
a last-out term loan shall be referred to as an “Increasing Lender”) or (ii) one
or more new lenders (each a “New Lender”) joining this Agreement and providing a
Revolving Commitment Amount or making a last-out term loan hereunder, subject to
the following terms and conditions:
(iv)    No current Lender shall be obligated to increase its Revolving
Commitment Amount or make a last-out term loan and any increase in the Revolving
Commitment Amount or the making of any last-out term loan by any current Lender
shall be in the sole discretion of such current Lender;

57

--------------------------------------------------------------------------------




(v)    Borrowers may not request the addition of a New Lender unless (and then
only to the extent that) there is insufficient participation on behalf of the
existing Lenders in the increased Revolving Commitments or last-out term loan
being requested by Borrowers;
(vi)    There shall exist no Event of Default or Default on the effective date
of such increase or last-out term loan after giving effect to such increase or
last-out term loan;
(vii)    After giving effect to such increase, the Maximum Revolving Advance
Amount shall not exceed $125,000,000, and the aggregate principal amount of
Obligations under the last-out term loan shall not exceed $50,000,000;
(viii)    Borrowers may not request an increase in the Maximum Revolving Advance
Amount under this Section 2.24 more than two (2) times during the Term, and no
single such increase in the Maximum Revolving Advance Amount shall be for an
amount less than $10,000,000;
(ix)    Borrowers shall deliver to Agent on or before the effective date of such
increase the following documents in form and substance satisfactory to Agent:
(A) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Commitment Amounts or the
borrowing of the last-out term loan; as applicable, has been approved by such
Borrower, (B) a certificate dated as of the effective date of such increase or
last-out term loan certifying that no Default or Event of Default shall have
occurred and be continuing and certifying that the representations and
warranties made by each Borrower herein and in the Other Documents are true and
complete in all respects with the same force and effect as if made on and as of
such date (except to the extent any such representation or warranty expressly
relates only to any earlier and/or specified date), and (C) such other
agreements, instruments and information (including supplements or modifications
to this Agreement and/or the Other Documents executed by Borrowers as Agent
reasonably deems necessary in order to document the increase to the Maximum
Revolving Advance Amount and to protect, preserve and continue the perfection
and priority of the liens, security interests, rights and remedies of Agent and
Lenders hereunder and under the Other Documents in light of such increase or
last-out-term loan;
(x)    Borrowers shall execute and deliver (A) to each Increasing Lender a
replacement Note or a term loan note in form and substance reasonably acceptable
to Agent reflecting the new amount of such Increasing Lender’s Revolving
Commitment Amount or the amount of such Increasing Lender’s last-out term loan
after giving effect to the increase or last-out term loan (and the prior Note
issued to such Increasing Lender shall be deemed to be cancelled) and (B) to
each New Lender a Note or a term loan note in form and substance reasonably
acceptable to Agent reflecting the amount of such New Lender’s Revolving
Commitment Amount or the amount of such New Lender’s last-out term loan;
(xi)    Any New Lender shall be subject to the approval of Agent and Issuer;
(xii)    Each Increasing Lender shall confirm its agreement to increase its
Revolving Commitment Amount or to make its last-out term loan pursuant to an
acknowledgement in a form acceptable to Agent, signed by it and each Borrower
and delivered to Agent at least five (5) days (or such shorter period as Agent
may agree in its sole discretion) before the effective date of such increase or
the making of such last-out term loan; and

58

--------------------------------------------------------------------------------




(xiii)    Each New Lender shall execute a lender joinder in substantially the
form of Exhibit 2.24 pursuant to which such New Lender shall join and become a
party to this Agreement and the Other Documents with a Revolving Commitment
Amount or last-out term loan as set forth in such lender joinder.
(b)    In connection with any increase of the Maximum Revolving Advance Amount,
on the effective date of such increase, (i) Borrowers shall repay all Revolving
Advances then outstanding, subject to Borrowers’ obligations under Sections 3.7,
3.9, or 3.10; provided that subject to the other conditions of this Agreement,
Borrowing Agent may request new Revolving Advances on such date and (ii) the
Revolving Commitment Percentages of Lenders holding a Revolving Commitment
(including each Increasing Lender and/or New Lender) shall be recalculated such
that each such Lender’s Revolving Commitment Percentage is equal to (x) the
Revolving Commitment Amount of such Lender divided by (y) the aggregate of the
Revolving Commitment Amounts of all Lenders. Each Lender shall participate in
any new Revolving Advances made on or after such date in accordance with its
Revolving Commitment Percentage after giving effect to the increase in the
Maximum Revolving Advance Amount and recalculation of the Revolving Commitment
Percentages contemplated by this Section 2.24.
(c)    In connection with any increase of the Maximum Revolving Advance Amount,
on the effective date of such increase, each Increasing Lender shall be deemed
to have purchased an additional/increased participation in, and each New Lender
will be deemed to have purchased a new participation in, each then outstanding
Letter of Credit and each drawing thereunder and each then outstanding Swing
Loan in an amount equal to such Lender’s Revolving Commitment Percentage (as
calculated pursuant to Section 2.24(b) above) of the Maximum Undrawn Amount of
each such Letter of Credit (as in effect from time to time) and the amount of
each drawing and of each such Swing Loan, respectively. As necessary to
effectuate the foregoing, each existing Lender holding a Revolving Commitment
Percentage that is not an Increasing Lender shall be deemed to have sold to each
applicable Increasing Lender and/or New Lender, as necessary, a portion of such
existing Lender’s participations in such outstanding Letters of Credit and
drawings and such outstanding Swing Loans such that, after giving effect to all
such purchases and sales, each Lender holding a Revolving Commitment (including
each Increasing Lender and/or New Lender) shall hold a participation in all
Letters of Credit (and drawings thereunder) and all Swing Loans in accordance
with their respective Revolving Commitment Percentages (as calculated pursuant
to Section 2.24(b) above).
(d)    On the effective date of such increase or last-out term loan, Borrowers
shall pay all costs and expenses incurred by Agent and by each Increasing Lender
and New Lender in connection with the negotiations regarding, and the
preparation, negotiation, execution and delivery of all agreements and
instruments executed and delivered by any of Agent, Borrowers and/or Increasing
Lenders and New Lenders in connection with, such increase or last-out term loan
(including all fees for any supplemental or additional public filings of any
Other Documents necessary to protect, preserve and continue the perfection and
priority of the liens, security interests, rights and remedies of Agent and
Lenders hereunder and under the Other Documents in light of such increase).
(e)    Without limiting the generality of Section 2.24(a)(vi), in connection
with the making of any last-out term loan, Borrowers, Agent and Lenders shall
amend, supplement and modify this Agreement to incorporate herein customary
provisions with respect to (i) a priority of

59

--------------------------------------------------------------------------------




payments waterfall favoring the Obligations in respect of Revolving Advances,
Letters of Credit and Swing Loans, (ii) proceeds turnover, (iii) class voting
rights on modifications affecting the first-out revolver structure, (iv)
enforcement of collateral rights and control of remedial action, (v) challenge
of enforcement actions of pari passu lenders, (vi) remedies standstill and (vii)
other intercreditor-related issues, each in form and substance acceptable to
Borrowers, Agent and Lenders in their sole discretion.
III.    INTEREST AND FEES.
3.1.    Interest. Interest on Advances shall be payable in arrears on the first
Business Day of each calendar quarter with respect to Domestic Rate Loans and,
with respect to LIBOR Rate Loans, at the end of each Interest Period; provided,
that all accrued and unpaid interest shall be due and payable at the end of the
Term. Interest charges shall be computed on the actual principal amount of
Advances outstanding during the month at a rate per annum equal to (i) with
respect to Revolving Advances, the applicable Revolving Interest Rate and (ii)
with respect to Swing Loans, the Revolving Interest Rate for Domestic Rate Loans
(as applicable, the “Contract Rate”). Except as expressly provided otherwise in
this Agreement, any Obligations other than the Advances (and other than Hedge
Liabilities and Cash Management Liabilities) that are not paid when due shall
accrue interest at the Revolving Interest Rate for Domestic Rate Loans, subject
to the provision of the final sentence of this Section 3.1 regarding the Default
Rate. Whenever, subsequent to the date of this Agreement, the Alternate Base
Rate is increased or decreased, the applicable Contract Rate shall be similarly
changed without notice or demand of any kind by an amount equal to the amount of
such change in the Alternate Base Rate during the time such change or changes
remain in effect. The LIBOR Rate shall be adjusted with respect to LIBOR Rate
Loans without notice or demand of any kind on the effective date of any change
in the Reserve Percentage as of such effective date. Upon and after the
occurrence of an Event of Default, and during the continuation thereof, at the
option of Agent or at the direction of Required Lenders (or, in the case of any
Event of Default under Section 10.7, immediately and automatically upon the
occurrence of any such Event of Default without the requirement of any
affirmative action by any party), the Obligations (other than Hedge Liabilities
and Cash Management Liabilities) shall bear interest at the applicable Contract
Rate for Domestic Rate Loans plus two percent (2%) per annum (the “Default
Rate”).
3.2.    Letter of Credit Fees.
(a)    Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders
holding Revolving Commitments, fees for each Letter of Credit for the period
from and excluding the date of issuance of same to and including the date of
expiration or termination, equal to the average daily face amount of each
outstanding Letter of Credit multiplied by the Applicable Margin for Revolving
Advances consisting of LIBOR Rate Loans, such fees to be calculated on the basis
of a 360-day year for the actual number of days elapsed and to be payable
quarterly in arrears on the first Business Day of each calendar quarter and on
the last day of the Term, and (y) to Issuer, a fronting fee of one quarter of
one percent (0.25%) per annum times the average daily face amount of each
outstanding Letter of Credit for the period from and excluding the date of
issuance of same to and including the date of expiration or termination, to be
payable quarterly in arrears on the first Business Day of each calendar quarter
and on the last day of the Term (all of the foregoing fees, the “Letter of
Credit Fees”). In addition, Borrowers shall pay to Agent, for the benefit of
Issuer, any and all administrative, issuance, amendment, payment and negotiation
charges with respect to Letters of Credit and all fees and expenses as agreed
upon by Issuer and Borrowing Agent in connection with any Letter of

60

--------------------------------------------------------------------------------




Credit, including in connection with the opening, amendment or renewal of any
such Letter of Credit and any acceptances created thereunder, all such charges,
fees and expenses, if any, to be payable on demand. All such charges shall be
deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or pro-ration upon the termination of this
Agreement for any reason. Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in Issuer’s prevailing charges for that type of transaction.
Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders (or, in the case of any Event of Default under Section 10.7, immediately
and automatically upon the occurrence of any such Event of Default without the
requirement of any affirmative action by any party), the Letter of Credit Fees
described in clause (x) of this Section 3.2(a) shall be increased by an
additional two percent (2%) per annum.
(b)    At any time following the occurrence of an Event of Default, at the
option of Agent or at the direction of Required Lenders (or, in the case of any
Event of Default under Section 10.7, immediately and automatically upon the
occurrence of such Event of Default, without the requirement of any affirmative
action by any party), or upon the expiration of the Term or any other
termination of this Agreement (and also, if applicable, in connection with any
mandatory prepayment under Section 2.20), Borrowers will cause cash to be
deposited and maintained in an account with Agent, as cash collateral, in an
amount equal to one hundred and five percent (105%) of the Maximum Undrawn
Amount of all outstanding Letters of Credit, and each Borrower hereby
irrevocably authorizes Agent, in its discretion, on such Borrower’s behalf and
in such Borrower’s name, to open such an account and to make and maintain
deposits therein, or in an account opened by such Borrower, in the amounts
required to be made by such Borrower, out of the proceeds of Receivables or
other Collateral or out of any other funds of such Borrower coming into any
Lender’s possession at any time. Agent may, in its discretion, invest such cash
collateral (less applicable reserves) in such short-term money-market items as
to which Agent and such Borrower mutually agree (or, in the absence of such
agreement, as Agent may reasonably select) and the net return on such
investments shall be credited to such account and constitute additional cash
collateral, or Agent may (notwithstanding the foregoing) establish the account
provided for under this Section 3.2(b) as a non-interest bearing account and in
such case Agent shall have no obligation (and Borrowers hereby waive any claim)
under Article 9 of the Uniform Commercial Code or under any other Applicable Law
to pay interest on such cash collateral being held by Agent. No Borrower may
withdraw amounts credited to any such account except upon the occurrence of all
of the following: (x) payment and performance in full of all Obligations (other
than Hedge Liabilities and Cash Management Liabilities); (y) expiration of all
Letters of Credit; and (z) termination of this Agreement. Borrowers hereby
assign, pledge and grant to Agent, for its benefit and the ratable benefit of
Issuer, Lenders and each other Secured Party, a continuing security interest in
and to and Lien on any such cash collateral and any right, title and interest of
Borrowers in any deposit account, securities account or investment account into
which such cash collateral may be deposited from time to time to secure the
Obligations, specifically including all Obligations with respect to any Letters
of Credit. Borrowers agree that upon the coming due of any Reimbursement
Obligations (or any other Obligations, including Obligations for Letter of
Credit Fees) with respect to the Letters of Credit, Agent may use such cash
collateral to pay and satisfy such Obligations.
3.3.    Facility Fee. If, for any calendar quarter during the Term, the average
daily unpaid balance of the sum of Revolving Advances plus Swing Loans plus the
Maximum Undrawn Amount of all outstanding Letters of Credit for each day of such
calendar quarter does not equal the Maximum

61

--------------------------------------------------------------------------------




Revolving Advance Amount, then Borrowers shall pay to Agent, for the ratable
benefit of Lenders holding the Revolving Commitments based on their Revolving
Commitment Percentages, a fee at a rate equal to (a) if such average daily
unpaid balance is equal to or greater than an amount equal to 50% of the Maximum
Revolving Advance Amount, one-half of one percent (0.50%) per annum on the
amount by which the Maximum Revolving Advance Amount exceeds such average daily
unpaid balance and (b) if such average daily unpaid balance is less than an
amount equal to 50% of the Maximum Revolving Advance Amount, three-quarters of
one percent (0.75%) per annum on the amount by which the Maximum Revolving
Advance Amount exceeds such average daily unpaid balance (collectively, the
“Facility Fee”). Such Facility Fee shall be payable to Agent in arrears on the
first day of each calendar quarter with respect to the previous calendar
quarter.
3.4.    Fee Letter; Appraisals.
(a)    Borrowers shall pay the amounts required to be paid in the Fee Letter in
the manner and at the times required by the Fee Letter.
(b)    All of the fees and out-of-pocket costs and expenses of any appraisals
conducted pursuant to, and for which Borrowers are responsible in accordance
with, Section 4.7 hereof shall be paid for by Borrowers when due, in full and
without deduction, off-set or counterclaim.
3.5.    Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed, except that interest on Domestic Rate Loans shall be computed on the
basis of a year of 365/366 days and for the actual number of days elapsed. If
any payment to be made hereunder becomes due and payable on a day other than a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and interest thereon shall be payable at the applicable Contract
Rate during such extension.
3.6.    Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) such excess amount shall be first applied to any unpaid principal balance
owed by Borrowers; and (iii) if the then remaining excess amount is greater than
the previously unpaid principal balance, Lenders shall promptly refund such
excess amount to Borrowers and the provisions hereof shall be deemed amended to
provide for such permissible rate.
3.7.    Increased Costs. In the event that any Change in Law or compliance by
any Lender (for purposes of this Section 3.7, the term “Lender” shall include
Agent, Swing Loan Lender, any Issuer or Lender and any corporation or bank
controlling Agent, Swing Loan Lender, any Lender or Issuer and the office or
branch where Agent, Swing Loan Lender, any Lender or Issuer (as so defined)
makes or maintains any LIBOR Rate Loans) with any request or directive (whether
or not having the force of law) from any central bank or other financial,
monetary or other authority after the Closing Date, shall:
(a)    subject Agent, Swing Loan Lender, any Lender or Issuer to any Tax with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Rate Loan, or change the basis of taxation of payments to
Agent, Swing Loan Lender, such Lender

62

--------------------------------------------------------------------------------




or Issuer in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.10 and the imposition of, or any change in the rate of, any
Excluded Tax imposed on and payable by Agent, Swing Loan Lender, such Lender or
the Issuer);
(b)    impose, modify or deem applicable any reserve, special deposit,
assessment, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office of Agent, Swing
Loan Lender, Issuer or any Lender, including pursuant to Regulation D of the
Board of Governors of the Federal Reserve System; or
(c)    impose on Agent, Swing Loan Lender, any Lender or Issuer or the London
interbank LIBOR market any other condition, loss or expense (other than Taxes)
affecting this Agreement or any Other Document or any Advance made by any
Lender, or any Letter of Credit or participation therein;
and the result of any of the foregoing is to increase the cost to Agent, Swing
Loan Lender, any Lender or Issuer of making, converting to, continuing, renewing
or maintaining its Advances hereunder by an amount that Agent, Swing Loan
Lender, such Lender or Issuer deems to be material or to reduce the amount of
any payment (whether of principal, interest or otherwise) in respect of any of
the Advances by an amount that Agent, Swing Loan Lender or such Lender or Issuer
deems to be material, then, in any case Borrowers shall promptly pay Agent,
Swing Loan Lender, such Lender or Issuer, upon its demand, such additional
amount as will compensate Agent, Swing Loan Lender or such Lender or Issuer for
such additional cost or such reduction, as the case may be. Agent, Swing Loan
Lender, such Lender or Issuer shall certify the amount of such additional cost
or reduced amount to Borrowing Agent, and such certification shall be conclusive
absent manifest error.
3.8.    Basis For Determining Interest Rate Inadequate or Unfair. In the event
that Agent or any Lender shall have determined that:
(a)    reasonable means do not exist for ascertaining the LIBOR Rate for any
Interest Period; or
(b)    Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank LIBOR market, with respect to an
outstanding LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a LIBOR Rate Loan; or
(c)    the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Body or with any request or directive of any such Governmental Body
(whether or not having the force of law), then Agent shall give Borrowing Agent
prompt written or telephonic notice of such determination. If such notice is
given, (i) any such requested LIBOR Rate Loan shall be made as a Domestic Rate
Loan, unless Borrowing Agent shall notify Agent no later than 1:00 p.m. two (2)
Business Days prior to the date of such proposed borrowing, that its request for
such borrowing shall be cancelled or made as an unaffected type of LIBOR Rate
Loan, (ii) any Domestic Rate Loan or LIBOR Rate Loan which was to have been
converted to an affected type of LIBOR Rate Loan shall be continued as or
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 1:00

63

--------------------------------------------------------------------------------




p.m. two (2) Business Days prior to the proposed conversion, shall be maintained
as an unaffected type of LIBOR Rate Loan, and (iii) any outstanding affected
LIBOR Rate Loans shall be converted into a Domestic Rate Loan, or, if Borrowing
Agent shall notify Agent, no later than 1:00 p.m. two (2) Business Days prior to
the last Business Day of the then current Interest Period applicable to such
affected LIBOR Rate Loan, shall be converted into an unaffected type of LIBOR
Rate Loan, on the last Business Day of the then current Interest Period for such
affected LIBOR Rate Loans (or sooner, if any Lender cannot continue to lawfully
maintain such affected LIBOR Rate Loan). Until such notice has been withdrawn,
Lenders shall have no obligation to make an affected type of LIBOR Rate Loan or
maintain outstanding affected LIBOR Rate Loans and no Borrower shall have the
right to convert a Domestic Rate Loan or an unaffected type of LIBOR Rate Loan
into an affected type of LIBOR Rate Loan.
3.9.    Capital Adequacy.
(a)    In the event that Agent, Swing Loan Lender or any Lender shall have
determined that any Applicable Law or guideline regarding capital adequacy, or
any Change in Law or any change in the interpretation or administration thereof
by any Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent, Swing Loan
Lender, Issuer or any Lender (for purposes of this Section 3.9, the term
“Lender” shall include Agent, Swing Loan Lender, Issuer or any Lender and any
corporation or bank controlling Agent, Swing Loan Lender or any Lender and the
office or branch where Agent, Swing Loan Lender or any Lender (as so defined)
makes or maintains any LIBOR Rate Loans) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on Agent, Swing Loan Lender or any Lender’s capital as a
consequence of its obligations hereunder (including the making of any Swing
Loans) to a level below that which Agent, Swing Loan Lender or such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration Agent’s, Swing Loan Lender’s and each Lender’s policies with
respect to capital adequacy) by an amount deemed by Agent, Swing Loan Lender or
any Lender to be material, then, from time to time, Borrowers shall pay upon
demand to Agent, Swing Loan Lender or such Lender such additional amount or
amounts as will compensate Agent, Swing Loan Lender or such Lender for such
reduction. In determining such amount or amounts, Agent, Swing Loan Lender or
such Lender may use any reasonable averaging or attribution methods. The
protection of this Section 3.9 shall be available to Agent, Swing Loan Lender
and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, rule, regulation, guideline
or condition.
(b)    A certificate of Agent, Swing Loan Lender or such Lender setting forth
such amount or amounts as shall be necessary to compensate Agent, Swing Loan
Lender or such Lender with respect to Section 3.9(a) hereof when delivered to
Borrowing Agent shall be conclusive absent manifest error.
3.10.    Taxes.
(a)    Any and all payments by or on account of any Obligations (other than
Hedge Liabilities and Cash Management Liabilities) hereunder or under any Other
Document shall be made free and clear of and without deduction or withholding
for any Indemnified Taxes or Other Taxes; provided that if Borrowers shall be
required by Applicable Law to deduct or withhold any

64

--------------------------------------------------------------------------------




Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) Agent, Swing Loan Lender, Lender, Issuer or Participant, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Borrowers shall make such deductions or
withholdings and (iii) Borrowers shall timely pay the full amount deducted to
the relevant Governmental Body in accordance with Applicable Law.
(b)    Without limiting the provisions of Section 3.10(a) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.
(c)    Each Borrower shall indemnify Agent, Swing Loan Lender, each Lender,
Issuer and any Participant, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by Agent, Swing Loan Lender, such Lender, Issuer, or such
Participant, as the case may be, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental Body.
A certificate as to the amount of such payment or liability delivered to
Borrowers by any Lender, Swing Loan Lender, Participant, or Issuer (with a copy
to Agent), or by Agent on its own behalf or on behalf of Swing Loan Lender, a
Lender or Issuer, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Body, Borrowers shall deliver to Agent
the original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent.
(e)    Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any Other Document shall
deliver to Borrowers (with a copy to Agent), at the time or times prescribed by
Applicable Law or reasonably requested by Borrowers or Agent, such properly
completed and executed documentation prescribed by Applicable Law or reasonably
requested by Borrowers or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. Notwithstanding the submission
of such documentation claiming a reduced rate of or exemption from U.S.
withholding tax, Agent shall be entitled to withhold United States federal
income taxes at the full withholding rate if in its reasonable judgment it is
required to do so under the due diligence requirements imposed upon a
withholding agent under § 1.1441-7(b) of the United States Income Tax
Regulations or other Applicable Law. Further, Agent is indemnified under §
1.1461-1(e) of the United States Income Tax Regulations against any claims and
demands of any Lender, Issuer or assignee or participant of a Lender or Issuer
for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Code. In addition, any Lender, if requested by
Borrowers or Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Borrowers or Agent as will enable
Borrowers or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that any Borrower is resident for tax
purposes in the United States of America, any Foreign Lender (or other Lender)
shall deliver to

65

--------------------------------------------------------------------------------




Borrowers and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender (or other
Lender) becomes a Lender under this Agreement (and from time to time thereafter
upon the request of Borrowers or Agent, but only if such Foreign Lender (or
other Lender) is legally entitled to do so), whichever of the following is
applicable: two (2) duly completed valid originals of IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable) claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,
(i)    two (2) duly completed valid originals of IRS Form W-8ECI,
(ii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrowers
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
(2) duly completed valid originals of IRS Form W-8BEN (or IRS Form W-8BEN-E, as
applicable),
(iii)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit Borrowers to determine the withholding or deduction
required to be made, or
(iv)    To the extent that any Lender is not a Foreign Lender, such Lender shall
submit to Agent two (2) originals of an IRS Form W-9 or any other form
prescribed by Applicable Law demonstrating that such Lender is not a Foreign
Lender.
(f)    If a payment made to a Lender, Swing Loan Lender, Participant, Issuer, or
Agent under this Agreement or any Other Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Person fails to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender, Swing Loan Lender,
Participant, Issuer, or Agent shall deliver to the Agent (in the case of Swing
Loan Lender, a Lender, Participant or Issuer) and Borrowers (A) a certification
signed by the chief financial officer, principal accounting officer, treasurer
or controller of such Person, and (B) other documentation reasonably requested
by Agent or any Borrower sufficient for Agent and Borrowers to comply with their
obligations under FATCA and to determine that Swing Loan Lender, such Lender,
Participant, Issuer, or Agent has complied with such applicable reporting
requirements or to determine the amount to deduct and withhold from such
payment. For purposes of this Section 3.10(f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(g)    Each Lender, Swing Loan Lender, Participant, Issuer or Agent agrees that
if any form or certification it previously delivered expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify Borrowers and Agent in writing of its legal inability to do so.
(h)    If Agent, Swing Loan Lender, a Lender, a Participant or Issuer
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional

66

--------------------------------------------------------------------------------




amounts pursuant to this Section, it shall pay to Borrowers an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrowers under this Section with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund); net of all out-of-pocket
expenses of the Agent, Swing Loan Lender, such Lender, Participant, or the
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Body with respect to such refund), provided that
Borrowers, upon the request of Agent, Swing Loan Lender, such Lender,
Participant, or Issuer, agrees to repay the amount paid over to Borrowers (plus
any penalties, interest or other charges imposed by the relevant Governmental
Body) to Agent, Swing Loan Lender, such Lender, Participant or the Issuer in the
event Agent, Swing Loan Lender, such Lender, Participant or the Issuer is
required to repay such refund to such Governmental Body. This Section shall not
be construed to require Agent, Swing Loan Lender, any Lender, Participant, or
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to Borrowers or any other Person.
3.11.    Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon Borrowers for (or if Borrowers are otherwise required to pay)
amounts pursuant to Section 3.7 or 3.9 hereof, (b) is unable to make or maintain
LIBOR Rate Loans as a result of a condition described in Section 2.2(h) hereof,
(c) is a Defaulting Lender, or (d) denies any consent requested by the Agent
pursuant to Section 16.2(b) hereof, Borrowers may, within ninety (90) days of
receipt of such demand, notice (or the occurrence of such other event causing
Borrowers to be required to pay such compensation or causing Section 2.2(h)
hereof to be applicable), or such Lender becoming a Defaulting Lender or denial
of a request by Agent pursuant to Section 16.2(b) hereof, as the case may be, by
notice in writing to the Agent and such Affected Lender (i) request the Affected
Lender to cooperate with Borrowers in obtaining a replacement Lender
satisfactory to Agent and Borrowers (the “Replacement Lender”); (ii) request the
non-Affected Lenders to acquire and assume all of the Affected Lender’s Advances
and its Revolving Commitment Percentage, as provided herein, but none of such
Lenders shall be under any obligation to do so; or (iii) propose a Replacement
Lender subject to approval by Agent in its good faith business judgment. If any
satisfactory Replacement Lender shall be obtained, and/or if any one or more of
the non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender’s Advances and its Revolving Commitment Percentage, then such Affected
Lender shall assign, in accordance with Section 16.3 hereof, all of its Advances
and its Revolving Commitment Percentage and other rights and obligations under
this Loan Agreement and the Other Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations (other than Hedge Liabilities and Cash
Management Liabilities) then due and payable to the Affected Lender.
IV.    COLLATERAL: GENERAL TERMS
4.1.    Security Interest in the Collateral. To secure the prompt payment and
performance to Agent, Issuer and each Lender (and each other holder of any
Obligations) of the Obligations, each Borrower hereby assigns, pledges and
grants to Agent for its benefit and for the ratable benefit of each Lender,
Issuer and each other Secured Party, a continuing security interest in and to
and Lien on all of its Collateral, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located. Each Borrower shall mark
its books and records as may be necessary or appropriate to evidence, protect
and perfect Agent’s security interest. Each Borrower shall provide Agent with
prompt written notice of the commencement by such Borrower of any litigation or
other legal proceeding with respect to any commercial tort claim for which such
Borrower is asserting

67

--------------------------------------------------------------------------------




(or has asserted) damages of $250,000 or more, such notice to contain a brief
description of the claim(s), the events out of which such claim(s) arose and the
parties against which such claims may be asserted and, if applicable in any case
where legal proceedings regarding such claim(s) have been commenced, the case
title together with the applicable court and docket number. Upon delivery of
each such notice, such Borrower shall be deemed to thereby grant to Agent a
security interest and lien in and to such commercial tort claims described
therein and all proceeds thereof. Each Borrower shall provide Agent with written
notice promptly upon becoming the beneficiary under any letter of credit having
a stated or face amount of $250,000 or more, or otherwise obtaining any right,
title or interest in any letter of credit rights having a stated or face amount
of $250,000 or more, and at Agent’s request shall take such actions as Agent may
reasonably request for the perfection of Agent’s security interest therein.
4.2.    Perfection of Security Interest. Each Borrower shall take all action
that may be necessary or desirable, or that Agent may reasonably request, so as
at all times to maintain the validity, perfection, enforceability and priority
of Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect its rights hereunder and in the Collateral or, upon the occurrence and
during the continuation of an Event of Default, to exercise or enforce its
rights hereunder and in the Collateral, including, but not limited to, (i)
promptly discharging all Liens other than Permitted Encumbrances, (ii) using
commercially reasonable efforts to obtain Lien Waiver Agreements, (iii)
delivering to Agent, endorsed or accompanied by such instruments of assignment
as Agent may specify, and stamping or marking, in such manner as Agent may
specify, any and all chattel paper, instruments, letters of credits and advices
thereof and documents evidencing or forming a part of the Collateral,
(iv) entering into warehousing, lockbox, customs and freight agreements and
other custodial arrangements satisfactory to Agent, and (v) executing and
delivering financing statements, control agreements, instruments of pledge,
mortgages, notices and assignments, in each case in form and substance
satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent’s security interest and Lien under the
Uniform Commercial Code or other Applicable Law promptly following Agent’s
request therefor. By its signature hereto, each Borrower hereby authorizes Agent
to file against such Borrower, one or more financing, continuation or amendment
statements pursuant to the Uniform Commercial Code in form and substance
satisfactory to Agent (which statements may have a description of collateral
which is broader than that set forth herein, including without limitation a
description of Collateral as “all assets” and/or “all personal property” of such
Borrower). All charges, expenses and fees Agent may incur in doing any of the
foregoing, and any local taxes relating thereto, shall be charged to Borrowers’
Account and shall be paid by Borrowers to Agent for its benefit and for the
ratable benefit of Lenders promptly upon demand or (if not paid when due) shall
be deemed to be a Revolving Advance of a Domestic Rate Loan and added to the
Obligations. Notwithstanding the foregoing or anything else in this Agreement or
any Other Document, in no event shall any Borrower be required to evidence or
perfect the Agent’s Lien under the laws of any jurisdiction outside the United
States.
4.3.    Preservation of Collateral. Following the occurrence and during the
continuation of an Event of Default, in addition to the rights and remedies set
forth in Section 11.1 (and without limitation of Agent’s right to make
Protective Advances and other discretionary Revolving Advances pursuant to
Section 16.2), Agent: (a) may at any time take such steps as Agent deems
necessary to protect Agent’s interest in and to preserve the Collateral,
including the hiring of security guards or the placing of other security
protection measures as Agent may deem appropriate; (b) may employ and maintain
at any of any Borrower’s premises a custodian who shall have full authority to
do all

68

--------------------------------------------------------------------------------




acts necessary to protect Agent’s interests in the Collateral; (c) may lease
warehouse facilities to which Agent may move all or part of the Collateral; (d)
may use any Borrower’s owned or leased lifts, hoists, trucks and other
facilities or equipment for handling or removing the Collateral; and (e) shall
have, and is hereby granted (to the maximum extent that any Borrower shall have
the right to grant), a right of ingress and egress to the places where the
Collateral is located, and may proceed over and through any of Borrowers’ owned
or leased property. Each Borrower shall cooperate fully with all of Agent’s
efforts to preserve the Collateral in accordance with this Section 4.3, and will
take such reasonable actions to preserve the Collateral as Agent may direct. All
of Agent’s expenses of preserving the Collateral, including any expenses
relating to the bonding of a custodian, shall be charged to Borrowers’ Account
as a Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations.
4.4.    Ownership and Location of Collateral.
(a)    With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest: (i) each Borrower shall be the sole owner
of and fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of its respective Collateral
to Agent; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens whatsoever; (ii) each document and agreement executed by
each Borrower or delivered to Agent or any Lender in connection with this
Agreement shall be true and correct in all material respects; (iii) all
signatures and endorsements of each Borrower that appear on such documents and
agreements shall be genuine and each Borrower shall have full capacity to
execute same; and (iv) except for equipment and Inventory with an aggregate
value not exceeding $500,000, each Borrower’s equipment and Inventory included
in the most recently delivered Borrowing Base Certificate shall be located as
set forth on Schedule 4.4 and shall not be removed from such location(s) without
the prior written consent of Agent except with respect to the sale of Inventory
in the Ordinary Course of Business, Inventory in transit between such locations
and equipment to the extent permitted in Section 7.1(b) hereof.
(b)    (i) There is no location at which any Borrower has any Inventory (except
for Inventory in transit) or equipment with an aggregate value in excess of
$500,000 other than those locations listed on Schedule 4.4(b)(i); (ii) Schedule
4.4(b)(ii) hereto contains a correct and complete list, as of the Closing Date,
of the legal names and addresses of each warehouse at which any Borrower’s
Inventory with an aggregate value in excess of $500,000 is stored; none of the
receipts received by any Borrower from any warehouse states that the goods
covered thereby are to be delivered to bearer or to the order of a named Person
or to a named Person and such named Person’s assigns; (iii) Schedule 4.4(b)(iii)
hereto sets forth a correct and complete list as of the Closing Date of (A) each
place of business of each Borrower and (B) the chief executive office of each
Borrower; and (iv) Schedule 4.4(b)(iv) hereto sets forth a correct and complete
list as of the Closing Date of the location, by state and street address, of all
Real Property owned or leased by each Borrower, identifying which properties are
owned and which are leased, together with the names and addresses of any
landlords.
4.5.    Defense of Agent’s and Lenders’ Interests. Until (a) payment and
performance in full of all of the Obligations (other than Hedge Liabilities and
Cash Management Liabilities) and (b) termination of this Agreement, Agent’s
interests in the Collateral shall continue in full force and effect. During such
period no Borrower shall, without Agent’s prior written consent, pledge, sell
(except for sales or other dispositions otherwise permitted by this Agreement),
assign, transfer,

69

--------------------------------------------------------------------------------




create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Encumbrances, any part of the
Collateral. Each Borrower shall defend Agent’s interests in the Collateral
against any and all Persons whatsoever. Upon the occurrence of any Event of
Default and during the continuation thereof, Agent shall have the right to take
possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including: labels, stationery, documents, instruments
and advertising materials. If Agent exercises the foregoing right to take
possession of the Collateral, Borrowers shall, upon demand, assemble it in the
best manner possible and make it available to Agent at a place reasonably
convenient to Agent. In addition, with respect to all Collateral, Agent and
Lenders shall be entitled to all of the rights and remedies set forth herein and
further provided by the Uniform Commercial Code or other Applicable Law. Upon
the occurrence of any Event of Default and during the continuation thereof, each
Borrower shall, and Agent may, at its option, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent’s order and if they shall come into any
Borrower’s possession, they, and each of them, shall be held by such Borrower in
trust as Agent’s trustee, and such Borrower will promptly deliver them to Agent
in their original form together with any necessary endorsement.
4.6.    Inspection of Premises; Field Examinations. At all reasonable times and
from time to time as often as Agent shall elect in its Permitted Discretion,
Agent and each Lender shall have full access to and the right to audit, check,
inspect and make abstracts and copies from each Borrower’s books, records,
audits, correspondence and all other papers relating to the Collateral and the
operation of each Borrower’s business. Agent, any Lender and their agents may
enter upon any premises of any Borrower at any time during business hours and at
any other reasonable time, and from time to time as often as Agent shall elect
in its Permitted Discretion, for the purpose of conducting field examinations of
and inspecting the Collateral and any and all records pertaining thereto and the
operation of such Borrower’s business. Notwithstanding the foregoing, so long as
no Event of Default has occurred and is continuing, the Agents collectively
shall conduct no more than three (3) such field examinations or inspections per
annum at Borrowers’ expense; provided that Agent may conduct additional field
examinations or inspections at Borrowers’ expense at any time after the
occurrence of an Event of Default and during its continuance.
4.7.    Appraisals. Agent may, in its Permitted Discretion, at any time after
the Closing Date, engage the services of an independent appraisal firm or firms
of reputable standing, satisfactory to Agent, for the purpose of appraising the
then current NOLV Percentage of each Borrower’s Inventory (it being acknowledged
that, prior to the occurrence and continuance of an Event of Default, Borrowers
shall be responsible to reimburse Agent for no more than one (1) such appraisal
per annum and, after the occurrence and during the continuance of an Event of
Default, (a) there shall be no limitations on the frequency on which such
appraisals may be conducted at Borrowers’ expense, and (b) Agent may cause to be
performed (i) appraisals of the then current value of each Borrower’s Inventory
(ii) appraisals of the NOLV Percentage of Borrowers’ Multi-Client Data Library
and (iii) appraisals of the NOLV Percentage of each Borrower’s machinery and
equipment, in each case at Borrowers’ expense). Absent the occurrence and
continuance of an Event of Default at such time, Agent shall consult with
Borrowers as to the identity of any such firm. In the event the value of any
Borrower’s Inventory, as so determined pursuant to such appraisal, is less than
anticipated by Agent or Lenders, such that the Revolving Advances are in excess
of such Advances permitted hereunder, then, promptly upon Agent’s demand for
same, Borrowers shall make

70

--------------------------------------------------------------------------------




mandatory prepayments of the then outstanding Revolving Advances so as to
eliminate the excess Advances.
4.8.    Receivables; Deposit Accounts and Securities Accounts.
(a)    Each of the Receivables shall be a bona fide and valid account
representing a bona fide indebtedness incurred by the Customer therein named,
for a fixed sum as set forth in the invoice relating thereto (provided
immaterial or unintentional invoice errors shall not be deemed to be a breach
hereof) with respect to an absolute sale or lease and delivery of goods upon
stated terms of a Borrower, or work, labor or services theretofore rendered by a
Borrower as of the date each Receivable is created. Same shall be due and owing
in accordance with the applicable Borrower’s standard terms of sale without
dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Borrowers to Agent.
(b)    Each Customer, to the best of each Borrower’s knowledge, as of the date
each Receivable is created, is and will be solvent and able to pay all
Receivables on which the Customer is obligated in full when due. With respect to
such Customers of any Borrower who are not solvent, such Borrower has set up on
its books and in its financial records bad debt reserves adequate to cover such
Receivables.
(c)    Each Borrower’s chief executive office and each other office or location
at which such Borrower maintains records is located as set forth on
Schedule 4.4(b)(iii). Until written notice is given to Agent by Borrowing Agent
of any other office at which any Borrower keeps its records pertaining to
Receivables, all such records shall be kept at such executive office or such
other location as is set forth on Schedule 4.4(b)(iii).
(d)    Borrowers shall instruct their Customers to deliver all remittances upon
Receivables (whether paid by check or by wire transfer of funds) (i) to one or
more Depository Accounts (and any associated lockboxes) as contemplated by
Section 4.8(h), (ii) to a Joint Data Acquisition Program Account (if applicable)
or (iii) as otherwise agreed to from time to time by Agent. Notwithstanding the
foregoing, to the extent that any Borrower directly receives any remittances
upon Receivables (other than a remittance upon a Receivable arising in
connection with a Joint Data Acquisition Program), such Borrower shall, at such
Borrower’s sole cost and expense, but on Agent’s behalf and for Agent’s account,
collect as Agent’s property and in trust for Agent all amounts received on
Receivables, and shall not commingle such collections with any Borrower’s funds
or use the same except to pay Obligations, and shall as soon as possible and in
any event no later than one (1) Business Day after the receipt thereof (i) in
the case of remittances paid by check, deposit all such remittances in their
original form (after supplying any necessary endorsements) and (ii) in the case
of remittances paid by wire transfer of funds, transfer all such remittances, in
each case, into such Blocked Accounts(s) and/or Depository Account(s). Each
Borrower shall deposit in the Depository Account or, upon request by Agent,
deliver to Agent, in original form and on the date of receipt thereof, all
checks, drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness.
(e)    At any time following the occurrence and during the continuation of an
Event of Default, Agent shall have the right to send notice of the assignment
of, and Agent’s security interest in and Lien on, the Receivables to any and all
Customers or any third party holding or otherwise concerned with any of the
Collateral. Thereafter, Agent shall have the sole right to collect

71

--------------------------------------------------------------------------------




the Receivables, take possession of the Collateral, or both. Agent’s actual
out-of-pocket costs and expenses in respect of the collection of Receivables,
including, but not limited to, stationery and postage, telephone, facsimile,
telegraph (but, for the avoidance of doubt, excluding secretarial and clerical
expenses and the salaries of any collection personnel used for collection that
are, in either case, employed by Agent or any Affiliate of Agent), may be
charged to Borrowers’ Account and added to the Obligations.
(f)    At any time following the occurrence and during the continuation of a
Cash Dominion Trigger Event, Agent shall have the right to receive, endorse,
assign and/or deliver in the name of Agent or any Borrower any and all checks,
drafts and other instruments for the payment of money relating to the
Receivables, and each Borrower hereby waives notice of presentment, protest and
non-payment of any instrument so endorsed. Each Borrower hereby constitutes
Agent or Agent’s designee as such Borrower’s attorney with power, at any time
following the occurrence and during the continuation of an Event of Default: (A)
to endorse such Borrower’s name upon any notes, acceptances, checks, drafts,
money orders or other evidences of payment or Collateral; (B) to sign such
Borrower’s name on any invoice or bill of lading relating to any of the
Receivables, drafts against Customers, assignments and verifications of
Receivables; (C) to send verifications of Receivables to any Customer; (D) to
sign such Borrower’s name on all financing statements or any other documents or
instruments deemed necessary or appropriate by Agent to preserve, protect, or
perfect Agent’s interest in the Collateral and to file same; (E) to receive,
open and dispose of all mail addressed to any Borrower at any post office
box/lockbox maintained by Agent for Borrowers or at any other business premises
of Agent; (F) to demand payment of the Receivables; (G) to enforce payment of
the Receivables by legal proceedings or otherwise; (H) to exercise all of such
Borrower’s rights and remedies with respect to the collection of the Receivables
and any other Collateral; (I) to extend the time of payment of, settle, adjust,
compromise, extend or renew the Receivables; (J) to settle, adjust or compromise
any legal proceedings brought to collect Receivables; (K) to prepare, file and
sign such Borrower’s name on a proof of claim in bankruptcy or similar document
against any Customer; (L) to prepare, file and sign such Borrower’s name on any
notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables; (M) to accept the return of goods represented
by any of the Receivables; (N) to change the address for delivery of mail
addressed to any Borrower to such address as Agent may designate; and (O) to do
all other acts and things necessary to carry out this Agreement. All acts of
said attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless done with gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment); this power being coupled with
an interest is irrevocable while any of the Obligations (other than Hedge
Liabilities and Cash Management Liabilities) remain unpaid.
(g)    Neither Agent nor any Lender shall, under any circumstances or in any
event whatsoever, have any liability for any error or omission or delay of any
kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom unless such liability or damage results from Agent’s or
Lender’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment).
(h)    All proceeds of Collateral shall be deposited by Borrowers into either
(i) a lockbox account, dominion account or such other “blocked account”
(“Blocked Accounts”) pursuant

72

--------------------------------------------------------------------------------




to an arrangement reasonably acceptable to Agent or (ii) a depository account
(“Depository Accounts”), in each case, established at Agent or a bank or banks
(each such bank, a “Control Account Bank”) for the deposit of such proceeds;
provided that proceeds of Receivables arising in connection with a Joint Data
Acquisition Program may be deposited into a Joint Data Acquisition Program
Account. Each applicable Borrower, Agent and each Control Account Bank shall
enter into a deposit account control agreement in form and substance reasonably
satisfactory to Agent that is sufficient to give Agent “control” (for purposes
of Articles 8 and 9 of the Uniform Commercial Code) over such account and
pursuant to which Agent may direct such Control Account Bank to transfer such
funds so deposited on a daily basis to Agent, either to any account maintained
by Agent at said Control Account Bank or by wire transfer to appropriate
account(s) at Agent; provided that Agent shall not exercise such “control” right
unless a Cash Dominion Trigger Event shall have occurred. All funds deposited in
such Blocked Accounts or Depository Accounts shall immediately become subject to
the security interest of Agent for its own benefit and the ratable benefit of
Issuer, Lenders and all other holders of the Obligations, and Borrowing Agent
shall obtain from any Control Account Bank that is not a Lender the agreement by
such Control Account Bank to waive any offset rights against the funds so
deposited. Neither Agent nor any Lender assumes any responsibility for such
blocked account arrangement, including any claim of accord and satisfaction or
release with respect to deposits accepted by any Control Account Bank
thereunder. Agent shall apply all funds received by it from the Blocked Accounts
and/or Depository Accounts to the satisfaction of the Obligations (including the
cash collateralization of the Letters of Credit) in such order as Agent shall
determine in its sole discretion.
(i)    No Borrower will, without Agent’s consent, compromise or adjust any
material amount of Receivables (or extend the time for payment thereof) or
accept any material returns of merchandise or grant any additional discounts,
allowances or credits thereon except for those compromises, adjustments,
returns, discounts, credits and allowances as have been heretofore customary in
the Ordinary Course of Business of such Borrower.
(j)    All deposit accounts (including all Blocked Accounts and Depository
Accounts), securities accounts and investment accounts of each Borrower as of
the Closing Date (other than any Excluded Account) are set forth on Schedule
4.8(j). No Borrower shall open any new deposit account, securities account or
investment account other than any Excluded Account unless, if such account is to
be maintained with a bank, depository institution or securities intermediary
that is not the Agent, such bank, depository institution or securities
intermediary, each applicable Borrower and Agent shall first have entered into
an account control agreement in form and substance satisfactory to Agent
sufficient to give Agent “control” (for purposes of Articles 8 and 9 of the
Uniform Commercial Code) over such account.
4.9.    Inventory. To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced by such Borrower in
compliance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.
4.10.    Maintenance of Equipment. The equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the equipment shall be maintained and preserved,
except in each case to the extent that any Borrower shall reasonably determine
that any equipment is worn out, obsolete or no longer needed for its operations
in its

73

--------------------------------------------------------------------------------




Ordinary Course of Business. No Borrower shall use or operate the equipment in
violation of any law, statute, ordinance, code, rule or regulation in any
material respect.
4.11.    Exculpation of Liability. Nothing herein contained shall be construed
to constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Borrower’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Borrower of any of
the terms and conditions thereof.
4.12.    Financing Statements. Except as respects the financing statements filed
by Agent, financing statements described on Schedule 1.2(d), and financing
statements filed in connection with Permitted Encumbrances, Borrower shall not
authorize any financing statement covering any of the Collateral or any proceeds
thereof to be filed in any public office.
V.    REPRESENTATIONS AND WARRANTIES.
Each Borrower represents and warrants as follows:
5.1.    Authority. Each Loan Party has full power, authority and legal right to
enter into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder. This Agreement
and the Other Documents to which it is a party have been duly executed and
delivered by each Loan Party, and this Agreement and the Other Documents to
which it is a party constitute the legal, valid and binding obligation of such
Loan Party enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Agreement and of the Other Documents to which
it is a party (a) are within such Loan Party’s corporate or company powers, as
applicable, have been duly authorized by all necessary corporate or company
action, as applicable, are not in contravention of Applicable Law or the terms
of such Loan Party’s Organizational Documents or to the conduct of such Loan
Party’s business or, except as could not reasonably be expected to have a
Material Adverse Effect, of any Material Contract or undertaking to which such
Loan Party is a party or by which such Loan Party is bound, including the Second
Priority Notes Documents, (b) will not require the Consent of any Governmental
Body, any party to a Material Contract or any other Person, except (x) those
Consents set forth on Schedule 5.1 hereto, all of which will have been duly
obtained, made or compiled prior to the Closing Date and which are in full force
and effect and (y) those Consents with respect to which the failure to obtain
could not reasonably be expected to cause a Material Adverse Effect and (c) will
not conflict with, nor result in any breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Loan Party under the provisions of
any Material Contract to which such Loan Party is a party or by which it or its
property is a party or by which it may be bound, including the Second Priority
Notes Documents.

74

--------------------------------------------------------------------------------




5.2.    Formation and Qualification.
(a)    Each Loan Party is duly incorporated or formed, as applicable, and in
good standing (to the extent the notion of “good standing” applies) under the
laws of the state listed on Schedule 5.2(a) and is qualified to do business and
is in good standing (to the extent the notion of “good standing” applies) in the
states listed on Schedule 5.2(a) which constitute all states in which
qualification and good standing are necessary for such Loan Party to conduct its
business and own its property in the Ordinary Course Business for such Borrower
and where the failure to so qualify could reasonably be expected to have a
Material Adverse Effect on such Loan Party.
(b)    The only Subsidiaries of each Loan Party are listed on Schedule 5.2(b).
5.3.    Survival of Representations and Warranties. All representations and
warranties of such Loan Party contained in this Agreement and the Other
Documents to which it is a party shall be true at the time of such Loan Party’s
execution of this Agreement and the Other Documents to which it is a party, and
shall survive the execution, delivery and acceptance thereof by the parties
thereto and the closing of the transactions described therein or related
thereto.
5.4.    Tax Returns. Each Borrower’s federal tax identification number is set
forth on Schedule 5.4. Each Loan Party has filed all federal and material state
and local tax returns and other reports that it is required by Applicable Law to
file and has paid all taxes, assessments, fees and other governmental charges
that are due and payable except taxes, assessments, fees and other governmental
charges being Properly Contested. The provision for taxes on the books of each
Loan Party is adequate for all years not closed by applicable statutes, and for
its current fiscal year, and no Loan Party has any knowledge of any deficiency
or additional assessment in connection therewith not provided for on its books
that could reasonably be expected to have a Material Adverse Effect.
5.5.    Financial Statements.
(a)    The pro forma balance sheet of Borrowers on a Consolidated Basis (the
“Pro Forma Balance Sheet”) furnished to Agent on the Closing Date reflects the
consummation of the transactions contemplated under this Agreement
(collectively, the “Transactions”) and is accurate, complete and correct and
fairly reflects the financial condition of Borrowers on a Consolidated Basis as
of the Closing Date after giving effect to the Transactions, and has been
prepared in accordance with GAAP, consistently applied, except as may be
disclosed in such financial statements. The Pro Forma Balance Sheet has been
certified as accurate, complete and correct in all material respects by the
President, Chief Executive Officer, Chief Financial Officer, Treasurer or
Controller of Borrowing Agent.
(b)    The twelve-month cash flow and balance sheet projections of Borrowers on
a Consolidated Basis, copies of which are annexed hereto as Exhibit 5.5(b) (the
“Projections”) were prepared by Borrowing Agent based on assumptions believed to
be reasonable at the time such Projections were prepared in light of the
circumstances of the set of conditions and course of action for the projected
period believed by the Borrowing Agent to be most likely. The cash flow
Projections together with the Pro Forma Balance Sheet are referred to as the
“Pro Forma Financial Statements”.
(c)    The consolidated and consolidating balance sheets of Borrowers, and such
other Persons described therein, as of March 31, 2014, and the related
statements of income, changes in stockholder’s equity, and changes in cash flow
for the period ended on such date, all accompanied

75

--------------------------------------------------------------------------------




by reports thereon containing opinions without qualification by independent
certified public accountants, copies of which have been delivered to Agent, have
been prepared in accordance with GAAP, consistently applied (except for changes
in application to which such accountants concur) and present fairly the
financial position of Borrowers at such date and the results of their operations
for such period. Since March 31, 2014 there has been no change in the condition,
financial or otherwise, of Borrowers as shown on the consolidated balance sheet
as of such date, except changes in the Ordinary Course of Business, none of
which individually or in the aggregate has had a Material Adverse Effect.
5.6.    Entity Names. Except as set forth on Schedule 5.6, no Borrower (a) has
been known by any other company or corporate name, as applicable, in the past
five (5) years and does not sell Inventory under any other name, or (b) has been
the surviving corporation or company, as applicable, of a merger or
consolidation or acquired all or substantially all of the assets of any Person
during the preceding five (5) years.
5.7.    O.S.H.A. Environmental Compliance; Flood Insurance.
(a)    Except as set forth on Schedule 5.7 hereto, (i) each Loan Party is in
compliance with, and its facilities, business, assets, property, leaseholds,
Real Property and Equipment are in compliance with, the Federal Occupational
Safety and Health Act and Environmental Laws the failure to comply with which
could reasonably be expected to result in a Material Adverse Effect and
(ii) there are no outstanding citations, notices or orders of non-compliance
issued to any Loan Party or relating to its business, assets, property,
leaseholds or equipment under any such laws, rules or regulations that, if
enforced against such Loan Party, could reasonably be expected to result in a
Material Adverse Effect.
(b)    Except as set forth on Schedule 5.7 hereto, each Loan Party has been
issued all required federal, state and local licenses, certificates or permits
(collectively, “Approvals”) relating to all applicable Environmental Laws and
all such Approvals are current and in full force and effect, except to the
extent that the failure to receive any such Approval could not reasonably be
expected to have a Material Adverse Effect.
(c)    Except as set forth on Schedule 5.7, to Borrowers’ knowledge: (i) there
have been no releases, spills, discharges, leaks or disposal (collectively
referred to as “Releases”) of Hazardous Materials at, upon, under or migrating
from or onto any Real Property owned, leased or occupied by any Loan Party,
except for those Releases that are in material compliance with Environmental
Laws or that could not reasonably be expected to have a Material Adverse Effect;
(ii) there are no underground storage tanks or polychlorinated biphenyls on any
Real Property, except for such underground storage tanks or polychlorinated
biphenyls that are present in compliance with Environmental Laws; (iii) the Real
Property has never been used by any Loan Party to dispose of Hazardous
Materials, except as authorized by Environmental Laws; and (iv) no Hazardous
Materials are managed by any Loan Party on any Real Property, excepting such
quantities as are managed in accordance with all applicable manufacturer’s
instructions and compliance with Environmental Laws and as are necessary for the
operation of the commercial business of any Loan Party or of its tenants.
(d)    All Real Property owned by each Loan Party is insured pursuant to
policies and other bonds which are valid and in full force and effect and which
provide adequate coverage

76

--------------------------------------------------------------------------------




from reputable and financially sound insurers in amounts sufficient to insure
the assets and risks of each such Loan Party in accordance with prudent business
practice in the industry of such Loan Party. Each Loan Party has taken all
actions required under the Flood Laws and/or requested by Agent to assist in
ensuring that each Lender is in compliance with the Flood Laws applicable to the
Collateral, including, but not limited to, providing Agent with the address
and/or GPS coordinates of each structure located upon any Real Property that
will be subject to a Mortgage in favor of Agent, for the benefit of Lenders,
and, to the extent required, obtaining flood insurance for such property,
structures and contents prior to such property, structures and contents becoming
Collateral.
5.8.    Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.
(a)    (i) Each Loan Party is solvent, able to pay its debts as they mature, has
capital sufficient to carry on its business and all businesses in which it is
about to engage, (ii) as of the Closing Date, the fair present saleable value of
its assets, calculated on a going concern basis, is in excess of the amount of
its liabilities, and (iii) subsequent to the Closing Date, the fair saleable
value of its assets (calculated on a going concern basis) will be in excess of
the amount of its liabilities.
(b)    Except as disclosed in Schedule 5.8(b)(i), no Loan Party has any pending
or threatened material litigation, arbitration, actions or proceedings that, if
determined adversely to such Loan Party, could reasonably be expected to have a
Material Adverse Effect. No Loan Party has any outstanding Indebtedness other
than the Obligations, except for (i) Indebtedness disclosed in Schedule
5.8(b)(ii) and (ii) Indebtedness otherwise permitted under Section 7.3 or 7.8
hereof.
(c)    No Loan Party is in violation of any Applicable Law in any respect which
could reasonably be expected to have a Material Adverse Effect, nor is any Loan
Party in violation of any order of any court, Governmental Body or arbitration
board or tribunal in any respect which could reasonably be expected to have a
Material Adverse Effect. Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
laws.
(d)    No Borrower nor any member of the Controlled Group maintains or is
required to contribute to any Pension Benefit Plan or is required to contribute
to any Multiemployer Plan other than those listed on Schedule 5.8(d) hereto, or
with respect to which Borrowers hereafter give notice to Agent and each Lender
pursuant to Section 9.15 hereof that it or a member of its Controlled Group has
established or become obligated to contribute. No Termination Event has occurred
or could reasonably be expected to occur. Borrowers and each member of the
Controlled Group have complied with the Funding Rules with respect to each
Pension Benefit Plan, and no waiver of the minimum funding requirements under
the Funding Rules has been applied for or obtained. As of the most recent
valuation date for any Pension Benefit Plan, the funding target attainment
percentage (as defined in Section 430 of the Code) is 60% or higher and no facts
or circumstances exist that could reasonably be expected to cause the funding
target attainment percentage to drop below such threshold as of the most recent
valuation date.
5.9.    Patents, Trademarks, Copyrights and Licenses. Schedule 5.9 sets forth
all Intellectual Property owned or utilized by any Loan Party that has been
registered (or for which registration has been applied for) with the U.S. Patent
and Trademark Office. All Intellectual Property owned or utilized by any Loan
Party includes all of the intellectual property rights that are necessary for
the operation of its business. There is no proceeding by any Governmental Body
to suspend, revoke,

77

--------------------------------------------------------------------------------




terminate or adversely modify, any such Intellectual Property and no Loan Party
is aware of any objection to, pending challenge to the validity of, or grounds
for any challenge or proceedings, except as set forth in Schedule 5.9 hereto.
Except as could not reasonably be expect to have a Material Adverse Effect,
(x) all Intellectual Property owned or held by any Loan Party consists of
original material or property developed by such Loan Party or was lawfully
acquired by such Loan Party from the proper and lawful owner thereof and (y)
each of such items has been maintained so as to preserve the value thereof from
the date of creation or acquisition thereof.
5.10.    Licenses and Permits. Except as set forth in Schedule 5.10, each Loan
Party (a) is in compliance with and (b) has procured and is now in possession
of, all material licenses or permits required by any applicable federal, state,
provincial or local law, rule or regulation for the operation of its business in
each jurisdiction wherein it is now conducting or proposes to conduct business
and where the failure to procure such licenses or permits could reasonably be
expected to have a Material Adverse Effect.
5.11.    Default of Indebtedness. No Loan Party is in default in the payment of
the principal of or interest on any Material Indebtedness or under any
instrument or agreement under or subject to which any Material Indebtedness has
been issued and no event has occurred under the provisions of any such
instrument or agreement which with or without the lapse of time or the giving of
notice, or both, constitutes or would constitute an event of default thereunder.
5.12.    No Default. No Loan Party is in default in the payment or performance
of any of its contractual obligations, which default could reasonably be
expected to have a Material Adverse Effect, and no Default or Event of Default
has occurred.
5.13.    No Burdensome Restrictions. No Loan Party is party to any contract or
agreement the performance of which could reasonably be expected to have a
Material Adverse Effect. Each Loan Party has heretofore delivered to Agent true
and complete copies of all Material Contracts to which it is a party or to which
it or any of its properties is subject. No Loan Party has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien which is not a Permitted Encumbrance.
5.14.    No Labor Disputes. No Loan Party is involved in any material labor
dispute; there are no strikes or walkouts or union organization of any Loan
Party’s employees threatened or in existence and no labor contract is scheduled
to expire during the Term other than as set forth on Schedule 5.14 hereto.
5.15.    Margin Regulations. No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
5.16.    Investment Company Act. No Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.

78

--------------------------------------------------------------------------------




5.17.    Disclosure. No representation or warranty made by any Loan Party in
this Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading. There is no fact known to any Loan
Party or which reasonably should be known to such Loan Party which such Loan
Party has not disclosed to Agent in writing with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.
5.18.    Delivery of Second Priority Notes Documents. Agent has received
complete copies of the Second Priority Notes Documents and related documents
(including all exhibits, schedules and disclosure letters referred to therein or
delivered pursuant thereto, if any) and all amendments thereto, waivers relating
thereto and other side letters or agreements affecting the terms thereof. None
of such documents and agreements has been amended or supplemented, nor have any
of the provisions thereof been waived, except pursuant to a written agreement or
instrument which has heretofore been delivered to Agent.
5.19.    [Reserved].
5.20.    Swaps. No Loan Party is a party to, nor will it be a party to, any swap
agreement whereby such Loan Party has agreed or will agree to swap interest
rates or currencies unless same provides that damages upon termination following
an event of default thereunder are payable on an unlimited “two-way basis”
without regard to fault on the part of either party.
5.21.    Business and Property of Loan Parties. Upon and after the Closing Date,
Loan Parties do not propose to engage in any business other than as conducted on
the Closing Date and activities necessary to conduct the foregoing. On the
Closing Date, each Loan Party will own all the property and possess all of the
rights and Consents necessary for the conduct of the business of such Loan
Party.
5.22.    Ineligible Securities. Loan Parties do not intend to use and shall not
use any portion of the proceeds of the Advances, directly or indirectly, to
purchase during the underwriting period, or for 30 days thereafter, Ineligible
Securities being underwritten by a securities Affiliate of Agent or any Lender.
5.23.    [Reserved].
5.24.    Equity Interests. The authorized and outstanding Equity Interests of
each Loan Party, and (except with respect to authorized and outstanding Equity
Interests of Geophysical) each legal and beneficial holder thereof as of the
Closing Date, are as set forth on Schedule 5.24(a) hereto. All of the Equity
Interests of each Loan Party have been duly and validly authorized and issued
and are fully paid and non-assessable and have been sold and delivered to the
holders hereof in compliance with, or under valid exemption from, all federal
and state laws and the rules and regulations of each Governmental Body governing
the sale and delivery of securities. Except for the rights and obligations set
forth on Schedule 5.24(b), there are no subscriptions, warrants, options, calls,
commitments, rights or agreement by which any Loan Party or (except with respect
to shareholders of Geophysical) any of the shareholders of any Loan Party is
bound relating to the issuance, transfer, voting or redemption of shares of its
Equity Interests or any pre-emptive rights

79

--------------------------------------------------------------------------------




held by any Person with respect to the Equity Interests of Loan Parties. Except
as set forth on Schedule 5.24(c), Loan Parties have not issued any Disqualified
Equity Interests.
5.25.    Commercial Tort Claims. Except as set forth on Schedule 5.25 hereto, no
Loan Party has commenced any litigation or other legal proceedings with respect
to any commercial tort claim for which such Loan Party is asserting (or has
asserted) a claim for damages of $250,000 or more.
5.26.    Letter of Credit Rights. Except as set forth on Schedule 5.26 hereto,
as of the Closing Date, no Loan Party is the beneficiary under any letter of
credit having a stated or face amount of $250,000 or more.
5.27.    Material Contracts. All Material Contracts are in full force and effect
and no material defaults currently exist thereunder.
VI.    AFFIRMATIVE COVENANTS.
Each Borrower shall, and shall cause each other Loan Party to, until payment in
full of the Obligations (other than Hedge Liabilities and Cash Management
Liabilities) and termination of this Agreement:
6.1.    Compliance with Laws. Comply in all material respects with all
Applicable Laws with respect to the Collateral or any part thereof or to the
operation of such Loan Party’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect.
6.2.    Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be abandoned or disposed of in accordance with the terms of this
Agreement); (b) keep in full force and effect its existence and comply in all
material respects with the laws and regulations governing the conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect; and (c) make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof where the failure to do so could reasonably be expected to have a
Material Adverse Effect.
6.3.    Books and Records. Keep proper books of record and account in which
full, true and correct entries will be made of all dealings or transactions of
or in relation to its business and affairs (including without limitation
accruals for taxes, assessments, Charges, levies and claims, allowances against
doubtful Receivables and accruals for depreciation, obsolescence or amortization
of assets), all in accordance with, or as required by, GAAP consistently applied
in the opinion of such independent public accountant as shall then be regularly
engaged by Loan Parties.
6.4.    Payment of Taxes. Pay, when due, all federal and other material taxes,
assessments and other Charges lawfully levied or assessed upon such Loan Party
or any of the Collateral, including real and personal property taxes,
assessments and charges and all franchise, income, employment, social security
benefits, withholding, and sales taxes. If any federal or other material tax by
any Governmental Body is or may be imposed on or as a result of any transaction
between any Loan Party and Agent or any Lender which Agent or any Lender may be
required to withhold

80

--------------------------------------------------------------------------------




or pay or if any taxes, assessments, or other Charges remain unpaid after the
date fixed for their payment, or if any claim shall be made which, in Agent’s
reasonable opinion, may create a valid Lien on the Collateral, Agent may without
notice (provided that in each case the Agent shall endeavor to give the
Borrowing Agent reasonable prior written notice thereof (provided, further, that
the failure of Agent to provides such notice shall not give rise to any
liability on the part of Agent)) to Loan Parties pay the taxes, assessments or
other Charges and each Loan Party hereby indemnifies and holds Agent and each
Lender harmless in respect thereof. Agent will not pay any taxes, assessments or
Charges to the extent that any applicable Loan Party has Properly Contested
those taxes, assessments or Charges. The amount of any payment by Agent under
this Section 6.4 shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations.
6.5.    Financial Covenants.
(a)    Fixed Charge Coverage Ratio. Maintain as of the end of each fiscal
quarter occurring during the existence of a Covenant Testing Trigger Event (and
as of the end of the fiscal quarter immediately preceding the fiscal quarter in
which such Covenant Testing Trigger Event shall have occurred), a Fixed Charge
Coverage Ratio of not less than 1.1 to 1.0, measured on a rolling four (4)
quarter basis.
(b)    Senior Secured Leverage Ratio. Maintain as of the end of each fiscal
quarter, a ratio of Senior Funded Debt to EBITDA (excluding, for the purposes of
this Section 6.5(b), expenditures related directly to the Multi-Client Data
Library) of not greater than 3.0 to 1.0, measured on a rolling four (4) quarter
basis.
6.6.    Insurance.
(a)    (i) Keep all its insurable properties and properties in which such Loan
Party has an interest insured against the hazards of fire, flood, sprinkler
leakage, those hazards covered by extended coverage insurance and such other
hazards, and for such amounts, as is customary in the case of companies engaged
in businesses similar to such Loan Party’s including business interruption
insurance; (ii) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to such Loan Party insuring against
larceny, embezzlement or other criminal misappropriation of insured’s officers
and employees who may either singly or jointly with others at any time have
access to the assets or funds of such Loan Party either directly or through
authority to draw upon such funds or to direct generally the disposition of such
assets; (iii) maintain comprehensive general liability insurance against claims
for personal injury, death or property damage suffered by others; (iv) maintain
all such worker’s compensation or similar insurance as may be required under the
laws of any state or jurisdiction in which such Loan Party is engaged in
business; (v) furnish Agent with (A) certificates of insurance with respect to
all policies and evidence of the maintenance of such policies by the renewal
thereof at least thirty (30) days before any expiration date, and (B)
appropriate loss payable endorsements in form and substance satisfactory to
Agent, naming Agent as an additional insured with respect to all insurance
coverage referred to in clauses (i) and (iii) above, and as an mortgagee and/or
lender loss payee as its interests may appear with respect to all insurance
coverage referred to in clauses (i) and (ii) above, and providing (I) that all
proceeds thereunder shall be payable to Agent, (II) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy, and (III) that such policy and loss payable clauses may not be
cancelled, amended or terminated unless at least

81

--------------------------------------------------------------------------------




thirty (30) days prior written notice is given to Agent (or in the case of
non-payment, at least ten (10) days prior written notice). In the event of any
loss thereunder, the carriers named therein hereby are directed by Agent and the
applicable Loan Party to make payment for such loss to Agent and not to such
Loan Party and Agent jointly. If any insurance losses are paid by check, draft
or other instrument payable to any Loan Party and Agent jointly, Agent may
endorse such Loan Party’s name thereon and do such other things as Agent may
deem advisable to reduce the same to cash. Notwithstanding the foregoing, the
Agent and the Lenders acknowledge that the holders of Second Priority
Obligations, as a class, shall be named as additional insureds, with a waiver of
subrogation, on all insurance policies of Borrowers and the other Guarantors
covering the Collateral.
(b)    Each Loan Party shall take all actions required under the Flood Laws
and/or requested by Agent to assist in ensuring that each Lender is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing Agent with the address and/or GPS coordinates of each
structure on any real property that will be subject to a mortgage in favor of
Agent, for the benefit of Lenders, and, to the extent required, obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral, and thereafter maintaining such
flood insurance in full force and effect for so long as required by the Flood
Laws.
(c)    Agent is hereby authorized to adjust and compromise claims under
insurance coverage referred to in Sections 6.6(a)(i) and (ii) and 6.6(b) above.
All loss recoveries received by Agent under any such insurance may be applied to
the Obligations, in such order as Agent in its sole discretion shall determine.
Any surplus shall be paid by Agent to Loan Parties or applied as may be
otherwise required by law. Any deficiency thereon shall be paid by Loan Parties
to Agent, on demand. Anything hereinabove to the contrary notwithstanding, and
subject to the fulfillment of the conditions set forth below, Agent shall remit
to Borrowing Agent insurance proceeds received by Agent during any calendar year
under insurance policies procured and maintained by Loan Parties which insure
Loan Parties’ insurable properties to the extent such insurance proceeds do not
exceed $20,000,000 in the aggregate during such calendar year or $10,000,000 per
occurrence. In the event the amount of insurance proceeds received by Agent for
any occurrence exceeds $10,000,000, then Agent shall not be obligated to remit
the insurance proceeds to Borrowing Agent unless Borrowing Agent shall provide
Agent with evidence reasonably satisfactory to Agent that the insurance proceeds
will be used by Loan Parties to repair, replace or restore the insured property
which was the subject of the insurable loss. In the event Borrowing Agent has
previously received (or, after giving effect to any proposed remittance by Agent
to Borrowing Agent would receive) insurance proceeds which equal or exceed
$20,000,000 in the aggregate during any calendar year, then Agent may, in its
sole discretion, either remit the insurance proceeds to Borrowing Agent upon
Borrowing Agent providing Agent with evidence reasonably satisfactory to Agent
that the insurance proceeds will be used by Loan Parties to repair, replace or
restore the insured property which was the subject of the insurable loss, or
apply the proceeds to the Obligations, as aforesaid. The agreement of Agent to
remit insurance proceeds in the manner above provided shall be subject in each
instance to satisfaction of each of the following conditions: (x) No Event of
Default or Default shall then have occurred, (y) Loan Parties shall use such
insurance proceeds promptly to repair, replace or restore the insurable property
which was the subject of the insurable loss and for no other purpose, and (z)
such remittances shall be made under such procedures as Agent may establish. If
any Loan Party fails to obtain insurance as hereinabove provided, or to keep the
same in force, Agent, if Agent so elects, may obtain such insurance and pay the
premium therefor on behalf of such Loan Party, which payments shall be charged
to Borrowers’ Account and constitute part of the obligations.

82

--------------------------------------------------------------------------------




6.7.    Payment of Indebtedness and Leasehold Obligations. Pay, discharge or
otherwise satisfy (i) at or before maturity (subject, where applicable, to
specified grace periods) all its Indebtedness, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect or when the
amount or validity thereof is currently being Properly Contested, subject at all
times to any applicable subordination arrangement in favor of Lenders and (ii)
when due its rental obligations under all leases under which it is a tenant, and
shall otherwise comply, in all material respects, with all other terms of such
leases and keep them in full force and effect, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
6.8.    Environmental Matters.
(a)    Ensure that the Real Property and all operations and businesses conducted
thereon are in compliance in all material respects and remain in compliance in
all material respects with all Environmental Laws and it shall manage any and
all Hazardous Materials on any Real Property in compliance in all material
respects with Environmental Laws.
(b)    Establish and maintain an environmental management and compliance system
to assure and monitor continued compliance with all applicable Environmental
Laws. All potential violations and violations of Environmental Laws shall be
reviewed with legal counsel to determine any required reporting to applicable
Governmental Bodies and any required corrective actions to address such
potential violations or violations.
(c)    Respond promptly to any Hazardous Discharge or Environmental Complaint
and take all necessary action in order to safeguard the health of any Person and
to avoid subjecting the Collateral or Real Property to any Lien. If any Loan
Party shall fail to respond promptly to any Hazardous Discharge or Environmental
Complaint or any Loan Party shall fail to comply with any of the requirements of
any Environmental Laws, Agent on behalf of Lenders may, but without the
obligation to do so, for the sole purpose of protecting Agent’s interest in the
Collateral: (i) give such notices or (ii) enter onto the Real Property (or
authorize third parties to enter onto the Real Property) and take such actions
as Agent (or such third parties as directed by Agent) deem reasonably necessary
or advisable, to remediate, remove, mitigate or otherwise manage with any such
Hazardous Discharge or Environmental Complaint. All reasonable costs and
expenses incurred by Agent and Lenders (or such third parties) in the exercise
of any such rights, including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended at the Default Rate for Domestic Rate
Loans constituting Revolving Advances shall be paid by Loan Parties upon demand,
and until paid shall be added to and become a part of the Obligations secured by
the Liens created by the terms of this Agreement or any other agreement between
Agent, any Lender and any Loan Party.
(d)    Promptly upon the reasonable written request of Agent from time to time,
Loan Parties shall provide Agent, at Borrowers’ expense, with an environmental
site assessment or environmental compliance audit report prepared by an
environmental engineering firm acceptable in the reasonable opinion of Agent, to
assess with a reasonable degree of certainty the existence of a Hazardous
Discharge and the potential costs in connection with abatement, remediation and
removal of any Hazardous Materials found on, under, at or within the Real
Property. Any report or investigation of such Hazardous Discharge proposed and
acceptable to the responsible Governmental Body shall be acceptable to Agent. If
such estimates, individually or in the aggregate,

83

--------------------------------------------------------------------------------




exceed $100,000, Agent shall have the right to require Loan Parties to post a
bond, letter of credit or other security reasonably satisfactory to Agent to
secure payment of these costs and expenses.
6.9.    Standards of Financial Statements. Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.13 as to which
GAAP is applicable to be complete and correct in all material respects (subject,
in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
disclosed therein and agreed to by such reporting accountants or officer, as
applicable).
6.10.    Additional Loan Parties. Borrowing Agent shall give the Agent prompt
written notice if Borrowing Agent determines that any Subsidiary of a Borrower
is or has become a Material Subsidiary and, at Agent’s discretion, Borrowing
Agent shall promptly, but in any event within thirty (30) days, (a) cause such
Material Subsidiary to (i) join this Agreement as a borrower and become jointly
and severally liable for the obligations of Borrowers hereunder, under the
Notes, and under any Other Document between any Loan Party, Agent and Lenders,
or (ii) become a Guarantor with respect to the Obligations and execute the
Guarantor Security Agreement (or a joinder thereto) in favor of Agent, and (b)
deliver to Agent all documents, including without limitation, legal opinions and
appraisals it may reasonably require to establish compliance with each of the
foregoing conditions in connection therewith.
6.11.    Execution of Supplemental Instruments. Execute and deliver to Agent
from time to time, within a reasonable period of time following demand, such
supplemental agreements, statements, assignments and transfers, or instructions
or documents relating to the Collateral, and such other instruments as Agent may
reasonably request, in order that the full intent of this Agreement may be
carried into effect.
6.12.    [Reserved].
6.13.    Government Receivables. At any time that any Receivable arising out of
any contract between any Loan Party and the United States, any state or any
department, agency or instrumentality of any of them, is given credit in the
calculation of the Formula Amount, take all steps necessary to protect Agent’s
interest in the Collateral under the Federal Assignment of Claims Act, the
Uniform Commercial Code and all other applicable state or local statutes or
ordinances and deliver to Agent appropriately endorsed, any instrument or
chattel paper connected with any such Receivable.
6.14.    [Reserved].
6.15.    Keepwell. If it is a Qualified ECP Loan Party, then jointly and
severally, together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.15 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.15, or otherwise under this Agreement or any Other
Document, voidable under applicable

84

--------------------------------------------------------------------------------




law, including applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Loan Party under this Section 6.15 shall remain in full force and effect until
payment in full of the Obligations (other than Hedge Liabilities and Cash
Management Liabilities) and termination of this Agreement and the Other
Documents. Each Qualified ECP Loan Party intends that this Section 6.15
constitute, and this Section 6.15 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of each other Borrower and Guarantor for all purposes of Section
1a(18(A)(v)(II) of the CEA.
VII.    NEGATIVE COVENANTS.
No Borrower shall, or shall permit any other Loan Party to, until satisfaction
in full of the Obligations (other than Hedge Liabilities and Cash Management
Liabilities) and termination of this Agreement:
7.1.    Merger, Consolidation, Acquisition and Sale of Assets.
(a)    Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except (i) any Loan Party may merge, consolidate or reorganize with
another Loan Party or acquire the assets or Equity Interest of another Loan
Party so long as such Loan Party provides Agent with ten (10) days prior written
notice of such merger, consolidation or reorganization and delivers all of the
relevant documents evidencing such merger, consolidation or reorganization, (ii)
Permitted Acquisitions and (iii) any transaction being contemplated as of, and
disclosed in writing by the Borrowers to the Agent on, August 6, 2014.
(b)    Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) (a) the sale of Inventory in the Ordinary Course of Business
and (b) the disposition or transfer of obsolete or worn-out equipment in the
Ordinary Course of Business during any fiscal year having an aggregate fair
market value of not more than $5,000,000 and, to the extent the proceeds of any
such disposition are used to acquire replacement equipment, such replacement
equipment is subject to Agent’s first priority security interest (subject to any
Permitted Encumbrances), (ii) sales, exchanges or transfers of Permitted
Investments, (iii) transfers of condemned property to the respective
Governmental Body that has condemned such property and transfers of property
that has been subject to a casualty event to the respective insurer of such
property as part of an insurance settlement, (iv) licenses and sublicenses by a
Loan Party of software, trademarks or other Intellectual Property in the
Ordinary Course of Business, (v) sales, transfers or other dispositions of
assets having a net book value of not more than $10,000,000 in any fiscal year,
(iv) dispositions of assets on Schedule 7.1(b) hereto, (vii) any transaction
being contemplated as of, and disclosed in writing by the Borrowers to the Agent
and Lenders on, August 15, 2014, and (viii) any other sales or dispositions
expressly permitted by this Agreement.
7.2.    Creation of Liens. Create or suffer to exist any Lien upon or against
any of its property or assets now owned or hereafter created or acquired, except
Permitted Encumbrances.
7.3.    Guarantees. Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as

85

--------------------------------------------------------------------------------




disclosed on Schedule 7.3, (b) guarantees by a Loan Party of the Indebtedness or
obligations of any other Loan Party to the extent such Indebtedness is or
obligations are permitted to be incurred and/or outstanding pursuant to the
provisions of this Agreement (including guarantees of Indebtedness in respect of
the Second Priority Obligations), (c) the endorsement of checks in the Ordinary
Course of Business and (d) guarantees of the payment and/or performance of
contractual obligations (other than for borrowed money) of any Affiliate of a
Borrower in the Ordinary Course of Business.
7.4.    Investments. Purchase or acquire after the Closing Date obligations or
Equity Interests of, or any other interest in, any other Person, other than
(i) Permitted Investments, (ii) any repurchase of Second Priority Obligations
permitted by Section 7.18, (iii) any Permitted Acquisition, (iv) investments
consisting of prepayments, security deposits or similar transactions entered
into in the Ordinary Course of Business, (v) obligations or Equity Interests
received in connection with the bankruptcy or reorganization of, or settlement
of delinquent accounts and disputes with, Customers or suppliers, in each case
in the Ordinary Course of Business, (vi) any guarantee permitted under Section
7.3, and (vii) the acquisition of obligations or Equity Interests, of another
Person (or additional capital contributions in respect of Equity Interests held
by a Loan Party), whether in a single or series of related transactions, for
which the aggregate consideration paid by a Loan Party does not exceed
$10,000,000 in any fiscal year or $40,000,000 from and after the Closing Date;
provided that, in any fiscal year in which the Loan Parties receive a return of
capital in respect of any such obligations or Equity Interests (or capital
contributions) acquired (or made) after the Closing Date, (x) the amount
available in such fiscal year to make acquisitions of obligations or Equity
interests (or additional capital contributions) shall be increased by a like
amount and (y) the amount available from and after the Closing Date to make
acquisitions of obligations or Equity interests (or additional capital
contributions) shall be increased by a like amount.
7.5.    Loans. Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate, other than Permitted Loans and
loans permitted under Section 7.10.
7.6.    Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures (calculated, for the purposes of this
Section 7.6, without giving effect to Capitalized Lease Obligations) in any
fiscal year in an aggregate amount for all Loan Parties in excess of
$20,000,000.
7.7.    Restricted Payments. Declare, pay or make any dividend or distribution
on any Equity Interests of any Loan Party (other than dividends or distributions
payable in its stock, or split-ups or reclassifications of its stock) or apply
any of its funds, property or assets to the purchase, redemption or other
retirement of any Equity Interest, or of any options to purchase or acquire any
Equity Interest of any Loan Party, other than (a) any dividends or distributions
by any Loan Party that is wholly-owned by a Borrower directly or indirectly to
such Borrower, (b) dividends, distributions, redemptions or retirement of Equity
Interests of Geophysical pursuant to and in accordance with its stock option
plans and restricted stock plans or other equity compensation or benefit plans
for management or employees and (c) other dividends, distributions, redemptions
or retirement of Equity Interests of Geophysical not exceeding $10,000,000 in
fiscal year or $40,000,000 in the aggregate from and after the Closing Date so
long as (i) immediately prior and upon giving effect thereto, no Default or
Event of Default shall exist, (ii) Excess Availability immediately prior thereto
shall be greater than $40,000,000 (or, at time that the Formula Amount is less
than $40,000,000, Liquidity immediately prior thereto shall be greater than
$40,000,000) and (iii) the Agent shall have received satisfactory projections
showing that Excess Availability for

86

--------------------------------------------------------------------------------




the immediately following period of ninety (90) consecutive days shall not be
less than $40,000,000 (or, at time that the Formula Amount is less than
$40,000,000, Liquidity immediately prior thereto shall be greater than
$40,000,000).
7.8.    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
other than Permitted Indebtedness.
7.9.    Nature of Business. Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business.
7.10.    Transactions with Affiliates. Directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except for (a)
transactions among Loan Parties which are not expressly prohibited by the terms
of this Agreement and which are in the Ordinary Course of Business, (b) payment
by Loan Parties of dividends, distributions, redemptions or retirements of
Equity Interests permitted under Section 7.7 hereof, (c) transactions which are
in the Ordinary Course of Business, on an arm’s-length basis on terms and
conditions no less favorable than terms and conditions which would have been
obtainable from a Person other than an Affiliate, (d) intercompany loans made by
the Loan Parties to Affiliates of the Loan Parties that are not themselves Loan
Parties (which loans, for the avoidance of doubt, may be repaid and reborrowed
by such Affiliates) in an aggregate principal amount at any time outstanding not
exceeding $30,000,000, so long as (i) immediately prior and upon giving effect
to the making of each such loan, no Default or Event of Default shall exist,
(ii) the Fixed Charge Coverage Ratio after giving effect to the making of each
such loan shall be greater than 1.1:1.0, (iii) on a pro forma basis, average
Excess Availability for the 30 days prior to the making of each such loan shall
be greater than $20,000,000, and (iv) Excess Availability immediately prior and
upon giving effect to the making of each such loan shall be greater than
$20,000,000, (e) payments to an Affiliate in respect of the Secured Priority
Notes or any other Indebtedness of any Borrower or any Loan Party on the same
basis as concurrent payments made or offered to be made in respect thereof to
non-Affiliates, (f) any charitable contribution, grant or endowment by any Loan
Party to a charitable organization, foundation or university at which an
Affiliate’s only relationship is as a sponsor, donor, volunteer, employee or a
director, regent or similar position, (g) investments permitted under
Section 7.4, (h) guarantees permitted under Section 7.3, and (i) loans permitted
under Section 7.5.
7.11.    [Reserved].
7.12.    [Reserved].
7.13.    Fiscal Year and Accounting Changes. Change its fiscal year from
December 31, or make any change in (a) accounting treatment and reporting
practices except as required by GAAP or (b) tax reporting treatment except as
required by law.
7.14.    Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases, commitments or contracts or for any purpose whatsoever
or use any portion of any Advance in or for any business other than such Loan
Party’s business operations as conducted on the Closing Date.

87

--------------------------------------------------------------------------------




7.15.    Amendment of Organizational Documents. (a) Change its legal name,
(b) change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (c) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (d) otherwise amend, modify or waive any term or material
provision of its Organizational Documents unless required by law or such
amendment, modification or waiver could not reasonably be expected to materially
and adversely affect the interests of Agent and the Lenders, in any such case,
without giving at least thirty (30) days’ prior written notice of such intended
change to Agent.
7.16.    Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain any Pension Benefit Plan, or (y) become obligated
to contribute, or permit any member of the Controlled Group to become obligated
to contribute, to any Pension Benefit Plan or Multi-Employer Plan, other than
those Plans disclosed on Schedule 5.8(d), (ii) engage, or permit any member of
the Controlled Group to engage, in any non-exempt “prohibited transaction”, as
that term is defined in Section 406 of ERISA or Section 4975 of the Code, (iii)
terminate, or permit any member of the Controlled Group to terminate, any
Pension Benefit Plan where such event could result in any liability of any Loan
Party or any member of the Controlled Group or the imposition of a lien on the
property of any Loan Party or any member of the Controlled Group pursuant to
Section 4068 of ERISA, (iv) incur, or permit any member of the Controlled Group
to incur, any withdrawal liability to any Multiemployer Plan; (v) fail promptly
to notify Agent of the occurrence of any Termination Event, (vi) fail to comply,
or permit a member of the Controlled Group to fail to comply, in all material
respects with the requirements of ERISA or the Code or other Applicable Laws in
respect of any Plan, (vii) fail to meet, permit any member of the Controlled
Group to fail to meet, or permit any Pension Benefit Plan to fail to meet all
minimum funding requirements under ERISA and the Code, without regard to any
waivers or variances, or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect of any Pension
Benefit Plan, or (viii) cause, or permit any member of the Controlled Group to
cause, a representation or warranty in Section 5.8(d) to cease to be true and
correct.
7.17.    Prepayment of Indebtedness. Except as permitted pursuant to
Section 7.18 hereof, at any time, directly or indirectly, voluntarily prepay any
Indebtedness (other than to Lenders), or voluntarily repurchase, redeem, retire
or otherwise acquire any Indebtedness of any Loan Party unless (i) immediately
prior and upon giving effect thereto, no Default or Event of Default shall
exist, (ii) Excess Availability immediately prior thereto shall be greater than
$40,000,000 (or, at time that the Formula Amount is less than $40,000,000,
Liquidity immediately prior thereto shall be greater than $40,000,000) and
(iii) the Agent shall have received satisfactory projections showing that Excess
Availability for the immediately following period of ninety (90) consecutive
days shall not be less than $40,000,000 (or, at time that the Formula Amount is
less than $40,000,000, Liquidity immediately prior thereto shall be greater than
$40,000,000).
7.18.    Second Priority Notes. At any time, directly or indirectly, call, make
or offer to make any optional or voluntary redemption of, or otherwise
optionally or voluntarily redeem, any of the Second Priority Debt or any
Indebtedness incurred in respect of a permitted renewal, exchange or refinancing
thereof; provided, however, that (a) any Borrower may redeem, prepay or defease
the Second Priority Debt (or any Indebtedness incurred in respect of a permitted
renewal, exchange or refinancing thereof) in exchange for, or with the net cash
proceeds of, (i) any Indebtedness incurred in respect of a permitted renewal,
exchange or refinancing thereof, (ii) a sale or exchange of Equity Interests of
Borrower that is contemporaneous with such optional or voluntary redemption,

88

--------------------------------------------------------------------------------




prepayment or defeasement, (iii) a combination of any Indebtedness incurred in
respect of a permitted renewal, exchange or refinancing thereof and a sale or
exchange of Equity Interests of Borrower that is contemporaneous with such
optional or voluntary redemption, prepayment or defeasement, and (b) any
Borrower may redeem, prepay or defease the Second Priority Debt (or any
Indebtedness incurred in respect of a permitted renewal, exchange or refinancing
thereof) if (i) immediately prior and upon giving effect thereto, no Default or
Event of Default shall exist, (ii) Excess Availability immediately prior thereto
shall be greater than $40,000,000 (or, at time that the Formula Amount is less
than $40,000,000, Liquidity immediately prior thereto shall be greater than
$40,000,000) and (iii) the Agent shall have received satisfactory projections
showing that Excess Availability for the immediately following period of ninety
(90) consecutive days shall not be less than $40,000,000 (or, at time that the
Formula Amount is less than $40,000,000, Liquidity immediately prior thereto
shall be greater than $40,000,000). For the avoidance of doubt, nothing in this
Agreement shall limit Borrower’s ability to make any scheduled payments or
mandatory prepayments with respect to any Second Priority Debt or any permitted
renewal, exchange or refinancing in respect thereof.
7.19.    Other Agreements. Enter into any material amendment, waiver or
modification of the Second Priority Notes Documents or any related agreements if
the effect thereof would adversely and materially affect the rights of the
Lenders under this Agreement, including the shortening of its maturity or
average life or increasing the amount of any scheduled payments of principal,
provided that the foregoing shall not prohibit the execution of (i) supplemental
indentures associated with the incurrence of Second Priority Debt to the extent
permitted by Section 7.8 hereof, (ii) other indentures or agreements in
connection with the incurrence of any Indebtedness incurred in respect of a
permitted renewal, exchange or refinancing of Second Priority Debt, (iii)
supplemental indentures to add guarantors if required by the terms of any Second
Priority Debt or any indentures or agreements in connection with Indebtedness
incurred in respect of a permitted renewal, exchange or refinancing in respect
thereof, provided Borrower shall have caused the additional guarantor to become
a Guarantor hereunder, (iv) documents, amendments and supplemental indentures as
permitted by the Intercreditor Agreement or (v) amendments, modifications,
waivers or other changes that are acceptable to Agent in its sole discretion and
not materially adverse to the Lenders.
7.20.    Membership / Partnership Interests. Designate or permit any of their
Subsidiaries to (a) treat their limited liability company membership interests
or partnership interests, as the case may be, as securities as contemplated by
the definition of “security” in Section 8-102(15) and by Section 8-103 of
Article 8 of the Uniform Commercial Code or (b) certificate their limited
liability membership interests or partnership interests, as applicable.
7.21.    Limitation on Restrictions on Subsidiary Distributions. Enter into or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any domestic Subsidiary of any Loan Party to: (a) declare, pay or
make any dividend or distribution in respect of any Equity Interests of such
Subsidiary held by, or pay any indebtedness owed to, any Loan Party or any other
Subsidiary of such Loan Party; (b) make loans or advances to, or Investments in,
any Loan Party or any other Subsidiary of such Loan Party; and (c) transfer any
of its assets to any Loan Party or any other Subsidiary of such Loan Party,
except for such encumbrances or restrictions existing under or by reason of: (i)
any restrictions existing under this Agreement and the Other Documents or the
Second Priority Notes Indenture; and (ii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the disposition of all or substantially all of the Equity
Interests or assets of such Subsidiary.

89

--------------------------------------------------------------------------------




VIII.    CONDITIONS PRECEDENT.
8.1.    Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
(a)    Note. Agent shall have received the Notes duly executed and delivered by
an authorized officer of each Borrower;
(b)    Other Documents. Agent shall have received each of the executed Other
Documents, as applicable;
(c)    Intercreditor Agreement Joinder. Agent shall have entered into the
Intercreditor Agreement Joinder with Borrowers, Second Priority Indenture
Trustee and Second Priority Notes Collateral Agent and Borrowers shall have
executed and delivered Exhibit III to the Intercreditor Agreement;
(d)    Financial Condition Certificates. Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(d);
(e)    Closing Certificate. Agent shall have received a closing certificate
signed by the Chief Financial Officer, Treasurer or Controller of each Borrower
dated as of the date hereof, stating that (i) all representations and warranties
set forth in this Agreement and the Other Documents are true and correct in all
material respects (except to the extent any such representation or warranty
expressly is qualified by materiality or “Material Adverse Effect”, in which
case such representations and warranties shall be true and correct in all
respects) on and as of such date, and (ii) on such date no Default or Event of
Default has occurred or is continuing;
(f)    Borrowing Base. Agent shall have received evidence from Borrowers that
the aggregate amount of Eligible Domestic Receivables, Eligible Unbilled
Receivables, Eligible Foreign Receivables and Eligible Inventory is sufficient
in value and amount to support Advances in the amount requested by Borrowers on
the Closing Date;
(g)    Excess Availability; Senior Secured Leverage Ratio. After giving effect
to the initial Advances hereunder, Borrowers shall have (i) Excess Availability
of at least $40,000,000 and (ii) a ratio of Senior Funded Debt to EBITDA
(excluding, for the purposes of this Section 8.1(g), expenditures related
directly to the Multi-Client Data Library) of not greater than 3.0 to 1.0,
measured on a rolling four (4) quarter basis;
(h)    Blocked Accounts. Borrowers shall have opened the Depository Accounts
with Agent or Agent shall have received duly executed agreements establishing
the Blocked Accounts with financial institutions acceptable to Agent for the
collection or servicing of the Receivables and proceeds of the Collateral and
Agent shall have entered into control agreements with the applicable financial
institutions in form and substance satisfactory to Agent with respect to such
Blocked Accounts;

90

--------------------------------------------------------------------------------




(i)    Second Priority Notes Documents. Agent shall have received final executed
copies of the Second Priority Notes Documents, and all related agreements,
documents and instruments as in effect on the Closing Date;
(j)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;
(k)    Lien Waiver Agreements. Borrowers shall have used commercially reasonable
efforts to obtain Lien Waiver Agreements with respect to all locations or places
at which Inventory, Equipment and books and records are located;
(l)    Secretary’s Certificates, Authorizing Resolutions and Good Standings of
Borrowers. Agent shall have received a certificate of the Secretary or Assistant
Secretary (or other equivalent officer, partner or manager) of each Borrower in
form and substance satisfactory to Agent dated as of the Closing Date which
shall certify (i) copies of resolutions in form and substance reasonably
satisfactory to Agent, of the board of directors (or other equivalent governing
body, member or partner) of such Borrower authorizing (x) the execution,
delivery and performance of this Agreement, the Notes and each Other Document to
which such Borrower is a party (including authorization of the incurrence of
indebtedness, borrowing of Revolving Advances and Swing Loans and requesting of
Letters of Credit on a joint and several basis with all Borrowers as provided
for herein), and (y) the granting by such Borrower of the security interests in
and liens upon the Collateral to secure all of the joint and several Obligations
of Borrowers (and such certificate shall state that such resolutions have not
been amended, modified, revoked or rescinded as of the date of such
certificate), (ii) the incumbency and signature of the officers of such Borrower
authorized to execute this Agreement and the Other Documents, (iii) copies of
the Organizational Documents of such Borrower as in effect on such date,
complete with all amendments thereto, and (iv) the good standing (or equivalent
status) of such Borrower (to the extent the notion of “good standing” applies)
in its jurisdiction of organization and each applicable jurisdiction where the
conduct of such Borrower’s business activities or the ownership of its
properties necessitates qualification, as evidenced by good standing
certificate(s) (or the equivalent thereof issued by any applicable jurisdiction)
(to the extent the notion of “good standing” applies) dated not more than 10
days prior to the Closing Date, issued by the Secretary of State or other
appropriate official of each such jurisdiction;
(m)    [Reserved];
(n)    Legal Opinion. Agent shall have received the executed legal opinion of
(i) the general counsel of Geophysical, with respect to certain corporate
matters concerning Borrowers, and (ii) Mayer Brown LLP which shall cover such
matters incident to the transactions contemplated by this Agreement, the Notes,
the Other Documents, and related agreements as Agent may reasonably require,
each in form and substance satisfactory to Agent, and each Borrower hereby
authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;

91

--------------------------------------------------------------------------------




(o)    No Litigation. Except for the Patent Litigation, no litigation,
investigation or proceeding before or by any arbitrator or Governmental Body
shall be continuing or threatened against any Borrower or against the officers
or directors of any Borrower (A) in connection with this Agreement or the Other
Documents, or (B) which could, in the reasonable opinion of Agent, have a
Material Adverse Effect; and (ii) no injunction, writ, restraining order or
other order of any nature materially adverse to any Borrower or the conduct of
its business or inconsistent with the due consummation of the Transactions shall
have been issued by any Governmental Body;
(p)    Collateral Examination. Agent shall have completed Collateral
examinations and received appraisals, the results of which shall be satisfactory
in form and substance to Agent, of the Receivables, Inventory, General
Intangibles, machinery and equipment, Multi-Client Data Library and Intellectual
Property of each Borrower and all books and records in connection therewith;
(q)    Fees. Agent shall have received all fees payable to Agent and Lenders on
or prior to the Closing Date hereunder, including pursuant to Article III hereof
and the Fee Letter;
(r)    Pro Forma Financial Statements. Agent shall have received a copy of the
Pro Forma Financial Statements which shall be satisfactory in all respects to
Agent;
(s)    Insurance. Agent shall have received in form and substance satisfactory
to Agent, (i) evidence that adequate insurance, including without limitation,
credit insurance with respect to Eligible Foreign Receivables and Eligible
Unbilled Receivables, casualty and liability insurance, required to be
maintained under this Agreement is in full force and effect, (ii) insurance
certificates issued by Borrowers’ insurance broker containing such information
regarding Borrowers’ casualty and liability insurance policies as Agent shall
request and naming Agent as an additional insured, lenders loss payee and/or
mortgagee, as applicable, and (iii) loss payable endorsements issued by
Borrowers’ insurer naming Agent as lenders loss payee and mortgagee, as
applicable;
(t)    [Reserved].
(u)    Payment Instructions. Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;
(v)    Consents. Agent shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary;
(w)    No Adverse Material Change. (i) Since March 31, 2014, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;
(x)    Contract Review. Agent shall have received and reviewed all Material
Contracts of Borrowers including leases, union contracts, labor contracts,
vendor supply contracts,

92

--------------------------------------------------------------------------------




license agreements and distributorship agreements and such contracts and
agreements shall be satisfactory in all respects to Agent;
(y)    Compliance with Laws. Agent shall be reasonably satisfied that each
Borrower is in compliance in all material respects with all pertinent federal,
state, local or territorial regulations, including those with respect to the
Federal Occupational Safety and Health Act, the Environmental Protection Act,
ERISA and the Anti-Terrorism Laws; and
(z)    Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
8.2.    Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects (except to the extent any such representation
or warranty expressly is qualified by materiality or “Material Adverse Effect”,
in which case such representations and warranties shall be true and correct in
all respects) on and as of such date as if made on and as of such date (except
to the extent any such representation or warranty expressly relates only to any
earlier and/or specified date);
(b)    No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and
(c)    Maximum Advances. In the case of any type of Advance requested to be
made, after giving effect thereto, the aggregate amount of such type of Advance
shall not exceed the maximum amount of such type of Advance permitted under this
Agreement.
Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
IX.    INFORMATION AS TO BORROWERS.
Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
(other than Hedge Liabilities and Cash Management Liabilities) and the
termination of this Agreement:
9.1.    Disclosure of Material Matters. Promptly, but in any event, within two
(2) Business Days of learning thereof, report to Agent all matters materially
affecting the value, enforceability

93

--------------------------------------------------------------------------------




or collectability of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.
9.2.    Schedules. Deliver to Agent on or before the fifteenth (15th) Business
Day of each month as and for the prior month (or, upon the occurrence and during
the continuation of a Cash Dominion Trigger Event, more frequently and for such
periods as required by Agent) (a) accounts receivable ageings inclusive of
reconciliations to the general ledger, (b) accounts payable schedules inclusive
of reconciliations to the general ledger, (c) Inventory reports and (d) a
Borrowing Base Certificate in form and substance satisfactory to Agent (which
shall be calculated as of the last day of the prior month (provided that during
the existence of a Cash Dominion Trigger Event, such Borrowing Base Certificates
shall be delivered weekly on or before Tuesday of each week, calculated as of
the last day of the prior week) and which, in any case, shall not be binding
upon Agent or restrictive of Agent’s rights under this Agreement). In addition,
upon the occurrence and during the continuation of a Cash Dominion Trigger
Event, each Borrower will deliver to Agent at such intervals as Agent may
reasonably require: (i) confirmatory assignment schedules; (ii) copies of
Customer’s invoices; (iii) evidence of shipment or delivery; and (iv) such
further schedules, documents and/or information regarding the Collateral as
Agent may require including trial balances and test verifications. Upon the
occurrence and during the continuation of an Event of Default, Agent shall have
the right to confirm and verify all Receivables by any manner and through any
medium it considers advisable and do whatever it may deem reasonably necessary
to protect its interests hereunder; provided that Agent shall endeavor to inform
Borrower prior to any such confirmation or verification; provided, further, that
the failure of Agent to so inform Borrower shall not give rise to any liability
on the part of Agent. The items to be provided under this Section 9.2 are to be
in form satisfactory to Agent and executed by each Borrower and delivered to
Agent from time to time solely for Agent’s convenience in maintaining records of
the Collateral, and any Borrower’s failure to deliver any of such items to Agent
shall not affect, terminate, modify or otherwise limit Agent’s Lien with respect
to the Collateral. Unless otherwise agreed to by Agent, the items to be provided
under this Section 9.2 shall be delivered to Agent by the specific method of
Approved Electronic Communication designated by Agent.
9.3.    Environmental Reports.
(a)    Promptly following request by the Agent, furnish Agent with a certificate
signed by the President, Chief Executive Officer, Chief Financial Officer,
Treasurer or Controller of Borrowing Agent stating, to the best of his
knowledge, that each Borrower is in compliance in all material respects with all
applicable Environmental Laws (or, to the extent any Borrower is not in
compliance with the foregoing laws, the certificate shall set forth with
specificity all areas of non-compliance and the proposed action such Borrower
will implement in order to achieve full compliance).
(b)    In the event any Borrower obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous Materials
at the Real Property (any such event being hereinafter referred to as a
“Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any Hazardous
Discharge or violation of Environmental Laws affecting the Real Property or any
Borrower’s interest therein or the operations

94

--------------------------------------------------------------------------------




or the business (any of the foregoing is referred to herein as an “Environmental
Complaint”) from any Person, including any Governmental Body, then Borrowing
Agent shall, within five (5) Business Days, give written notice of same to Agent
detailing facts and circumstances of which any Borrower is aware giving rise to
the Hazardous Discharge or Environmental Complaint. Such information is to be
provided to allow Agent to protect its security interest in and Lien on the
Collateral and is not intended to create nor shall it create any obligation upon
Agent or any Lender with respect thereto.
(c)    Borrowing Agent shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Materials at any other site owned, operated or used by any Borrower to
manage of Hazardous Materials and shall continue to forward copies of
correspondence between any Borrower and the Governmental Body regarding such
claims to Agent until the claim is settled. Borrowing Agent shall promptly
forward to Agent copies of all documents and reports concerning a Hazardous
Discharge or Environmental Complaint at the Real Property, operations or
business that any Borrower is required to file under any Environmental Laws.
Such information is to be provided solely to allow Agent to protect Agent’s
security interest in and Lien on the Collateral.
9.4.    Litigation. Promptly notify Agent in writing of (a) any claim,
litigation, suit or administrative proceeding affecting any Borrower, or any
Guarantor, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which in any such case affects
the Collateral or which could reasonably be expected to have a Material Adverse
Effect and (b) any material development in the Patent Litigation.
9.5.    Material Occurrences. Promptly, but in any event, within three (3)
Business Day, notify Agent in writing upon the occurrence of: (a) any Event of
Default or Default; (b) any event of default under the Second Priority Notes
Documents; (c) any event which with the giving of notice or lapse of time, or
both, would constitute an event of default under the Second Priority Notes
Documents; (d) any event, development or circumstance whereby it is determined
that any financial statements or other reports furnished to Agent fail in any
material respect to present fairly, in accordance with GAAP consistently
applied, the financial condition or operating results of any Borrower as of the
date of such statements; (e) any accumulated retirement plan funding deficiency
which, if such deficiency continued for two plan years and was not corrected as
provided in Section 4971 of the Code, could subject any Borrower to a tax
imposed by Section 4971 of the Code; (f) each and every default by any Borrower
which might result in the acceleration of the maturity of any Material
Indebtedness, including the names and addresses of the holders of such Material
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; and (g) any other development in the business or affairs of any
Borrower or any Guarantor, which could reasonably be expected to have a Material
Adverse Effect; in each case describing the nature thereof and the action
Borrowers propose to take with respect thereto. For purposes of clause (d) of
this Section 9.5, it is acknowledged by the parties hereto that a determination
to restate or amend any financial statement or other report under GAAP or any
other applicable rules or guidelines (including any rule or guideline
promulgated by the SEC) shall not, in and of itself, constitute conclusive
evidence that such financial statement or other report is inaccurate in any
material respect for purposes of this Agreement or any Other Agreement; provided
that Borrowing Agent shall, in any event, give Agent notice of any such
restatement or amendment in accordance with this Section 9.5.

95

--------------------------------------------------------------------------------




9.6.    Government Receivables. Notify Agent promptly if, at any time, the
aggregate amount of its Receivables arising out of contracts between any
Borrower and the United States, any state, or any department, agency or
instrumentality of any of them exceeds $1,000,000.
9.7.    Annual Financial Statements. Furnish Agent and Lenders within one
hundred twenty (120) days after the end of each fiscal year of Borrowers,
financial statements of Borrowers on a consolidating and consolidated basis
including, but not limited to, statements of income and stockholders’ equity and
cash flow from the beginning of the current fiscal year to the end of such
fiscal year and the balance sheet as at the end of such fiscal year, all
prepared in accordance with GAAP applied on a basis consistent with prior
practices, and in reasonable detail and reported upon without qualification
(other than going concern qualifications with respect to the maturity of the
Revolving Commitments within twelve (12) months of the delivery of such
financial statements) by an independent certified public accounting firm
selected by Borrowers and satisfactory to Agent; provided that to the extent
that Borrowing Agent shall have delivered to Agent an Annual Report on Form 10-K
(or notice that an Annual Report on Form 10-K has been filed with the SEC), such
delivery shall be deemed to satisfy the foregoing requirements of this Section
9.7. In addition, the reports shall be accompanied by a Compliance Certificate.
9.8.    Quarterly Financial Statements. Furnish Agent and Lenders within
forty-five (45) days after the end of each fiscal quarter, an unaudited balance
sheet of Borrowers on a consolidated and consolidating basis and unaudited
statements of income and stockholders’ equity and cash flow of Borrowers on a
consolidated and consolidating basis reflecting results of operations from the
beginning of the fiscal year to the end of such quarter and for such quarter,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year-end adjustments that
individually and in the aggregate are not material to Borrowers’ business
operations and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year;
provided that to the extent that Borrowing Agent shall have delivered to Agent a
Quarterly Report on Form 10-Q (or notice that a Quarterly Report on Form 10-Q
has been filed with the SEC), such delivery shall be deemed to satisfy the
foregoing requirements of this Section 9.8. The reports shall be accompanied by
a Compliance Certificate.
9.9.    Royalty Obligation Reports. Furnish Agent within fifteen (15) Business
Days after the end of each month (or more frequently as reasonably required by
Agent) a royalty obligation report for such month in form and content
satisfactory to Agent.
9.10.    Other Reports. Furnish Agent as soon as available, but in any event
within ten (10) days after the issuance thereof, (i) with copies of all notices,
financial statements, reports and other materials as each Borrower shall send to
the SEC (or notice that any of the foregoing has been filed with the SEC) and
(ii) copies of all notices, reports, financial statements and other materials
sent pursuant to the Second Priority Notes Documents.
9.11.    Additional Information. Furnish Agent with such additional information
as Agent shall reasonably request in order to enable Agent to determine whether
the terms, covenants, provisions and conditions of this Agreement and the Notes
have been complied with by Borrowers including, without the necessity of any
request by Agent, (a) copies of all environmental audits and reviews, (b) at
least ten (10) days prior thereto, notice of any Borrower’s opening of any new
office or place of business or any Borrower’s closing of any existing office or
place of business, and (c)

96

--------------------------------------------------------------------------------




promptly upon any Borrower’s learning thereof, notice of any material labor
dispute to which any Borrower may become a party, any strikes or walkouts
relating to any of its plants or other facilities, and the expiration of any
labor contract to which any Borrower is a party or by which any Borrower is
bound.
9.12.    Projected Operating Budget. Furnish Agent and Lenders, no later than
sixty (60) days after the beginning of each Borrower’s fiscal years commencing
with fiscal year 2015, a month by month projected operating budget and cash flow
of Borrowers on a consolidated and consolidating basis for such fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), such projections to be accompanied by
a certificate signed by the President, Chief Executive Officer, Chief Financial
Officer, Treasurer or Controller of each Borrower to the effect that such
projections have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such officer has
no reason to question the reasonableness of any material assumptions on which
such projections were prepared.
9.13.    [Reserved].
9.14.    Notice of Suits, Adverse Events. Furnish Agent with prompt written
notice of (i) any lapse or other termination of any Consent issued to any
Borrower by any Governmental Body or any other Person which lapse or termination
could reasonably be expected to have a Material Adverse Effect, (ii) any refusal
by any Governmental Body or any other Person to renew or extend any such Consent
which refusal could reasonably be expected to have a Material Adverse Effect;
and (iii) copies of any periodic or special reports filed by any Borrower or any
Guarantor with any Governmental Body or Person, if such reports indicate any
material change in the business, operations, affairs or condition of any
Borrower or any Guarantor, or if copies thereof are requested by Lender, and
(iv) copies of any material notices and other communications from any
Governmental Body or Person which specifically relate to any Borrower or any
Guarantor.
9.15.    ERISA Notices and Requests. Furnish Agent with prompt written notice in
the event that (i) any Borrower or any member of its Controlled Group has
established or become obligated to contribute to a Pension Benefit Plan or
become obligated to contribute to a Multiemployer Plan, or (ii) any Borrower or
any member of the Controlled Group knows or has reason to know that a
Termination Event has occurred, together with a written statement describing
such Termination Event and the action, if any, which such Borrower or any member
of the Controlled Group has taken, is taking, or proposes to take with respect
thereto and, when known, any action taken or threatened by the Internal Revenue
Service, Department of Labor or PBGC with respect thereto.
9.16.    Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.
9.17.    Updates to Certain Schedules. Deliver to Agent promptly as shall be
required to maintain the related representations and warranties as true and
correct, updates to Schedules 4.4 (Locations of Equipment and Inventory), 5.2
(States of Qualification and Good Standing; Subsidiaries), 5.9 (Intellectual
Property, 5.24 (Equity Interests), 5.25 (Commercial Tort Claims), and 5.26
(Letter-of-Credit Rights); provided that absent the occurrence and continuance
of any Event of Default, Borrowers shall only be required to provide such
updates on a quarterly basis in

97

--------------------------------------------------------------------------------




connection with delivery of a Compliance Certificate with respect to the
applicable fiscal quarter. Any such updated Schedules delivered by Borrowers to
Agent in accordance with this Section 9.17 shall automatically and immediately
be deemed to amend and restate the prior version of such Schedule previously
delivered to Agent and attached to and made part of this Agreement.
9.18.    Financial Disclosure. Each Borrower hereby irrevocably authorizes and
directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Borrower’s financial status and business operations. Each Borrower hereby
authorizes all Governmental Bodies to furnish to Agent and each Lender copies of
reports or examinations relating to such Borrower, whether made by such Borrower
or otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Borrower prior to obtaining such
information or materials from such accountants or Governmental Bodies.
X.    EVENTS OF DEFAULT.
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
10.1.    Nonpayment. Failure by any Borrower to pay (a) any principal on the
Advances when due (including without limitation pursuant to Section 2.9), or (b)
any interest, other fee, charge, amount or liability provided for herein or in
any Other Document, within three (3) Business Days following the due date
thereof, in each case whether at maturity, by reason of acceleration pursuant to
the terms of this Agreement, by notice of intention to prepay or by required
prepayment.
10.2.    Breach of Representation. Any representation or warranty made or deemed
made by any Borrower or any Guarantor in this Agreement, any Other Document or
any related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been incorrect or misleading in any material respect on the date when
made or deemed to have been made;
10.3.    Financial Information. Failure by any Borrower to (i) furnish financial
information required to be delivered pursuant to Article IX (other than Sections
9.9, 9.10, 9.11 or 9.12) when due, or (ii) permit the inspection of its books or
records or access to its premises for field examinations, audits and appraisals
in accordance with the terms hereof;
10.4.    Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment (a) against any Borrower’s Inventory or Receivables or
(b) against a material portion of any Borrower’s other property, such Lien,
levy, assessment, injunction or attachment shall remain undischarged for a
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, shall not be in
effect;
10.5.    Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3
and 10.5(ii), (i) failure or neglect of any Borrower, any Guarantor or any
Person to perform, keep or observe any term, provision, condition, covenant
contained in Sections 4.6, 4.7, 6.2 or 6.5 or Articles VII or IX, (ii) failure
or neglect of any Borrower to the furnish financial information required under
Sections 9.9, 9.10, 9.11 or 9.12 when due, which is not cured within ten (10)
days from the occurrence

98

--------------------------------------------------------------------------------




of such failure or neglect, or (iii) failure or neglect of any Borrower to
perform, keep or observe any other term, provision, condition or covenant,
contained herein, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Borrower, any Guarantor
or such Person, and Agent or any Lender which is not cured within thirty (30)
days from any Borrower having become aware of the occurrence of such failure or
neglect;
10.6.    Judgments. Any (a) judgment or judgments, writ(s), order(s) or
decree(s) for the payment of money (other than in respect of the Patent
Litigation) are rendered against any Borrower or any Guarantor for an aggregate
amount (exclusive of amounts fully covered by valid and collectible independent
third-party insurance in respect thereof) in excess of $20,000,000 and (b) (i)
such judgment shall remain undischarged for a period of forty-five (45)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, shall not be in effect, or (ii) any Liens
arising by virtue of the rendition, entry or issuance of such judgment upon
assets or properties of any Borrower or any Guarantor shall be senior to any
Liens in favor of Agent on such assets or properties;
10.7.    Bankruptcy. Any Borrower or any Guarantor shall (i) apply for, consent
to or suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) admit in writing its inability, or be
generally unable, to pay its debts as they become due or cease operations of its
present business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state or federal bankruptcy or
receivership laws (as now or hereafter in effect), (v) be adjudicated a bankrupt
or insolvent (including by entry of any order for relief in any involuntary
bankruptcy or insolvency proceeding commenced against it), (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, within forty-five (45) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(viii) take any action for the purpose of effecting any of the foregoing;
10.8.    [Reserved].
10.9.    Lien Priority. Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest (subject only to Permitted
Encumbrances that have priority as a matter of Applicable Law), except as
otherwise permitted in accordance with this Agreement or any Other Document;
10.10.    Second Priority Notes Default. An event of default has occurred under
the Second Priority Notes Documents, which default shall not have been cured or
waived within any applicable grace period, or if any Person party to the
Intercreditor Agreement breaches or violates, or attempts to terminate or
challenge the validity of, the Intercreditor Agreement;
10.11.    Cross Default. Any specified “event of default” under any Indebtedness
(other than the Obligations) of any Borrower with a then-outstanding aggregate
principal balance (or, in the case of any Indebtedness not so denominated, with
a then-outstanding aggregate total obligation amount) of $20,000,000 or more
(“Material Indebtedness”), or any other event or circumstance which would permit
the holder of any such Material Indebtedness of any Borrower to accelerate such
Indebtedness (and/or the obligations of any Borrower thereunder) prior to the
scheduled maturity or termination thereof, shall occur (regardless of whether
the holder of such Material Indebtedness shall actually accelerate, terminate or
otherwise exercise any rights or remedies with

99

--------------------------------------------------------------------------------




respect to such Indebtedness), provided that this Section 10.11 shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
10.12.    Breach of Guaranty or Pledge Agreement. Termination or material breach
of any Guaranty, Guarantor Security Agreement, Pledge Agreement or similar
agreement executed and delivered to Agent in connection with the Obligations of
any Borrower, or if any Guarantor or pledgor attempts to terminate, challenges
the validity of, or its liability under, any such Guaranty, Guarantor Security
Agreement, Pledge Agreement or similar agreement;
10.13.    Change of Control. Any Change of Control shall occur;
10.14.    Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Borrower or
any Guarantor, or any Borrower or any Guarantor shall so claim in writing to
Agent or any Lender or any Borrower challenges the validity of or its liability
under this Agreement or any Other Document;
10.15.    Seizures. Any (a) portion of the Collateral having an aggregate value
in excess of $1,000,000 shall be seized, subject to garnishment or taken by a
Governmental Body, or any Borrower or any Guarantor, or (b) the title and rights
of any Borrower, any Guarantor or any Original Owner which is the owner of any
material portion of the Collateral shall have become the subject matter of
claim, litigation, suit, garnishment or other proceeding which might, in the
opinion of Agent, upon final determination, result in impairment or loss of the
security provided by this Agreement or the Other Documents;
10.16.    [Reserved].
10.17.    Pension Plans. A Termination Event shall have occurred that, in the
reasonable judgment of Agent, when taken together with all other Termination
Events that have occurred (if any), could reasonably be expected to result in a
Material Adverse Effect.
10.18.    Anti-Money Laundering/International Trade Law Compliance. Any
representation or warranty contained in Section 16.18 is or becomes false or
misleading at any time.
XI.    LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
11.1.    Rights and Remedies.
(a)    Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7
(other than Section 10.7(vii)), all Obligations (other than Hedge Liabilities
and Cash Management Liabilities) shall be immediately due and payable and this
Agreement and the obligation of Lenders to make Advances shall be deemed
terminated, (ii) any of the other Events of Default and at any time thereafter,
at the option of Agent or at the direction of Required Lenders all Obligations
(other than Hedge Liabilities and Cash Management Liabilities) shall be
immediately due and payable and Agent or Required Lenders shall have the right
to terminate this Agreement and to terminate the obligation of Lenders to make
Advances; and (iii) without limiting Section 8.2 hereof, any Default under
Section 10.7(vii) hereof, the obligation of Lenders to make Advances hereunder
shall be suspended until such time as such involuntary petition shall be
dismissed. Upon the occurrence of any Event of Default and while such Event of
Default is continuing, Agent shall have the right

100

--------------------------------------------------------------------------------




to exercise any and all rights and remedies provided for herein, under the Other
Documents, under the Uniform Commercial Code and at law or equity generally,
including the right to foreclose the security interests granted herein and to
realize upon any Collateral by any available judicial procedure and/or to take
possession of and sell any or all of the Collateral with or without judicial
process. Upon the occurrence of any Event of Default and while such Event of
Default is continuing, Agent may enter any of any Borrower’s premises or other
premises without legal process and without incurring liability to any Borrower
therefor, and Agent may thereupon, or at any time thereafter, in its discretion
without notice or demand, take the Collateral and remove the same to such place
as Agent may deem advisable and Agent may require Borrowers to make the
Collateral available to Agent at a convenient place. Upon the occurrence of any
Event of Default, with or without having the Collateral at the time or place of
sale, Agent may sell the Collateral, or any part thereof, at public or private
sale, at any time or place, in one or more sales, at such price or prices, and
upon such terms, either for cash, credit or future delivery, as Agent may elect.
Except as to that part of the Collateral which is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Agent shall give Borrowers reasonable notification of such sale or
sales, it being agreed that in all events written notice mailed to Borrowing
Agent at least ten (10) days prior to such sale or sales is reasonable
notification. At any public sale Agent or any Lender may bid (including credit
bid) for and become the purchaser, and Agent, any Lender or any other purchaser
at any such sale thereafter shall hold the Collateral sold absolutely free from
any claim or right of whatsoever kind, including any equity of redemption and
all such claims, rights and equities are hereby expressly waived and released by
each Borrower. In connection with the exercise of the foregoing remedies,
including the sale of Inventory, Agent is granted a perpetual nonrevocable,
royalty free, nonexclusive license and Agent is granted permission to use all of
each Borrower’s (a) Intellectual Property which is used or useful in connection
with Inventory for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory and (b) equipment for the purpose of
completing the manufacture of unfinished goods. The cash proceeds realized from
the sale of any Collateral shall be applied to the Obligations in the order set
forth in Section 11.5 hereof. Noncash proceeds will only be applied to the
Obligations as they are converted into cash. If any deficiency shall arise,
Borrowers shall remain liable to Agent and Lenders therefor.
(b)    To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for Agent: (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral; (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that

101

--------------------------------------------------------------------------------




provide for the auction of assets of the types included in the Collateral or
that have the reasonable capacity of doing so, or that match buyers and sellers
of assets; (ix) to dispose of assets in wholesale rather than retail markets;
(x) to disclaim disposition warranties, such as title, possession or quiet
enjoyment, (xi) to purchase insurance or credit enhancements to insure Agent
against risks of loss, collection or disposition of Collateral or to provide to
Agent a guaranteed return from the collection or disposition of Collateral; or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
Agent in the collection or disposition of any of the Collateral. Each Borrower
acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by Agent would not be
commercially unreasonable in Agent’s exercise of remedies against the Collateral
and that other actions or omissions by Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1(b).
Without limitation upon the foregoing, nothing contained in this Section 11.1(b)
shall be construed to grant any rights to any Borrower or to impose any duties
on Agent that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this Section 11.1(b).
11.2.    Agent’s Discretion. Agent shall have the right in its sole discretion
to determine which rights, Liens, security interests or remedies Agent may at
any time pursue, relinquish, subordinate, or modify, which procedures, timing
and methodologies to employ, and what any other action to take with respect to
any or all of the Collateral and in what order, thereto and such determination
will not in any way modify or affect any of Agent’s or Lenders’ rights hereunder
as against Borrowers or each other.
11.3.    Setoff. Subject to Section 14.13, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s property
held by Agent and such Lender or any of their Affiliates to reduce the
Obligations and to exercise any and all rights of setoff which may be available
to Agent and such Lender with respect to any deposits held by Agent or such
Lender.
11.4.    Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
11.5.    Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by Agent on account of the Obligations (including without limitation any amounts
on account of any of Cash Management Liabilities or Hedge Liabilities) or in
respect of the Collateral shall be paid over or delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents,
and any Out-of-Formula Loans and Protective Advances funded by Agent with
respect to the Collateral under or pursuant to the terms of this Agreement;
SECOND, to payment of any fees owed to Agent;

102

--------------------------------------------------------------------------------




THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;
FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;
SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest (other than interest in
respect of Swing Loans paid pursuant to clause FOURTH above);
SEVENTH, to the payment of the outstanding principal amount of the Obligations
(other than principal in respect of Swing Loans paid pursuant to clause FIFTH
above) arising under this Agreement (other than Cash Management Liabilities and
Hedge Liabilities) (including the payment or cash collateralization of any
outstanding Letters of Credit in accordance with Section 3.2(b) hereof).
EIGHTH, to all other Obligations arising under this Agreement (other than Cash
Management Liabilities and Hedge Liabilities) which shall have become due and
payable (hereunder, under the Other Documents or otherwise) and not repaid
pursuant to clauses “FIRST” through “SEVENTH” above;
NINTH, to any Cash Management Liabilities and Hedge Liabilities which shall have
become due and payable or otherwise and not repaid pursuant to Clauses “FIRST”
through “EIGHTH” above; and
TENTH, to all other Obligations which shall have become due and payable and not
repaid pursuant to clauses “FIRST” through “NINTH”; and
ELEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances, Cash Management Liabilities and
Hedge Liabilities held by such Lender bears to the aggregate then outstanding
Advances, Cash Management Liabilities and Hedge Liabilities) of amounts
available to be applied pursuant to clauses “SIXTH”, “SEVENTH”, “EIGHTH” and
“TENTH” above; and, with respect to clause “NINTH” above, an amount equal to its
pro rata share (based on the proportion that the then outstanding Cash
Management Liabilities and Hedge Liabilities held by such Lender bears to the
aggregate then outstanding Cash Management Liabilities and Hedge Liabilities;
and (iii) notwithstanding anything to the contrary in this Section 11.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty (including sums received as a
result of the exercise of remedies with respect to such Guaranty) or from the
proceeds of such Non-Qualifying Party’s Collateral if such Swap Obligations
would constitute Excluded Hedge

103

--------------------------------------------------------------------------------




Liabilities, provided, however, that to the extent possible appropriate
adjustments shall be made with respect to payments and/or the proceeds of
Collateral from other Borrowers and/or Guarantors that are Eligible Contract
Participants with respect to such Swap Obligations to preserve the allocation to
Obligations otherwise set forth above in this Section 11.5; and (iv) to the
extent that any amounts available for distribution pursuant to clause “SEVENTH”
above are attributable to the issued but undrawn amount of outstanding Letters
of Credit, such amounts shall be held by Agent as cash collateral for the
Letters of Credit pursuant to Section 3.2(b) hereof and applied (A) first, to
reimburse Issuer from time to time for any drawings under such Letters of Credit
and (B) then, following the expiration of all Letters of Credit, to all other
obligations of the types described in clauses “SEVENTH,” “EIGHTH”, “NINTH”, and
“TENTH” above in the manner provided in this Section 11.5.
XII.    WAIVERS AND JUDICIAL PROCEEDINGS.
12.1.    Waiver of Notice. Each Borrower hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
12.2.    Delay. No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.
12.3.    Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
XIII.    EFFECTIVE DATE AND TERMINATION.
13.1.    Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until the sooner of (a) the Scheduled Maturity
Date and (b) the date which is ninety (90) days prior to the maturity date of
the Second Priority Notes (or such later due date if the Second Priority Notes
shall have

104

--------------------------------------------------------------------------------




been refinanced) (the “Term”), in each case unless sooner terminated as herein
provided. Borrowers may terminate this Agreement at any time upon ten (10) days
prior written notice to Agent upon payment in full of the Obligations (other
than Hedge Liabilities and Cash Management Liabilities) (provided that any such
notice of termination may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by such Borrower (by notice to Agent on or prior to the specified
effective date) if such condition is not satisfied).
13.2.    Termination. The termination of the Agreement shall not affect Agent’s
or any Lender’s rights, or any of the Obligations having their inception prior
to the effective date of such termination or any Obligations which pursuant to
the terms hereof continue to accrue after such date, and the provisions hereof
shall continue to be fully operative until all transactions entered into, rights
or interests created and Obligations (other than contingent Obligations not then
due and payable) have been fully and paid, disposed of, concluded or liquidated.
The security interests, Liens and rights granted to Agent and Lenders hereunder
and the financing statements filed hereunder shall continue in full force and
effect, notwithstanding the termination of this Agreement or the fact that
Borrowers’ Account may from time to time be temporarily in a zero or credit
position, until all of the Obligations (other than Hedge Liabilities and Cash
Management Liabilities) of each Borrower have been paid and performed in full
after the termination of this Agreement or each Loan Party has furnished Agent
and Lenders with an indemnification satisfactory to Agent and Lenders with
respect thereto. Accordingly, each Loan Party waives any rights which it may
have under the Uniform Commercial Code to demand the filing of termination
statements with respect to the Collateral, and Agent shall not be required to
send such termination statements to each Loan Party, or to file them with any
filing office, unless and until this Agreement shall have been terminated in
accordance with its terms and all Obligations (other than Hedge Liabilities and
Cash Management Liabilities) have been paid in full in immediately available
funds. All representations, warranties, covenants, waivers and agreements
contained herein shall survive termination hereof until all Obligations (other
than Hedge Liabilities and Cash Management Liabilities) are paid and performed
in full.
XIV.    REGARDING AGENT.
14.1.    Appointment. Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
2.8(b), 3.3(a) and 3.4 and the Fee Letter), charges and collections received
pursuant to this Agreement, for the ratable benefit of Lenders. Agent may
perform any of its duties hereunder by or through its agents or employees. As to
any matters not expressly provided for by this Agreement (including collection
of the Note) Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
Required Lenders, and such instructions shall be binding; provided, however,
that Agent shall not be required to take any action which, in Agent’s
discretion, exposes Agent to liability or which is contrary to this Agreement or
the Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.

105

--------------------------------------------------------------------------------




14.2.    Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower. The duties of Agent
as respects the Advances to Borrowers shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement or the transactions described herein
except as expressly set forth herein.
14.3.    Lack of Reliance on Agent. Independently and without reliance upon
Agent or any other Lender, each Lender has made and shall continue to make (i)
its own independent investigation of the financial condition and affairs of each
Borrower and each Guarantor in connection with the making and the continuance of
the Advances hereunder and the taking or not taking of any action in connection
herewith, and (ii) its own appraisal of the creditworthiness of each Borrower
and each Guarantor. Agent shall have no duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before
making of the Advances or at any time or times thereafter except as shall be
provided by any Borrower pursuant to the terms hereof. Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any Other Document, or of the financial condition of any Borrower
or any Guarantor, or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement, the Note, the Other Documents or the financial condition or prospects
of any Borrower, or the existence of any Event of Default or any Default.
14.4.    Resignation of Agent; Successor Agent. Agent may resign on sixty (60)
days written notice to each Lender and Borrowing Agent and upon such
resignation, Required Lenders will promptly designate a successor Agent
reasonably satisfactory to Borrowers (provided that no such approval by
Borrowers shall be required (i) in any case where the successor Agent is one of
the Lenders or (ii) after the occurrence and during the continuance of any Event
of Default). Any such successor Agent shall succeed to the rights, powers and
duties of Agent, and shall in particular succeed to all of Agent’s right, title
and interest in and to all of the Liens in the Collateral securing the
Obligations created hereunder or any Other Document (including the Pledge
Agreement and all account control agreements), and the term “Agent” shall mean
such successor agent effective upon its appointment, and the former Agent’s
rights, powers and duties as Agent shall be terminated, without any other or
further act or deed on the part of such former Agent. However, notwithstanding

106

--------------------------------------------------------------------------------




the foregoing, if at the time of the effectiveness of the new Agent’s
appointment, any further actions need to be taken in order to provide for the
legally binding and valid transfer of any Liens in the Collateral from former
Agent to new Agent and/or for the perfection of any Liens in the Collateral as
held by new Agent or it is otherwise not then possible for new Agent to become
the holder of a fully valid, enforceable and perfected Lien as to any of the
Collateral, former Agent shall continue to hold such Liens solely as agent for
perfection of such Liens on behalf of new Agent until such time as new Agent can
obtain a fully valid, enforceable and perfected Lien on all Collateral, provided
that Agent shall not be required to or have any liability or responsibility to
take any further actions after such date as such agent for perfection to
continue the perfection of any such Liens (other than to forego from taking any
affirmative action to release any such Liens). After any Agent’s resignation as
Agent, the provisions of this Article XIV, and any indemnification rights under
this Agreement, including rights arising under Section 16.5 hereof, shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement (and in the event resigning Agent continues to hold
any Liens pursuant to the provisions of the immediately preceding sentence, the
provisions of this Article XIV and any indemnification rights under this
Agreement, including rights arising under Section 16.5 hereof, shall inure to
its benefit as to any actions taken or omitted to be taken by it in connection
with such Liens).
14.5.    Certain Rights of Agent. If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from Required Lenders; and Agent shall not incur liability
to any Person by reason of so refraining. Without limiting the foregoing,
Lenders shall not have any right of action whatsoever against Agent as a result
of its acting or refraining from acting hereunder in accordance with the
instructions of Required Lenders.
14.6.    Reliance. Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, statement, certificate,
email, facsimile, telex, teletype or telecopier message, cablegram, order or
other document or telephone message believed by it to be genuine and correct and
to have been signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the Other
Documents and its duties hereunder, upon advice of counsel selected by it. Agent
may employ agents and attorneys-in-fact and shall not be liable for the default
or misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.
14.7.    Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by Required Lenders;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of Lenders.
14.8.    Indemnification. To the extent Agent is not reimbursed and indemnified
by Borrowers, each Lender will reimburse and indemnify Agent in proportion to
its respective portion

107

--------------------------------------------------------------------------------




of the outstanding Advances and its respective Participation Commitments in the
outstanding Letters of Credit and outstanding Swing Loans (or, if no Advances
are outstanding, pro rata according to the percentage that its Revolving
Commitment Amount constitutes of the total aggregate Revolving Commitment
Amounts), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against Agent in performing its duties hereunder, or in any way
relating to or arising out of this Agreement or any Other Document; provided
that Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment).
14.9.    Agent in its Individual Capacity. With respect to the obligation of
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
14.10.    Delivery of Documents. To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing
Base Certificates from any Borrower pursuant to the terms of this Agreement
which any Borrower is not obligated to deliver to each Lender, Agent will
promptly furnish such documents and information to Lenders.
14.11.    Borrowers’ Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time all
amounts from time to time due and payable by it for the account of Agent or
Lenders or any of them pursuant to this Agreement to the extent not already
paid. Any payment made pursuant to any such demand shall pro tanto satisfy the
relevant Borrower’s obligations to make payments for the account of Lenders or
the relevant one or more of them pursuant to this Agreement.
14.12.    No Reliance on Agent’s Customer Identification Program. To the extent
the Advances or this Agreement is, or becomes, syndicated in cooperation with
other Lenders, each Lender acknowledges and agrees that neither such Lender, nor
any of its Affiliates, participants or assignees, may rely on Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti‑Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of Borrowers, their
Affiliates or their agents, the Other Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such Anti-Terrorism
Laws.

108

--------------------------------------------------------------------------------




14.13.    Other Agreements. Each of the Lenders agrees that it shall not,
without the express consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender. Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
XV.    BORROWING AGENCY.
15.1.    Borrowing Agency Provisions.
(a)    Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with Issuer
upon any amendment, extension or renewal of any Letter of Credit and (viii)
otherwise take action under and in connection with this Agreement and the Other
Documents, all on behalf of and in the name of such Borrower or Borrowers, and
hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.
(b)    The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
(c)    All Obligations (other than Hedge Liabilities and Cash Management
Liabilities) shall be joint and several, and each Borrower shall make payment
upon the maturity of the Obligations (other than Hedge Liabilities and Cash
Management Liabilities) by acceleration or otherwise, and such obligation and
liability on the part of each Borrower shall in no way be affected by any
extensions, renewals and forbearance granted by Agent or any Lender to any
Borrower, failure of Agent or any Lender to give any Borrower notice of
borrowing or any other notice, any failure of Agent or any Lender to pursue or
preserve its rights against any Borrower, the release by Agent or any Lender of
any Collateral now or thereafter acquired from any Borrower, and such agreement
by each Borrower to pay upon any notice issued pursuant thereto is unconditional
and

109

--------------------------------------------------------------------------------




unaffected by prior recourse by Agent or any Lender to the other Borrowers or
any Collateral for such Borrower’s Obligations or the lack thereof. Each
Borrower waives all suretyship defenses.
15.2.    Waiver of Subrogation. Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Borrower may now or hereafter have against the other
Borrowers or any other Person directly or contingently liable for the
Obligations hereunder, or against or with respect to any other Borrowers’
property (including any property which is Collateral for the Obligations),
arising from the existence or performance of this Agreement, until termination
of this Agreement and repayment in full of the Obligations (other than Hedge
Liabilities and Cash Management Liabilities).
XVI.    MISCELLANEOUS.
16.1.    Governing Law. This Agreement and each Other Document (unless and
except to the extent expressly provided otherwise in any such Other Document),
and all matters relating hereto or thereto or arising herefrom or therefrom
(whether arising under contract law, tort law or otherwise) shall, in accordance
with Section 5-1401 of the General Obligations Law of the State of New York, be
governed by and construed in accordance with the laws of the State of New York.
Any judicial proceeding brought by or against any Borrower with respect to any
of the Obligations, this Agreement, the Other Documents or any related agreement
may be brought in any court of competent jurisdiction in the State of New York,
United States of America, and, by execution and delivery of this Agreement, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each Borrower hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified or registered mail (return receipt requested) directed to Borrowing
Agent at its address set forth in Section 16.6 and service so made shall be
deemed completed five (5) days after the same shall have been so deposited in
the mails of the United States of America, or, at Agent’s option, by service
upon Borrowing Agent which each Borrower irrevocably appoints as such Borrower’s
agent for the purpose of accepting service within the State of New York. Nothing
herein shall affect the right to serve process in any manner permitted by law or
shall limit the right of Agent or any Lender to bring proceedings against any
Borrower in the courts of any other jurisdiction. Each Borrower waives any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. Any judicial proceeding by any Borrower against Agent or
any Lender involving, directly or indirectly, any matter or claim in any way
arising out of, related to or connected with this Agreement or any related
agreement, shall be brought only in a federal or state court located in the
County of New York, State of New York.
16.2.    Entire Understanding.
(a)    This Agreement, the documents executed concurrently herewith and the
Intercreditor Agreement contain the entire understanding between each Borrower,
Agent and each Lender and supersedes all prior agreements and understandings, if
any, relating to the subject matter hereof. Any promises, representations,
warranties or guarantees not herein contained and hereinafter made shall have no
force and effect unless in writing, signed by each Borrower’s, Agent’s and each
Lender’s respective officers. Neither this Agreement nor any portion or
provisions hereof may be changed, modified, amended, waived, supplemented,
discharged, cancelled or terminated orally or

110

--------------------------------------------------------------------------------




by any course of dealing, or in any manner other than by an agreement in
writing, signed by the party to be charged in accordance with this Section 16.2.
Notwithstanding the foregoing, Borrowing Agent and Agent may modify this
Agreement or any of the Other Documents for the purposes of completing missing
content or correcting erroneous content of an administrative nature, without the
need for a written amendment, provided that the Agent shall send a copy of any
such modification to each Lender (which copy may be provided by electronic mail)
and, if no Lender shall have objected within two Business Days after receipt of
such notice, such modification shall be deemed effective. Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
(b)    Required Lenders, Agent with the consent in writing of Required Lenders,
and Borrowers may, subject to the provisions of this Section 16.2(b), from time
to time enter into written supplemental agreements to this Agreement or the
Other Documents executed by Borrowers, for the purpose of adding or deleting any
provisions or otherwise changing, varying or waiving in any manner the rights of
Lenders, Agent or Borrowers thereunder or the conditions, provisions or terms
thereof or waiving any Event of Default thereunder, but only to the extent
specified in such written agreements; provided, however, that no such
supplemental agreement shall:
(xv)    increase the Revolving Commitment Percentage, or the maximum dollar
amount of the Revolving Commitment Amount of any Lender without the consent of
such Lender directly affected thereby;
(xvi)    whether or not any Advances are outstanding, extend the Term or the
time for payment of principal or interest of any Advance (excluding the due date
of any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Advances or
reduce any fee payable to any Lender, without the consent of each Lender
directly affected thereby (except that Required Lenders may elect to waive or
rescind any imposition of the Default Rate under Section 3.1 or of default rates
of Letter of Credit fees under Section 3.2 (unless imposed by Agent));
(xvii)    except in connection with any increase pursuant to Section 2.24
hereof, increase the Maximum Revolving Advance Amount without the consent of all
Lenders;
(xviii)    alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b) without the consent of all Lenders;
(xix)    alter, amend or modify the provisions of Section 11.5 without the
consent of all Lenders;
(xx)    release any Collateral during any calendar year (other than the release
of any Collateral in connection with the consummation of any action or
transaction by a Borrower permitted hereunder or otherwise in accordance with
the provisions of this Agreement) having an aggregate value in excess of
$5,000,000 without the consent of all Lenders;
(xxi)    change the rights and duties of Agent without the consent of all
Lenders;

111

--------------------------------------------------------------------------------




(xxii)    subject to clause (e) below, permit any Revolving Advance to be made
if after giving effect thereto the total of Revolving Advances outstanding
hereunder would exceed the Formula Amount for more than sixty (60) consecutive
Business Days or exceed one hundred and ten percent (110%) of the Formula Amount
without the consent of all Lenders;
(xxiii)    increase the Advance Rates above the Advance Rates in effect on the
Closing Date without the consent of all Lenders; or
(xxiv)    release any Guarantor or Borrower without the consent of all Lenders.
(c)    Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
(d)    In the event that Agent requests the consent of a Lender with respect to
any matter requiring the consent of all Lenders pursuant to this Section 16.2
and such consent is denied, then Agent may, at its option, require such Lender
to assign its interest in the Advances to Agent or to another Lender or to any
other Person designated by Agent (the “Designated Lender”), for a price equal to
(i) the then outstanding principal amount thereof plus (ii) accrued and unpaid
interest and fees due such Lender, which interest and fees shall be paid when
collected from Borrowers. In the event Agent elects to require any Lender to
assign its interest to Agent or to the Designated Lender, Agent will so notify
such Lender in writing within forty five (45) days following such Lender’s
denial, and such Lender will assign its interest to Agent or the Designated
Lender no later than five (5) days following receipt of such notice pursuant to
a Commitment Transfer Supplement executed by such Lender, Agent or the
Designated Lender, as appropriate, and Agent.
(e)    Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in Section
8.2 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, Agent may at its discretion and
without the consent of any Lender, voluntarily permit the outstanding Revolving
Advances at any time to exceed the Formula Amount at such time (such sum, the
“Overadvance Threshold Amount”) by up to ten percent (10%) of the Formula Amount
for up to sixty (60) consecutive Business Days (the “Out-of-Formula Loans”). If
Agent is willing in its sole and absolute discretion to permit such
Out-of-Formula Loans, Lenders holding the Revolving Commitments shall be
obligated to fund such Out-of-Formula Loans in accordance with their respective
Revolving Commitment Percentages, and such Out-of-Formula Loans shall be payable
on demand and shall bear interest at the Default Rate for Revolving Advances
consisting of Domestic Rate Loans; provided that, if Agent does permit
Out-of-Formula Loans, neither Agent nor Lenders shall be deemed thereby to have
changed the limits of Section 2.1(a) nor shall any Lender be obligated to fund
Revolving Advances in excess of its Revolving Commitment Amount. For purposes of
this paragraph, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the Formula Amount was unintentionally exceeded for any reason, including, but
not limited to, Collateral previously deemed to be “Eligible Domestic
Receivables”,

112

--------------------------------------------------------------------------------




“Eligible Unbilled Receivables”, “Eligible Foreign Receivables” or “Eligible
Inventory”, as applicable, becomes ineligible, collections of Receivables
applied to reduce outstanding Revolving Advances are thereafter returned for
insufficient funds or overadvances are made to protect or preserve the
Collateral. In the event Agent involuntarily permits the outstanding Revolving
Advances to exceed the Formula Amount by more than ten percent (10%), Agent
shall use its efforts to have Borrowers decrease such excess in as expeditious a
manner as is practicable under the circumstances and not inconsistent with the
reason for such excess. Revolving Advances made after Agent has determined the
existence of involuntary overadvances shall be deemed to be involuntary
overadvances and shall be decreased in accordance with the preceding sentence.
To the extent any Out-of-Formula Loans are not actually funded by the other
Lenders as provided for in this Section 16.2(e), Agent may elect in its
discretion to fund such Out-of-Formula Loans and any such Out-of-Formula Loans
so funded by Agent shall be deemed to be Revolving Advances made by and owing to
Agent, and Agent shall be entitled to all rights (including accrual of interest)
and remedies of a Lender holding a Revolving Commitment under this Agreement and
the Other Documents with respect to such Revolving Advances.
(f)    In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, Agent is hereby authorized by
Borrowers and Lenders, at any time in Agent’s sole discretion, regardless of (i)
the existence of a Default or an Event of Default, (ii) whether any of the other
applicable conditions precedent set forth in Section 8.2 hereof have not been
satisfied or the commitments of Lenders to make Revolving Advances hereunder
have been terminated for any reason, or (iii) any other contrary provision of
this Agreement, to make Revolving Advances (“Protective Advances”) to Borrowers
on behalf of Lenders which Agent, in its reasonable business judgment, deems
necessary or desirable (a) to preserve or protect the Collateral, or any portion
thereof, (b) to enhance the likelihood of, or maximize the amount of, repayment
of the Advances and other Obligations, or (c) to pay any other amount chargeable
to Borrowers pursuant to the terms of this Agreement; provided, that the
Protective Advances made hereunder shall not exceed $10,000,000 in the aggregate
and provided further that at any time after giving effect to any such Protective
Advances, the outstanding Revolving Advances, Swing Loans and Maximum Undrawn
Amount of all outstanding Letters of Credit do not exceed the Maximum Revolving
Advance Amount. Lenders holding the Revolving Commitments shall be obligated to
fund such Protective Advances and effect a settlement with Agent therefor upon
demand of Agent in accordance with their respective Revolving Commitment
Percentages. To the extent any Protective Advances are not actually funded by
the other Lenders as provided for in this Section 16.2(f), any such Protective
Advances funded by Agent shall be deemed to be Revolving Advances made by and
owing to Agent, and Agent shall be entitled to all rights (including accrual of
interest) and remedies of a Lender holding a Revolving Commitment under this
Agreement and the Other Documents with respect to such Revolving Advances.
16.3.    Successors and Assigns; Participations; New Lenders.
(a)    This Agreement shall be binding upon and inure to the benefit of
Borrowers, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.
(b)    Each Borrower acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating

113

--------------------------------------------------------------------------------




interests in the Advances to other Persons so long as any such Person is not an
Ineligible Person (each such transferee or purchaser of a participating
interest, a “Participant”); provided that any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to approve any amendment, modification or waiver of
any provision of this Agreement or any Other Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) through (x) of the proviso in Section 16.2(b) that
affects such Participant. Each Participant may exercise all rights of payment
(including rights of set-off) with respect to the portion of such Advances held
by it or other Obligations payable hereunder as fully as if such Participant
were the direct holder thereof provided that (i) Borrowers shall not be required
to pay to any Participant more than the amount which it would have been required
to pay to Lender which granted an interest in its Advances or other Obligations
payable hereunder to such Participant had such Lender retained such interest in
the Advances hereunder or other Obligations payable hereunder unless the sale of
the participation to such Participant is made with Borrowers’ prior written
consent, and (ii) in no event shall Borrowers be required to pay any such amount
arising from the same circumstances and with respect to the same Advances or
other Obligations payable hereunder to both such Lender and such Participant.
Each Borrower hereby grants to any Participant a continuing security interest in
any deposits, moneys or other property actually or constructively held by such
Participant as security for the Participant’s interest in the Advances. Any
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
hereunder or any Other Document (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations hereunder or under any Other
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(c)    Any Lender, with the consent of Agent (unless such assignment is to a
Lender or an Affiliate of a Lender) and, unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Permitted Assignee, the consent of Borrowers (such Borrowers’ consent
not to be unreasonably withheld or delayed, provided that Borrowers shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Agent within five (5) Business Days after having received
prior notice thereof), may sell, assign or transfer all or any part of its
rights and obligations under or relating to Revolving Advances under this
Agreement and the Other Documents to one or more additional Persons and one or
more additional Persons may commit to make Advances hereunder (each a
“Purchasing Lender”), in minimum amounts of not less than $5,000,000, pursuant
to a Commitment Transfer Supplement, executed by a Purchasing Lender, the
transferor Lender, and Agent and delivered to Agent for recording, provided,
however, that each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to each of the Revolving Advances under this
Agreement in which such Lender has an

114

--------------------------------------------------------------------------------




interest. Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) Purchasing Lender thereunder shall be a party hereto
and, to the extent provided in such Commitment Transfer Supplement, have the
rights and obligations of a Lender thereunder with a Revolving Commitment
Percentage as set forth therein, and (ii) the transferor Lender thereunder
shall, to the extent provided in such Commitment Transfer Supplement, be
released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose. Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the Revolving Commitment Percentages arising from the
purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the Other
Documents. Each Borrower hereby consents to the addition of such Purchasing
Lender and the resulting adjustment of the Revolving Commitment Percentages
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents. Subject to Borrowers’ consent rights described above, Borrowers
shall execute and deliver such further documents and do such further acts and
things in order to effectuate the foregoing.
(d)    Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution and delivery, from and after the transfer effective date determined
pursuant to such Modified Commitment Transfer Supplement, (i) Purchasing CLO
thereunder shall be a party hereto and, to the extent provided in such Modified
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and (ii) the transferor Lender thereunder shall, to the extent
provided in such Modified Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Modified Commitment Transfer Supplement
creating a novation for that purpose. Such Modified Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO. Each
Borrower hereby consents to the addition of such Purchasing CLO. Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.
(e)    Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at its address a copy of each Commitment Transfer Supplement and
Modified Commitment Transfer Supplement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of each Lender and
the outstanding principal, accrued and unpaid interest and other fees due
hereunder. The entries in the Register shall be conclusive, in the absence of
manifest error, and each Borrower, Agent and Lenders may treat each Person whose
name is recorded in the Register as the owner of the Advance recorded therein
for the purposes of this Agreement. The Register

115

--------------------------------------------------------------------------------




shall be available for inspection by Borrowing Agent or any Lender at any
reasonable time and from time to time upon reasonable prior notice. Agent shall
receive a fee in the amount of $3,500 payable by the applicable Purchasing
Lender and/or Purchasing CLO upon the effective date of each transfer or
assignment (other than to an intermediate purchaser) to such Purchasing Lender
and/or Purchasing CLO.
(f)    Subject to the limitations and conditions set forth in Section 16.15,
each Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower.
(g)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
16.4.    Application of Payments. Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations. To the extent that any Borrower
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.
16.5.    Indemnity. Each Borrower shall defend, protect, indemnify, pay and save
harmless Agent, Issuer, each Lender and each of their respective officers,
directors, Affiliates, attorneys, employees and agents (each an “Indemnified
Party”) for and from and against any and all claims, demands, liabilities,
obligations, losses, damages, penalties, fines, actions, judgments, suits,
costs, charges, expenses and disbursements of any kind or nature whatsoever
(including fees and disbursements of counsel (including allocated costs of
internal counsel)) (collectively, “Claims”) which may be imposed on, incurred
by, or asserted against any Indemnified Party in arising out of or in any way
relating to or as a consequence, direct or indirect, of: (i) this Agreement, the
Other Documents, the Advances and other Obligations and/or the transactions
contemplated hereby including the Transactions, (ii) any action or failure to
act or action taken only after delay or the satisfaction of any conditions by
any Indemnified Party in connection with and/or relating to the negotiation,
execution, delivery or administration of the Agreement and the Other Documents,
the credit facilities established hereunder and thereunder and/or the
transactions contemplated hereby including the Transactions, (iii) any
Borrower’s or any Guarantor’s failure to observe, perform or discharge any of
its covenants, obligations, agreements or duties under or breach of any of the
representations or warranties made in this Agreement and the Other Documents,
(iv) the enforcement of any of the rights and remedies of Agent, Issuer or any
Lender under the Agreement and the Other Documents, (v) any threatened or actual
imposition of fines or penalties, or disgorgement of benefits, for violation of
any Anti-Terrorism Law by any Borrower, any Affiliate or Subsidiary of any

116

--------------------------------------------------------------------------------




Borrower, or any Guarantor, and (vi) any claim, litigation, proceeding or
investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not Agent or any Lender is a party
thereto. Without limiting the generality of any of the foregoing, each Borrower
shall defend, protect, indemnify, pay and save harmless each Indemnified Party
from (x) any Claims which may be imposed on, incurred by, or asserted against
any Indemnified Party arising out of or in any way relating to or as a
consequence, direct or indirect, of the issuance of any Letter of Credit
hereunder and (y) any Claims which may be imposed on, incurred by, or asserted
against any Indemnified Party under any Environmental Laws with respect to or in
connection with the Real Property, any Hazardous Discharge, the presence of any
Hazardous Materials affecting the Real Property (whether or not the same
originates or emerges from the Real Property or any contiguous real estate),
including any Claims consisting of or relating to the imposition or assertion of
any Lien on any of the Real Property under any Environmental Laws and any loss
of value of the Real Property as a result of the foregoing except to the extent
such loss, liability, damage and expense is attributable to any Hazardous
Discharge resulting from actions on the part of Agent or any Lender. Borrowers’
obligations under this Section 16.5 shall arise upon the discovery of the
presence of any Hazardous Materials at the Real Property, whether or not any
federal, state, or local environmental agency has taken or threatened any action
in connection with the presence of any Hazardous Materials, in each such case
except to the extent it has been determined by a final non-appealable judgment
of a court of competent jurisdiction to have resulted from (1) the gross
negligence, bad faith or willful misconduct of the party to be indemnified, (2)
any material breach (or, in the case of a proceeding brought by any Borrower,
any breach) of this Agreement or any Other Document by the party to be
indemnified or (3) disputes, claims, demands, actions, judgments or suits not
arising from any act or omission by any Borrower or any of their Affiliates,
brought by an Indemnified Party against any other Indemnified Party (other than
disputes, claims, demands, actions, judgments or suits involving claims against
the Agent in its capacity as such). Without limiting the generality of the
foregoing, this indemnity shall extend to any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever (including fees and disbursements of counsel)
asserted against or incurred by any of the Indemnified Parties by any Person
under any Environmental Laws or similar laws by reason of any Borrower’s or any
other Person’s failure to comply with laws applicable to solid or hazardous
waste materials, including Hazardous Materials and Hazardous Waste, or other
Toxic Substances. Additionally, if any taxes (excluding taxes imposed upon or
measured solely by the net income of Agent and Lenders, but including any
intangibles taxes, stamp tax, recording tax or franchise tax) shall be payable
by Agent, Lenders or Borrowers on account of the execution or delivery of this
Agreement, or the execution, delivery, issuance or recording of any of the Other
Documents, or the creation or repayment of any of the Obligations hereunder, by
reason of any Applicable Law now or hereafter in effect, Borrowers will pay (or
will promptly reimburse Agent and Lenders for payment of) all such taxes,
including interest and penalties thereon, and will indemnify and hold the
Indemnified Parties harmless from and against all liability in connection
therewith.
16.6.    Notice. Any notice or request hereunder may be given to Borrowing Agent
or any Borrower or to Agent or any Lender at their respective addresses set
forth below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section. Any notice,
request, demand, direction or other communication (for purposes of this Section
16.6 only, a “Notice”) to be given to or made upon any party hereto under any
provision

117

--------------------------------------------------------------------------------




of this Agreement shall be given or made by telephone or in writing (which
includes by means of electronic transmission (i.e., “e-mail”) or facsimile
transmission or by setting forth such Notice on a website to which Borrowers are
directed (an “Internet Posting”) if Notice of such Internet Posting (including
the information necessary to access such site) has previously been delivered to
the applicable parties hereto by another means set forth in this Section 16.6)
in accordance with this Section 16.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 16.6 hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 16.6. Any Notice shall be effective:
(a)    In the case of hand-delivery, when delivered;
(b)    If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;
(c)    In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
(d)    In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
(e)    In the case of electronic transmission, when actually received;
(f)    In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and
(g)    If given by any other means (including by overnight courier), when
actually received.
Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to Agent, and Agent shall promptly notify the other Lenders
of its receipt of such Notice.
(A)    If to Agent or PNC at:
PNC Bank, National Association
2100 Ross Avenue, Suite 1850
Dallas, Texas 75201
Attention: Tim Culver
Telephone: (214) 871-1215
Facsimile: (214) 871-2015
with a copy to:
PNC Bank, National Association

118

--------------------------------------------------------------------------------




PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention: Lisa Pierce
Telephone: (412) 762-6442
Facsimile: (412) 762-8672
with an additional copy to:
Otterbourg P.C.
230 Park Avenue
New York, New York 10169
Attention: Richard L. Stehl, Esq.
Telephone: (212) 905-3651
Facsimile: (212) 682-6104
(B)    If to a Lender other than Agent, as specified on the signature pages
hereof
(C)    If to Borrowing Agent or any Borrower:
ION Geophysical Corporation
2105 CityWest Blvd., Suite 400
Houston, Texas 77042-2839
Attention: Gregory J. Heinlein
Telephone: 713-366-7274
Facsimile: 281-879-3674


with a copy to:


Mayer Brown LLP
700 Louisiana, Suite 3400
Houston, Texas 77002
Attention: Tristan E. Propst, Esq.
Telephone: (713) 238-2657
Facsimile: (713) 238-4657
16.7.    Survival. The obligations of Borrowers under Sections 2.2(f), 2.2(g),
2.2(h), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and the obligations of Lenders under
Sections 2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5, shall survive
termination of this Agreement and the Other Documents and payment in full of the
Obligations.
16.8.    Severability. If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
16.9.    Expenses. Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for

119

--------------------------------------------------------------------------------




Agent), and shall pay all fees and time charges and disbursements for attorneys
who may be employees of Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the Other Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all reasonable out-of-pocket
expenses incurred by Agent, any Lender or Issuer (including the reasonable fees,
charges and disbursements of any counsel for Agent, any Lender or Issuer), and
shall pay all fees and time charges for attorneys who may be employees of Agent,
any Lender or Issuer, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the Other Documents, including
its rights under this Section, or (B) in connection with the Advances made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
Agent’s regular employees and agents engaged periodically to perform audits of
any Borrower’s or any Borrower’s Affiliate’s or Subsidiary’s books, records and
business properties.
16.10.    Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefor, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
16.11.    Consequential Damages. No Loan Party or Indemnified Party, nor any
agent or attorney for any of them, shall be liable to any other Loan Party or
Indemnified Party or any agent or attorney for any of them, or any Guarantor (or
any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document (provided the foregoing waiver shall not affect Borrowers’ obligation
to indemnify any Indemnified Party pursuant to Section 16.5 hereof).
16.12.    Captions. The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
16.13.    Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.
16.14.    Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

120

--------------------------------------------------------------------------------




16.15.    Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or, subject to an agreement containing
provisions substantially the same as those of this Section 16.15, to any
prospective Transferees, and (c) as required or requested by any Governmental
Body or representative thereof or pursuant to legal process; provided, further
that (i) unless specifically prohibited by Applicable Law, Agent, each Lender
and each Transferee shall use its reasonable best efforts prior to disclosure
thereof, to notify the applicable Borrower of the applicable request for
disclosure of such non-public information (A) by a Governmental Body or
representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by any Borrower other than those documents and instruments in
possession of Agent or any Lender in order to perfect its Lien on the Collateral
once the Obligations (other than Hedge Liabilities and Cash Management
Liabilities) have been paid in full and this Agreement has been terminated. Each
Borrower acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to such Borrower or one or
more of its Affiliates (in connection with this Agreement or otherwise) by any
Lender or by one or more Subsidiaries or Affiliates of such Lender and each
Borrower hereby authorizes each Lender to share any information delivered to
such Lender by such Borrower and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such Subsidiary or Affiliate of such Lender, it being understood that any
such Subsidiary or Affiliate of any Lender receiving such information shall be
bound by the provisions of this Section 16.15 as if it were a Lender hereunder.
Such authorization shall survive the repayment of the other Obligations and the
termination of this Agreement. Notwithstanding any non-disclosure agreement or
similar document executed by Agent in favor of any Borrower or any of any
Borrower’s Affiliates, the provisions of this Agreement shall supersede such
agreements.
16.16.    [Reserved].
16.17.    Certifications From Banks and Participants; USA PATRIOT Act.
(a)    Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA PATRIOT Act
and the applicable regulations: (1) within ten (10) days after the Closing Date,
and (2) as such other times as are required under the USA PATRIOT Act.
(b)    The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an

121

--------------------------------------------------------------------------------




“account” with such financial institution. Consequently, Agent may from time to
time request, and each Borrower shall and shall cause each other Loan Party to
provide to Agent, such Borrower’s or Loan Party’s name, address, tax
identification number and/or such other identifying information as shall be
necessary for Agent and Lenders to comply with the USA PATRIOT Act and any other
Anti-Terrorism Law.
16.18.    Anti-Terrorism Laws.
(a)    Each Borrower represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
(b)    Each Borrower covenants and agrees that (i) no Covered Entity will become
a Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) Borrowers shall promptly notify the Agent in
writing upon the occurrence of a Reportable Compliance Event.
16.19.    Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the Liens and security interest granted to Agent pursuant to this
Agreement and the Other Documents and the exercise of any right or remedy by
Agent hereunder and thereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement with respect to lien priority,
priority of proceeds of collateral or rights and remedies in connection with the
Collateral (as defined in the Intercreditor Agreement), the terms of the
Intercreditor Agreement shall govern.

122

--------------------------------------------------------------------------------




Each of the parties has signed this Agreement as of the day and year first above
written.
 
ION GEOPHYSICAL CORPORATION
 
By: /s/ GREGORY J. HEINLEIN   
Name: Gregory J. Heinlein
Title: Senior Vice President and Chief Financial Officer
 
 
 
ION EXPLORATION PRODUCTS
(U.S.A.) INC.
 
By: /s/ GREGORY J. HEINLEIN   
Name: Gregory J. Heinlein
Title: Vice President
 
 
 
I/O MARINE SYSTEMS INC.
 
By: /s/ GREGORY J. HEINLEIN   
Name: Gregory J. Heinlein
Title: Vice President
 
 
 
GX TECHNOLOGY CORPORATION
 
By: /s/ GREGORY J. HEINLEIN   
Name: Gregory J. Heinlein
Title: Senior Vice President
 
 





--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
As Lender and as Agent




 
 
By: /s/ TIMOTHY S. CULVER   
Name: Timothy S. Culver
Title: Vice President
Address: 2100 Ross Avenue, Suite 1850
                  Dallas, Texas 75201
                  Attention of Timothy S. Culver
                  Telecopy: (214) 871-2015


Revolving Commitment Percentage: 62.50%
Revolving Commitment Amount $50,000,000
 
 
 





--------------------------------------------------------------------------------






 
WHITNEY BANK, LENDER




 
By: /s/ WAYNE L. MEDIAMOLLE   
Name: Wayne L. Mediamolle
Title: Senior Vice President
Address: 4265 San Felipe, Ste 200
                  Houston, Texas 77027
      


Revolving Commitment Percentage: 12.50%
Revolving Commitment Amount $10,000,000





--------------------------------------------------------------------------------






 
WELLS FARGO BANK, N.A.




 
By: /s/ SHANNON CUNNINGHAM    
Name: Shannon Cunningham
Title: Assistant Vice President
Address: 1000 Louisiana St, FL 9
                  Houston, Texas 77002
      


Revolving Commitment Percentage: 25.00%
Revolving Commitment Amount $20,000,000







